Situation in Chechnya
The next item is the statement by the Council and the Commission on the situation in Chechnya.
Mr de Miguel, the Minister speaking on behalf of the Council, has the floor.
Mr President, ladies and gentlemen, since the Russian military operations in the Russian Federal Republic of Chechnya resumed in September 1999, the situation there has been treated as a priority by the European Union. Both the conclusions of the Helsinki European Council, back in December 1999, and the actions of the presidencies which have followed it, are testimony to this. Contrary to what some people predicted, this position has not altered following the attacks of 11 September.
The Spanish Presidency has been acting and will continue to act throughout this six-month period in a way that is fully coherent with this issue of concern to the Union. The Presidency's work plan for the development of a common strategy for Russia included a paragraph which indicated our will to 'continue to express the Union's desire for an early peaceful solution in Chechnya within the framework of the principle territorial integrity, the Rule of Law and respect for human rights, to promote an improvement of the conditions for the safer and more effective distribution of humanitarian aid?.
In the months since January, these intentions have been turned into various concrete actions. The Presidency has included the Chechen issue on the agenda of all political talks between the European Union and Russia at various levels, with both political representatives, such as the European Union-Russia Ministerial troika, the European Union-Russia political directors' troika and the PSC-Russia troika, and in meetings of experts, the so-called COEST troika.
On the occasion of the recent ministerial-level troika with the Russian Foreign Minister, Mr Ivanov, on 2 April, the issue was once again raised by the Presidency. Furthermore, at the beginning of March, the troika of Union Heads of Mission in Moscow made a representation to the Russian Federation's Deputy Foreign Minister, Mr Gusarov, to express the Union's concern at the human rights situation in the region.
We must add to all these actions, which have served to communicate the Union's position on the development of the Caucasus Republic to the Russian authorities, the request for, and subsequent support from Russia for, the trip which the troika of Heads of Mission intends to make to the region during April, which will allow us to obtain information on the development of events. For this same purpose of compiling information, the troika of Heads of Mission maintains frequent contacts with representatives of NGOs and competent authorities such as Mr Kalamanov, the Kremlin's special representative for human rights in Chechnya, or Mr Yastrzhembsky, the presidential spokesman.
While explaining these specific measures, which are not restricted in this case to those being developed by the Spanish Presidency in particular, I must point out that the Union's concern has been translated into a significant financial commitment. The European Union is currently the greatest donor of humanitarian aid to the region. The sums allocated to it amount to EUR 65 million for the period between the resumption of military operations in 1999 and the current time. Of these sums, EUR 40 million has been earmarked for 2001.
With regard to the current situation in Chechnya, I would like to stress certain aspects. In the field of human rights, all the reports from the OSCE support group, from the Parliamentary Assembly of the Council of Europe and from the various NGOs continue to give cause for concern. Lord Judd stated in the report communicated to the Parliamentary Assembly of the Council of Europe, that the progress observed in this field over the last year had been scant. The report of the support group of the OSCE for the early months of this year with regard to military operations carried out during this period spoke of civilian disappearances, lootings, the indiscriminate use of force and other violations of the human rights of civilians, all of this in contravention of what had been previously agreed. The representative of the public prosecutor's office was not present during all operations.
We must acknowledge the steps taken by the Russian authorities to improve the situation. President Putin - we must recognise - has expressed his commitment that the people guilty of human rights violations, including the military, will be tried and punished. These statements have also been repeated by other official representatives.
The Office of the Kremlin's Special Representative for Human Rights in Chechnya has carried out its work, condemning alleged violations of human rights. The Russian authorities are cooperating with the organisations active in this area. With regard to the intergovernmental organisations, in addition to cooperation with the United Nations High Commission for Human Rights, the mandate of the OSCE support group in Chechnya has been renewed until 31 December 2002; three representatives of the Council of Europe are continuing to participate in the same office and the work of the mixed working group consisting of members of the Parliamentary Assembly of the Council of Europe and the Duma are continuing their work.
With regard to the NGOs, last January the creation of the Council for the protection of human rights in Chechnya was agreed, which would be made up of representatives of these non-governmental organisations, the public prosecutor's office, the security forces and local authorities, and which would meet on a monthly basis. Furthermore, within this repertoire of positive measures, the Chechen police are present at control posts on the Republic's transport routes. However, in view of the analysis of the current situation, these measures are insufficient.
With regard to the humanitarian situation, there is still the ongoing tragedy of the hundreds of thousands of displaced persons, who are mainly dissuaded from returning to Chechnya by the continuing situation of insecurity and there are also certain difficulties to be faced by the humanitarian organisations in carrying out their work. We also have to recognise that the Russian authorities have adopted different measures in the region: as well as the creation of the aforementioned working groups with the NGOs, which will provide a forum in which to deal with these issues, the Russian authorities have applied various measures to normalise life. These measures are not restricted to socio-economic development plans, the reopening of educational establishments or the reestablishment of the public pensions system, but they also extend to the drawing up of a draft constitution which will have to be put to a referendum. This will lead to the holding of new elections in which the population of the region will be able to elect their representatives.
In view of the persistence of the problems I have just described, the European Union has exploited - and will continue to exploit - all channels of dialogue in order to communicate its position to the Russian authorities, and that position is based on the following points: firstly, the European Union recognises the territorial integrity of the Russian Federation as well as its right and responsibility to protect its population from terrorist attacks, which the Union condemns unreservedly. This recognition is accompanied by a double consideration: firstly, the Union expresses its firm conviction that that responsibility to protect the population must be fulfilled within the framework of the Rule of Law and strict compliance with respect for human rights and international humanitarian law, which are enshrined in numerous treaties to which the Russian Federation is party.
The European Union requests that the Russian authorities try and punish the people responsible for human rights violations, thereby eliminating any risk of impunity, which unfortunately some people have enjoyed in the past. Those authorities are furthermore urged to provide federal officials with appropriate training in the field of human rights, which would prevent these events from reoccurring in the future.
I would like to acknowledge the contribution made in this area by the Council of Europe and the Office of the United Nations' High Commission for Human Rights, and take this opportunity to express the European Union's support for the work of these organisations and the OSCE in Chechnya.
The Union also wants the Russian authorities to continue to cooperate with the international bodies and NGOs in order to eliminate the obstacles that are still hindering their work. Specifically, these organisations must be allowed access to detention centres and they must be provided with the means for radio communication. An improvement in the human rights situation will undoubtedly encourage the return of displaced persons. The removal of the restrictions which currently make access to the area for the media difficult will also contribute to increasing trust, both within the civil population and within the international community.
The second major point of the Union's position is that terrorist acts carried out by Chechen armed factions are without doubt part of the problem but they are by no means the whole problem. A lasting solution to this problem therefore depends on the normalisation of civilian life by means of the restoration of democratic mechanisms and structures in the Chechen Republic. That result must be achieved through dialogue with the various sectors of Chechen society. In this regard, the European Union is urging the Russian authorities to renew the contacts initiated last November.
Thirdly, the European Union believes that its position on this issue is level-headed, since, on the one hand, it has no hesitation in acknowledging the progress made and, on the other, it must continue to indicate those areas in which there are still serious shortcomings. The Union is thereby acting fully in accordance with the values that underpin both its very existence and its relations with third countries, including the strategic relationship between the European Union and Russia.
The core of these values shared by the Union and Russia is the respect for the Rule of Law and the safeguard of human rights and fundamental freedoms. This attitude of equanimity and coherence will also guide the European Union's actions with regard to the treatment of Chechnya at the 58th sitting of the Humans Rights Commission.
The Union has informed the Russian authorities of its full willingness to negotiate a Presidency declaration that incorporates both progress and shortcomings in similar terms to those which I have expressed in this House. Also, we have told those authorities that if this willingness on the part of the Union is not reflected by Russia, the European Union will not hesitate in adopting a resolution, as was necessary during the 2001 session.
Mr President, ladies and gentlemen, it only remains for me to insist on the firmness and coherence of the Union's position, which will continue to treat the Chechen situation as a priority in terms of its relations with Russia, and it will continue to direct all its attention and efforts towards it as events require, and I would also like to say that this issue will form a significant part of the dialogue that will take place on 28 May at the summit between Russia and the European Union.
Mr President, the Commission shares Parliament's concern about the deterioration of the situation on the ground in Chechnya, as shown by a number of recent solid reports of serious violations of human rights over the past few months.
In view of these reports, including from the Council of Europe, the European Union has continued to express its concerns on the matter to the Russian authorities through the appropriate diplomatic channels. As you are aware, the EU-Russia political dialogue offers an intensive calendar of high-level meetings, including last week's Ministerial Troika with Foreign Minister Ivanov in Madrid.
The position of the European Union on this issue is quite simple, and quite firm. The EU supports Russia wholeheartedly in its legitimate fight against terrorism, in Chechnya and elsewhere. There should be no doubt about this. Our calls for a political solution which, without prejudice to the territorial integrity of the Russian Federation, satisfies the majority of the Chechen people, do not in any way undermine such support.
Equally, there should be no doubt about the EU commitment to uphold human rights in the fight against terrorism world-wide, including in Chechnya. In this regard, I am confident that the European Parliament fully shares the view that the fight against international terrorism cannot serve as justification or excuse for the violation of the most basic individual human rights, be it in the West Bank, in Afghanistan or in Chechnya. This should not change - and has indeed not changed - due to the horrible terrorist attacks of 11 September last year.
Against the background of our joint efforts with Russia to establish closer political and economic relations, the European Union has repeatedly made clear to Russia that it expects her to act in full accordance with the values that Russia undertook to respect when it entered the Council of Europe and the OSCE. These basic principles of full respect of fundamental human rights and the rule of law, including international law, constitute an integral part of the strategic partnership that we are trying to build together.
As you are aware, the Human Rights Commission is currently meeting in session in Geneva, and Chechnya remains an important item on the agenda. The European Commission is fully participating in the internal deliberations of the EU in this forum. While the European Union is prepared to engage in good-faith negotiations with Russia, in order to acknowledge all positive efforts undertaken by Russia during last year, there are still too many very serious issues that have yet to be addressed in Chechnya.
On the positive side, we have acknowledged some positive Russian steps towards a political solution that could guarantee long-term peace and stability in Chechnya. We welcome these steps and are prepared to support them in any way necessary. In the same vein, we must also acknowledge that there has been progress on a number of issues during the last year, including on physical reconstruction, setting the conditions for economic development, supporting the reestablishment of the Chechen judiciary to restore the rule of law, and so on. Clearly, a lot more has to be done in all of these fields, but there has been progress and credit should be given where credit is due.
Also, we have noted that the number of reported violations of human rights that have been followed up by prosecutors has increased. However, we must still regret the excessively low number of follow-up convictions that these reports have resulted in. It is clear that, by dispelling any notion of impunity, the punishment of those guilty of human rights violations is crucial to avoid further violations in the future. More must be done here.
Another area where progress is warranted is in the provision of and access to humanitarian assistance. As you are aware, the European Union, through the European Commission Humanitarian Office ECHO, is by far the largest donor of humanitarian aid to the Northern Caucasus. Since October 1999, we have provided some EUR 65 million in aid to the victims of the Chechnya conflict and last year alone more than EUR 40 million. Our funding is crucial for the presence of international humanitarian NGOs in the area, as well as being crucial also for the work and presence of UN organisations, notably the UNHCR. In our view it is essential that representatives of the international humanitarian community are present in Chechnya.
We remain concerned about the persistent difficult operating conditions for humanitarian organisations in the Northern Caucasus, notably the opaque and time-consuming system of access and work permits for Chechnya, and also the denial to humanitarian NGOs of the right to use VHF radio communication which is very important for their safety.
We have been constructively raising the issue of operating conditions with Russian authorities at various levels for more than two years, with only very minor improvements so far. We have tried all possible channels; this is a discordant element in the ongoing discussion with the Russian authorities, but we will not stop pressing these issues.
Security conditions in the Northern Caucasus remain difficult; indeed, one must expect a certain level of operational problems. But we expect more cooperation to be forthcoming from the relevant Russian authorities. In this regard, we will continue to advocate concrete improvements, so as to facilitate the conduct of humanitarian operations according to the basic established normal international standards of safety, efficiency and independent monitoring and evaluation.
In parallel, we will keep insisting that any repatriation of Chechen displaced persons, from within neighbouring Ingushetia and Daghestan, and refugees from Georgia, must take place on a voluntary and unconditional basis only. This is becoming a more and more serious issue. A massive return movement seems rather unlikely at present, given the persisting instability and violence in Chechnya and the very limited progress in the implementation of the Russian Government's long-announced rehabilitation and reconstruction programme.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, yesterday we had a very solemn debate here in Parliament about the situation in the Middle East, and I think that the debate on Chechnya deserves the same degree of solemnity. There is an open wound in Europe: in Chechnya, in the Russian Federation.
As members of the European People's Party, as European Democrats, we say that security in Europe, on our continent, in the twenty-first century will depend on our having a democratic ...
... European Union, which is capable of taking action and committed to upholding human rights, and on our having a democratic Russia, which is capable of taking action and committed to upholding human rights, and on both - the European Union and Russia - working together as partners. We want to have a strategic partnership of this kind because it is important for the future of our continent.
We must not remain silent, however, when human rights are violated, and of all people, we in the European Parliament must not remain silent. Some observers are saying that more people are dying in Chechnya than in the Middle East. Our group believes that a Chechen life is of equal value to the life of a citizen of the United States or a citizen of the European Union ...
(Applause)
? and that the life of a Muslim in Chechnya is of equal value to the life of a Christian, a Jew, a Palestinian, a Hindu, a Buddhist or a person of no belief.
(Applause)
Human rights - and it is particularly because we are Europeans that this matters to us - are indivisible the world over.
(Applause)
The President of the Russian Federation is currently visiting a Member State of the European Union. Last night I heard his statement on Chechnya on German television. The Russian Ambassador to the European Union, Mr Likhachev, and the President of the Committee for Foreign Affairs in the Duma, Dimitri Rogozin, called to see me last week in Brussels to inform me about the situation. I am pleased that our debate on Chechnya has also provided an opportunity for them to contact our group.
Clearly we have to fight terrorism, but we must not do so in such a way that this has a disproportionate impact on the human rights and lives of the people in Chechnya, of civilians who want to live in peace.
(Applause)
If a study from the US State Department dated 4 March, statements from Médecins Sans Frontières - an organisation which we esteem greatly because of its commitment - and the organisation Human Rights Watch, which is based in New York, all say that the Russian soldiers have hardly any respect for human life, then this has to set the alarm bells ringing.
If the Duma representative for Chechnya, Aslambek Aslakhanov, says - and this shows that Russia is also on the road to democracy, and we do of course recognise this - that 80% of the aid which Russia provides for Chechnya is not even reaching the people, then this has to set the alarm bells ringing.
If Mary Robinson, the UN High Commissioner for Human Rights, says that the economic, social and cultural situation in Chechnya is very grave, despite some progress - which we have of course also noted - then this has to set the alarm bells ringing. These are descriptions of the situation by organisations and high-profile leaders who know more about what is happening than we do. But it is our duty, as Members of the European Parliament, to debate these massive violations of human rights which are taking place in Russia and therefore in Europe, in Chechnya, for as long as they continue to be a reality.
We therefore call for a ceasefire and a political solution. Those Russian soldiers who have no respect for civilian lives, who have scant regard for human dignity and human life, should not only be criticised for their actions in political statements in Moscow; we call for them also to be brought before the courts and for judgment to be passed on them, because if not the violations of human rights will just go on and on.
(Applause)
We also call on Russia to open up Chechnya to observers - to an even greater extent than it has done so far - and also to work with organisations in the European Union. The President-in-Office of the Council and also the Commissioner referred to this and generally speaking we are of the same mind. In addition, we in the European Parliament should ask our delegation and the corresponding delegation in the Duma - and Parliament should as it were give the go-ahead for this - to establish a well-ordered procedure for attending to Chechnya properly on an ongoing basis.
Soon - as we of course already decided on 16 March - we should send a European Parliament delegation to Chechnya and that region. For my part I would very much welcome it if you, Commissioner, were personally to travel there to speak to those affected on the ground.
(Applause)
Finally, we need to cooperate closely with Lord Judd of the Council of Europe, who is of course very involved in working on this problem, and overall we need a political solution. Allow me, in conclusion, to say the following: I have visited all of the republics of the former Soviet Union, including Tatarstan. Tatarstan, the capital of which is Kazan, has a high degree of autonomy, indeed the greatest degree of autonomy in the Russian Federation. Why is it not possible for Chechnya to have something comparable?
The representatives of Chechnya, who were here two months ago, appeared to have lost all hope; they were depressed and their concern and despair were palpable. It is our duty as the European Parliament to give hope to those who want to live in peace in Chechnya - within the Russian Federation, but with autonomous status of some kind - and to act as an advocate for human rights on this continent and throughout the world, including in Chechnya.
(Applause)
Mr President, it is strange to be debating Chechnya right now, as we are sending a delegation in a few days' time to learn about the matter we are now asking and speaking about. This would indicate that we place no value on the information received from Russia.
Russia has claimed that terrorists are also operating in Chechnya, but this is not widely accepted. It obviously cannot be true that everyone in Chechnya is a terrorist, which is what has also been said in Russia. However, when the United States of America began their campaign against terrorism we immediately gave them our support.
As a result of some television publicity we believe there is anti-American terrorist activity even in a gorge between Russia and Georgia.
Ladies and gentlemen: I have ten observations to make. This brutal war cannot be solved with weapons; even Russia now admits that. The war is part of numerous conflicts in the region; even these terrorists seem to come from the same sources. The conflicts could be eased through international mediation and I am working on the assumption that the delegation's Executive Committee and our counterparts in the Duma will together try to look for political solutions. This is a political issue. The army's violent clean-up operations in towns and villages must be ended immediately. The Russian army has not withdrawn because it trades illegally in oil and arms in the region. The Chechens must have their own police authority to expel the terrorists and mercenaries. A legal system must be created there, to bring the guilty to justice. The Chechens' economy must be made transparent to avoid corruption. Human rights must be monitored; they cannot be violated claiming terrorism as an excuse. Relief organisations must be allowed into the region unhindered, and, finally, the Union must embark on the reconstruction of the region together with Russia and the Chechens.
Mr President, the Group of the European Liberal, Democrat and Reform Party welcomes the fact that this debate is taking place, as we already did before our friend Mr Dupuis went on hunger strike. It is important to devote special time to Chechnya and to discussing the situation there. I have the feeling that the atrocities and the military offensive are taking place under cover of the events of 11 September and the situation in the Middle East.
Just like China, which we shall be discussing later, Russia is using the fight against terrorism as a kind of alibi for oppressing its own political opponents and minorities. The war between Chechnya and Russia is a long, stubborn and apparently irresolvable conflict which has gone on for many years. Obviously, atrocities are being committed on both sides. These must of course be investigated, and the people responsible held to account.
It is true that a number of positive signs can be detected. Lord Judd, for example, has pointed to certain modest improvements. Here too, just like in the Middle East, there is a battle as to what news is to be released to the outside world. We are awash with testimonies from human rights organisations concerning the situation of, in particular, civilians in Chechnya. Death squads, summary executions, torture, rape and disappearances. Terrible, systematic atrocities are quite clearly being committed against the civilian population of Chechnya. The Russian authorities must get to grips with this state of affairs, investigate the events and punish those responsible. Nearly 200 000 people have taken flight within Chechnya, and a quarter of a million have fled the country. Their situation is, of course, incredibly precarious.
The European Parliament has adopted quite a number of resolutions on this conflict but, now, action is required. It was good to hear from the President-in-Office of the Council that the troika is to be sent to Chechnya. It would also be good if the Commissioner could travel to the area in order to discuss the situation and address the issue with the Russian President.
We must be very clear in demanding of Russia that it put an end without delay to the atrocities and massacres directed against civilians. The ELDR Group demands that an independent committee of investigation be sent to Chechnya to ascertain what is really happening. We also want to see President Putin and the Chechen President, Mr Maskhadov, invited to Parliament to discuss the situation, so enabling us to demonstrate our support for peace talks. The tentative negotiations begun in November 2001 resulted in only one meeting, and there was no major progress.
Together with the OSCE and the Council of Europe, the EU can play a role in facilitating talks so that we can bring about a political solution. There is, of course, no military solution. My political group also wants the EU to take action by submitting an initiative concerning Chechnya at the UN Commission on Human Rights's session in Geneva.
Mr de Miguel spoke of the EU's support for the UNHCR, and that is important. The truth, however, is that the EU's contribution to the UNHCR's budget has declined by a third in recent years.
Yesterday, we discussed the Middle East situation in this House, where there is a strong commitment to resolving the conflict. Our commitment ought not, however, to lead to our closing our eyes to other conflicts and giving the Russians carte blanche to commit these atrocities. The situation is drastic, and the conflict is in danger of spreading to the whole region, with devastating consequences for Russian democracy.
The ELDR Group supports the resolution before us, even though we think it is rather faint-hearted. We must send a strong message to the Russian Government and President: We know what you are doing, and we find it unacceptable.
Mr President, Mr de Miguel, Commissioner, ladies and gentlemen, the events of 11 September last year are still clearly dominating world politics. And we all know that world politics are particularly cynical, which is certainly also true for Chechnya. Since 11 September, I have the impression that Chechnya has indeed fallen into the cracks of world history and has been banished from current affairs, and today's debate is therefore of particular importance. Since my appointment as Chairman of the EU-Russia Parliamentary Cooperation Committee, I have conducted many talks with Russians, Chechens, aid workers and human rights activists. Certainly, the situation is complex, and talking about this issue in black and white terms will indeed not bring any solace but, despite this, I have to make a few observations.
The problems in Chechnya cannot be solved by military means. What we need is a political solution, an immediate cease-fire and political consultation. In this vein, I support the appeal made by human rights organisations to invite Mr Mascadov to Parliament in Strasbourg in September of this year and to start consultations with the Russian representatives of the Council of Europe.
As Mr Poettering pointed out a moment ago, a number of Russian colleagues paid us a visit last week and told us that Chechnya is returning to normality. This was also confirmed by the Russian ambassador. I am not credulous, as you may have gathered. The many reports of human rights organisations and the testimonies of refugees themselves are flooding into our offices via the ordinary mail and via e-mail. Mr Poettering was right to mention a few organisations, including Human Rights Watch, Médecins sans Frontières and Amnesty International. He mentioned the testimony of Mary Robertson and of a Chechen Member of Parliament. It is obvious that daily life in Chechnya today is not that simple. And we must therefore invite our Russian colleagues to enter into consultation and to promote goodwill. We can hardly label these organisations, these people who are mentioned in our compromise resolution, as agents of international terrorism, as representatives of Bin Laden. This would be all too simplistic.
I am therefore delighted that our delegation will be spending half a day next Monday with our Russian colleagues in Chechnya to talk over the difficulties. I am also pleased that, in the compromise resolution which will be voted on in a moment, our delegation will be given the task of setting up a working party, which will very specifically follow the situation in Chechnya and will mount an independent inquiry into what is actually happening in Chechnya.
I am therefore thrilled that we are repeating our request of sending an ad hoc delegation to Chechnya. We decided on this in March 2000, but this has not yet been acted upon. I would therefore ask the Parliament Bureau to ensure that this is at long last done.
Finally, I would turn to Mr Nielsen on behalf of my Group of the Greens/European Free Alliance. Parliament has asked you twice to visit Chechnya. Can I make a suggestion to you, Mr Nielsen? We will go together. I am prepared to take some time out, and we will assess the situation in Chechnya together. And we will try to take action at long last.
Ladies and gentlemen, I can assure you that the delegation next Monday will do everything in its power to move the situation on by one little step and to enter into consultation with our Russian colleagues of the Duma and of the Council of Federations. I thank you, Mr President, for the extra time you have given me.
Mr President, during the debate on Palestine yesterday, there were many who brought up the subject of Chechnya, and there are also an incredible number of parallels between the situations in the two areas. Like Palestine, Chechnya is a country occupied by a strong and sizeable superior force. As in Palestine, people in Chechnya see their ordinary, fundamental rights being violated and, in the case of Chechnya, we also see a country completely reduced to ruins and in which 20% of the population has been killed. It is quite clear that both Israel and Russia are exploiting a situation in which the United States has declared war on terrorism and, under cover of this, are waging a war against a whole people; a war, moreover, that resembles ethnic cleansing. I think we should remember that there was no terrorism in Chechnya when, in 1991, the country made use of the law of 16 December 1966 - which said that countries within the Federation too were entitled to independence - to acquire independence from Russia. At that time there was no terrorism but, from 1994, Russia has done everything it can to prevent such independence. It is another example of the way in which the oppression of a people and the desperation felt by a population can lead people to do things they would never otherwise have done. Terrorism does not come about of itself. Terrorists do not fall from the sky. Certain population groups obviously do not have special genes which make them behave differently to the rest of us. It is of course the conditions people live under that make them behave as they do. It is important that we take a decision to invite Mr Maskhadov and Mr Putin to Strasbourg in September. In that way, we can bring about a debate, obtain a report and make an impression on both parties. I think we must demand open access for the humanitarian organisations and news media so that the information war is not a factor operating to the Chechens' disadvantage. In the end, it is also necessary, however, for people who have been subject to atrocities to be given a clear sense that those who violate human rights will in the last analysis be punished. Unless they have that sense, I do not believe we shall get very far either with the fight for democracy and human rights or with the fight against terrorism. Basically, we must demand that the Russian occupation of Chechnya cease - preferably now.
Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, this text, which was chiefly drafted by Mr Oostlander, is an appalling document. It is totally immoral and cannot be considered to be politically credible. To continue to demand that the Russian authorities and military forces, which have waged war for two and a half years and have systematically breached the fundamental rights of the Chechen people for two years, bring an end to their deliberate acts of violence, is absolutely appalling.
Similarly, it is absolutely appalling to continue to demand that humanitarian aid be allowed to get through to Chechnya, when we know that the Russian authorities are doing everything to prevent humanitarian aid from reaching its destination. We are not talking about a massive breach of human rights taking place in Chechnya today. We are talking about outright genocide. It is the first genocide to take place in Europe since the genocide of the Jewish people.
When 20% of the population, namely 200 000 people out of a population of one million inhabitants - is massacred, when tens of thousands of men are tortured and when their reproductive organs are systematically destroyed, we are no longer talking about human rights violations. We are talking about genocide.
Forty per cent of the Chechen people are refugees and have nothing to live on. These people are surviving in dreadful conditions in Ingushetia, and only 20-30 % of the Commission's humanitarian aid gets through to them; the rest is lost 'in the system'. As Mr Poettering said, the aid supplied by Russia does not arrive at its destination either. Taking all this into account, you can only arrive at one conclusion. This is genocide and Europe is sitting back, watching this genocide take place.
Comparisons with Palestine can be made, but only up to a point, as we are talking about terrorism in Palestine. I would like some evidence that the Chechens are committing terrorism. We have proof that there are Palestine suicide bombers but, as for the attacks in Moscow of two or three years ago, there has been no evidence unearthed to prove that these were committed by Chechens. On the contrary, there is increasing evidence to show that the FSB - the Russian secret service - may have been responsible for the attacks. Is it possible that thousands of Chechens have been fighting with the Taliban? Hundreds and hundreds of foreign reporters have searched for Chechens in Afghanistan. The international forces which were and still are in Afghanistan looked day after day for Chechen fighters. But, so far, no one has found a single Chechen fighter in Afghanistan. This rumour was put about by the FSB and the Russian counter-intelligence service. So, it is wrong to call the Chechens terrorists when they are defending themselves, just as the Bosnians defended themselves, when they are defending themselves like the Croats defended themselves, when they have no Russian civilian targets because there are no Russian civilians in Chechnya. There are Russian soldiers and there are Chechen fighters who are fighting the Russians. It is, in fact, the Russians who are carrying out acts of violence and torture on a daily basis, resorting to blackmail, imprisoning Chechens in filtration camps, who are involved in bargaining and trafficking of corpses and prisoners. They are asking people who do not have the equivalent of one euro to spend several dollars in order save their families. This is the situation in Chechnya. It is genocide.
Two and a half years have passed and Commissioner Nielson still has not managed to visit this country where genocide is taking place. Mr Poettering, Mr Watson, Mr Cohn-Bendit and Mrs Frassoni met Mr Oumar Khanbiev, the Health Minister, who is sitting in the public gallery. Mr Baròn Crespo and Mr Wurtz are meeting him today. Mr Nielson, Mr Khanbiev is not suffering from the plague, you can also meet him. He is sitting there, all you have to do is walk up to the public gallery and you can see him. He knows everything about the needs of the Chechen population in Chechnya, Ingushetia, Georgia and Azerbaijan, you can discuss this with him.
Mr President, I am the reprehensible author, or co-author of the resolution. Needless to say, I am also impressed with the enthusiasm and commitment with which Mr Dupuis is talking about this issue. Nevertheless, I take the view that it is very important, particularly in a situation as complicated as this one, where it is important to help find a solution, to keep a cool head, even though we have a warm heart.
It is true that, after the first war, the politicians in Chechnya actually received all our sympathy. The outlook was, in fact, very rosy and, indeed, as the Chairman of my group, Mr Poettering, said, Tatarstan was a shining example. Chechnya could have developed into a Tatarstan, and perhaps even a Tatarstan with more independence than Tatarstan itself. This was also provided for in Russian policy. What did we ultimately see? That, in the time between the two wars over Chechnya, nothing was achieved in the way of forming a state. A failed state emerged, which is a disaster. We have seen this everywhere where the situation is similar. We have seen this in former Afghanistan and in Somalia, where this is still a live issue. We have also identified this in other parts of the world. A failed state is a disaster for all citizens and for the international community, for what can happen in such a failed state always has international repercussions.
We therefore watched - and this was also observed by our Western journalists - Chechnya degenerate into a kidnapping state, a robber state, a smuggler state revolving around the oil which runs through it. This is a disaster which we are facing. Then a war breaks out. One of a kind which we would never ever want to see, neither from the Chechen point of view nor from the Russian point of view. So a war ensues in which it is even difficult to distinguish citizens from the military and which therefore claims many civilian victims. The battle surrounding Chechnya has elements of a freedom struggle, but these are terribly overshadowed by radicalisation and imbued with criminal activity. We are now also informed of Russian troops and Chechen rebels together earning a handsome figure from oil which is transported through the region illegally. These are very ironic facts which we are facing and it is not easy to say: this is black and this is white. It is not like that in this case.
I have to admit that I am pleased that, at the time, I was able to hold extensive talks with colleagues of the Duma, namely the chairman of the committee responsible for Chechnya, the chairman of the Human Rights Committee and the spokesperson of the army, General Manilov. They were all very honest with me about the concern which all of this has caused them. And they never disguised anything, which shows me that Moscow, too, takes this matter very seriously but fails to find the answer. All the more reason why we should intervene on the strength of our partnership with Russia. Human rights are in our line of business. They will never be able to disappear from our agenda, and certainly not if they involve a close partner, as Russia currently is. We should make it our concern. This is why our resolution is full of questions. It is indeed easy and exciting only to address Russia with accusations, but we also have a great many questions. We also have a number of proposals, and these are all aimed at reconstruction, humanitarian aid, better reception of refugees from those regions, options to return home and the development of the social conditions under which it is possible to return home. This is also self-evident, even to the politicians in Moscow with responsibility for the situation.
During talks with them, it is impossible to ignore the feeling that they too are very much struggling with this issue. And if the situation could be different, they would be in favour of it. They are also very much convinced that war criminals from their own ranks should be brought to justice. The difficulty and the uncomfortable fact that we are left with is that this is not done frequently enough, because commanders on the ground tend to protect their own soldiers from jurisdiction. This is a reprehensible attitude, but we recognise it in different wars, including colonial wars, such as the one which the Netherlands fought in Indonesia after the Second World War. It was very often the case that, only 20 or 30 years after the event, was it possible in the Netherlands to mention war crimes which our own boys had committed in Indonesia. I am pleased that, at least in Russia, openness is being achieved more promptly in this matter, which also creates the opportunity for action. Once again, we read recently that President Putin collects people around him and asks them to moot ideas for a viable policy to inject, where possible, peace and security into Chechnya once again. Maybe in conjunction with Ingushetia, there are all kinds of plans afoot in Russia to examine to what extent it would be possible to create a reasonably functioning state, for that is something which concerns us all.
There are indeed 200 000 refugees, and it would be of crucial importance - and we have insisted on this in the past - for Commissioner Nielsen, who is, after all, responsible for refugee issues and humanitarian issues, to have a personal input in this. It is, of course, the case that it would be quite difficult to ask for entry into Chechnya right now. We, and I personally, have on a couple of occasions asked the ambassador and other Russian representatives here to allow us entry to Chechnya. Every time, this question is avoided, and this is why I will give my full backing to the proposals, including those made in the Council of Europe, to set up delegations, possibly in combination with members of the Duma who have a sense of responsibility, to go there and to establish for ourselves what is going on. For only if we really know what the situation is like over there and if the international press, as stated in the resolution, and the Russian press, are allowed entry, will it be possible to make well-informed proposals which make any sense.
Mr President, first of all let me say to the House that when we, as politicians, begin to trade insults on the issue of war in another place, we lose our purpose which is to drive forward the peace, and that must be our ultimate goal.
Mr Dupuis has spoken of atrocities which I find horrifying, because these atrocities are happening to real people; to grandmothers, grandfathers, mothers, daughters, fathers and sons for no reason other than that they are different. I do not hold to the cosiness of the view that Russia is doing all that it should, or that it is deeply concerned. After all we were told that, post-September 11, the world had changed, that fundamental human rights would be scrutinised with more vigour than before. However, in the case of Chechnya, this is clearly not the case. The rights of the Chechens, of whom 200 000 are living in direct danger and fear, are being ignored by the Russians. Moreover, I believe, the situation is getting worse rather than better. It seems that September 11 has been a catalyst for a cosy relationship between Russia and the US, in which the US turns its eye the other way.
I welcome this resolution but we must drive it forward. Why have our actions lacked punch up until now? I will tell you why; because there has been a lack of co-ordinated and consistent international approach for fear of offending Mr Putin and allies. Atrocities grow, they do not diminish. Conflict goes on for years. It is an ongoing war that has been almost unnoticed. Yet we see the denial of human rights, the denial of the right of humanitarian NGOs to operate effectively on the ground. We need more co-operation with the Russian authorities and the independent media to report the truth to the outside world. But let us never forget that the fundamental right is to live in peace without fear of persecution. We need a political resolution, but Russia must be held to account.
Let me finish with this: When war begins, politicians have failed. When wars continue, humanity loses its purpose. This war must end. The peace process is not an option; it is the only way forward.
Mr President, I agree with Mr Cashman. For eight years the Russian military has been waging war on the civilian population in Chechnya. This is the reality and we must not close our eyes to it. That is why I should like to ask you the following question Mr President-in-Office of the Council: in the trilogue did you present and explain the list of measures, which you have just presented to us, to the Russian Foreign Minister, Mr Ivanov, in the same terms in which you have just presented them to us here? Did you also tell Mr Ivanov about the threats you mentioned of adopting measures against Russia? Was this really the focal point of the agenda or was it only mentioned in passing. The fact remains that it has not yet had any effect. It is my impression that this was not put to the Russian side in the same serious tone that you have just adopted here.
This makes us guilty of these crimes too. We know that in Chechnya people are being abducted, killed and abused every day.
In addition, we know that Chechens are known as 'blacks' in Russia, a derogatory Russian term denoting that they are second-class citizens. Remaining silent and looking away when civilians are being hurt and abused on a daily basis damages our credibility in the eyes of the world whenever and wherever we defend human rights. That is why it is important for us not to believe President Putin's protestations, which bear no relation to reality and which he repeated yesterday in Weimar, that the people need to be protected from bandits and that State rule needs to be re-introduced. This is completely unrelated to what is really happening on the ground.
We need to ensure that there is international monitoring to report on violations of human rights by the army. In any case I would support all calls to invite President Putin and Mr Machadov here to Strasbourg in September so that the dialogue can finally begin and the guns can fall silent, and so that we can end the spiral of violence in this region.
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioner, I very much welcome this debate, because since 11 September the need to fight terrorism has been cited as justification for nearly every military intervention. This is also true of the situation in Chechnya. A change of thinking is required. Conflicts and terrorism cannot be resolved by military means. I was pleased to see in yesterday's debate on the Middle East that this is also the unanimous opinion of this Parliament.
In the case of Chechnya, as in all other crisis areas, the only things that will lead to a solution to the problems are negotiations, a willingness to compromise, confidence-building, the development of civil society and the rule of law, and reconstruction. The dialogue with Russia about these problems definitely needs to be stepped up. We should press for the Russian Government to continue and intensify the contacts it began in November with Mr Maskhadov and other Chechens who are ready to talk. The judicious proposals of a Council of Europe working group, in which members of the Duma are also represented, have got these initiatives for a comprehensive Russian-Chechen dialogue off the ground. We should support this.
The human rights situation in Chechnya remains critical. I welcome the fact that Parliament has drawn attention to these points in its compromise motion. In my view, we should criticise the sluggish progress being made on prosecuting perpetrators of human rights offences and sentencing those who are found guilty of such crimes, despite the fact that President Putin claimed otherwise yesterday. It is positive, however, that the Russian Government has taken the first steps towards rebuilding the country and restoring normality to everyday life. I would refer in particular to the efforts that they have made to build up the civil administration, the judicial system and the local police force. I do not think that it is fair for us to call into question or reject everything that the Russian side says a priori. We need to trust both sides. Because the only basis for being able to talk to each other at all is mutual trust.
The Commission should support this development by providing more funds. To get an idea of what is needed we should finally implement our own decision of the year 2000 and send an ad hoc delegation to Chechnya.
Mr President, previous speakers have referred to the parallelism between Chechnya and Palestine. Today in Madrid the Spanish Prime Minister and the Russian Foreign Minister are meeting to tackle the most dangerous conflict of our time. Two days ago Mr Aznar told Mr Sharon that the Palestinian conflict could only be solved by political means under the premises of the mutual recognition of the States of Palestine and Israel.
Mr Aznar should firmly protest to Mr Ivanov about the violation in Chechnya of the basic principles of international law, including the right to self-determination of the Chechen people. Unfortunately, he will not dare to do so because he knows that the Russian response would be to remind him, as Mr Putin did, of the ongoing conflict in the Basque country. Yesterday Mr Solana, backed by the President-in-Office, proposed a very reasonable solution to the Palestinian conflict; this would be an excellent solution for Chechnya, why not for the Basque country too?
Mr President, while Chancellor Schröder and President Putin sit down together today in Weimar and do business as though there were nothing wrong, a secret genocide is taking place in Chechnya. I use the word genocide advisedly because this is precisely what has been happening in Chechnya in recent years: a fifth of the population has been driven out of the country, tens of thousands have been systematically murdered, and there is no end to the killing! These are not isolated violations of human rights or one-off attacks. They are systematic. It began with one of the bloodiest, if not the very bloodiest election campaign in the history of mankind, the election campaign which President Putin was fighting when he unleashed this war in Chechnya. At that time his purpose was not to fight terrorism. It was to sweep away a democratic, though - as it is quite clear in this region - extremely unsatisfactory, regime which had been elected under the supervision of the OSCE, and to appoint his own governors. I find it rather grotesque that we should now be asking these same governors to investigate their own misdemeanours.
It has to be our task to make this issue an international concern and finally to expose it to the glare of world publicity. That is why I am grateful to Hans-Gert Poettering and all those who overcame considerable resistance to enable this Parliament today to devote peak debating time to these really dreadful violations of international law and human rights and to this genocide, and finally to make it clear that it is not acceptable for a high-level EU delegation to travel to the Middle East and try to reach Mr Arafat while at the same time saying that they cannot travel to Chechnya because it is not possible or because permission would not be granted. We cannot let a partner country like Russia get away with systematically isolating an area like this where such brutal violations of human rights are taking place, with closing it to journalists, to observers and to humanitarian organisations. We must not stand for this any longer. That is why I also agree that the Commissioner must go there, the troika must go there and the parliamentary delegation must go there. We are all prepared to support this proposal.
I have to say quite clearly that we must also take the opportunity in September to discuss the situation in Chechnya with the Council of Europe and the elected head of the Chechen Government - of whom the motion unfortunately makes no mention - and to work towards a political solution. We have to remember one thing: courageous journalists, such as Thomas Avenarius of the Süddeutsche Zeitung, or his colleague from the Frankfurter Rundschau, have risked their lives to fight their way into the country. Around 4 March alone, they personally documented five systematic acts of terrorism involving numerous murders in five places in Chechnya. It is Russian human rights activists, such as those from the organisation Memorial, who have risked their lives to go there and document the existence of death squads, set up by Russia's military secret service in Chechnya. These are facts which we finally need to take seriously! We have cases of villages allegedly being cleansed 33 times - and another place 27 times - with around a seventh of the population being killed each time. Civilians, including pregnant women, were pulled out of minibuses and shot. This is not a war on terrorism. Suspected terrorists were shot in their slippers. I really must make it clear that the public is being systematically fed disinformation if the impression is being given that this is simply a rather overblown war on terrorism, quite apart from the fact that this is not how to fight terrorism, but at best how to produce terrorists, and here I must echo what Olivier Dupuis said, that so far there is not a shred of evidence to show that large-scale Chechen terrorism even exists.
As far as the assassinations in Russia are concerned, even the highly respected Neue Züricher Zeitung has stated quite clearly that there is not even a scrap of circumstantial evidence to show that it was Chechens who were responsible, and the Neue Züricher Zeitung thinks that we are dealing here with rather dubious circumstances and quite different people pulling strings. This also needs to be stated openly in this Parliament: we have a long tradition of issuing many clear statements on Chechnya. We have put ourselves at the forefront of those who finally wish to ensure that light is shed on this policy of systematically suppressing a people for the sake of oil and other raw materials.
This is a colonial war at the beginning of the twenty-first century and nothing else! We have every right to oppose this colonial war. We have a special partnership with Russia. We are both members of the OSCE. We are both members of the Council of Europe. We have the means to take action, but we must finally use them. We must stop sleepwalking and acting as though these were isolated incidents. The few officers who have already been brought before the courts or charged, such as an officer who raped and murdered a young woman in the year 2000, a colonel, have not yet been sentenced. This is all propaganda. No one is investigating these crimes. We must not stand for this any longer! We must spell this out to Russia, because it is an important partner which we take seriously.
Mr President, it would appear important not to confuse the situation in Chechnya with the situation that has developed after 11 September. Clearly, the Russians have a tendency to lump together what is happening on the various chessboards of the world - in Afghanistan, the Middle East, Chechnya and Georgia - as if it were all part of the same phenomenon, which it is not. The Russians often appear to be the most avid readers of those geopolitical experts who predict conflict between the Islamic and Christian civilisations, some ideological gymnastics being necessary here in respect of the positions they held not so long ago.
In my opinion, we too make mistakes every now and again. For instance, when the European institutions label the Chechen guerrillas 'bandits' and 'terrorists', it is impossible to imagine being able to hold a dialogue with bandits and terrorists. Therefore, I would look for a single term to define this section of the fighters, who have strong support from the Chechen people.
Given that the European position overall is much more complex, we need expert observers on the ground to counteract attempts to oversimplify the situation locally. I therefore wholeheartedly welcome Lord Judd's mission; I wholeheartedly welcome the proposal to set up troikas, or quintuples I should say, with the Russian opposition party and the Working Group on Chechnya, to monitor the situation and investigate the violations of human rights; it would appear appropriate, in addition, to set up an ad hoc delegation for the Northern Caucasus to discuss all the current issues with the Russians and Chechen representatives. All this is very positive: it means that we will, at least, be present.
In essence, the resolution we are discussing today calls, for the most part, upon the Russians to help the victims, to accept the setting-up of monitoring committees and groups and to assist and cooperate with those who work for humanitarian organisations and need permits, visas and protection in order to be able to do their jobs. In hoping for the return of 200 000 refugees, Parliament is, of course, doing no more than just expressing a nice idea.
It all depends, then, on goodwill, on the willingness of the Putin Government to accept what are essentially implicit criticisms of the current situation in Chechnya - for otherwise it would not be necessary to send so many delegations. We will be able to measure the extent to which Russia intends to establish good working relations with the European Union from its willingness to accept these invitations.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, we will not be able to say that we did not know about the tragedy unfolding in Chechnya. We are receiving cursory reports from the second war waged by Russian federal forces in Chechnya, based on the terrified accounts given by refugees and reports by the last journalists who were on the ground, that systematic violence and heightened and vengeful acts of barbarism are being committed. Once again, we will not be able to say that we could not help. Russia is no longer an autarchic state, conducting its affairs behind closed doors and determining which Russians have a right to live or die. Russia is linked to the European Union and, consequently, to other parts of the world, through moral and political undertakings, on which its credibility and reputation on the European and international stage depend. One of these undertakings is the European Union's common strategy on Russia and the cooperation and partnership agreement compelling Russia to respect human rights. Russia is supported in its difficult transition towards achieving Western economic standards by means of programmes, partnerships and funding, in which the Union plays a key role. The enlargement of the Union will mean that Russia will soon find itself in a new geo-political situation which will force it to completely renegotiate its status and relations with its new European neighbours. This time, we must condemn this state of lawlessness and send observers and representatives from the foreign media to find out what is really happening in this tragic, barbaric situation, or impose genuine retaliatory measures if attempts to do this are blocked. We must demand that medical and humanitarian assistance be sent, as a matter of extreme urgency and, above all, we must stop using statements to hide our lack of action and stop soothing our conscience by claiming that we are preserving fragile democracy in Russia. We must avoid any simplistic equation between the fight against terrorism and deliberate genocide. As long as we remain indifferent, the barbaric situation in Chechnya can only deteriorate further.
Mr President, ladies and gentlemen, the Council has taken good note of everything that has been said in this debate and thanks Parliament for raising this very important issue, which is important not only from the point of view of our general international policy, but, above all, of the policy of our European family, since we consider Russia to be a country that belongs in our area and we want it to show the same behaviour, the same respect for the Rule of Law and the same respect for human rights as we do in Europe.
I would like to say that all the views expressed here are largely shared by the Presidency and the Council, who view the Chechen situation with concern. I fully agree with the view that what happened on 11 September must not encourage anyone, especially Russia, to systematically violate human rights in the name of the fight against terrorism. It is true that there are violations of human rights, very serious ones, but the Council believes that there are positive developments. I therefore believe that we have to continue with our efforts: Parliament must make its voice heard and approve this Resolution - which I personally believe to be excellent - and the Council must continue to take every opportunity to communicate our position to the Russian authorities - the positions of the Council, the European Union, and the European Parliament.
I would like to reassure Mrs Schroedter, who has asked whether in our meetings with the top leaders of the Russian Federation, from Putin and the Foreign Minister to the Deputy Ministers and other high representatives, the Council really says what it is saying now. I can tell you that the Council says the same things to the Russian authorities that it is saying here today. I would not dare to come to Parliament and say something that we are not capable of saying to the authorities of the Russian Federation. I can assure you completely that, during this Presidency and the Presidencies to come, we will continue to say the same things we have always said to the Russian authorities.
It is clear that we all have to continue with this effort. It is reassuring that the European Parliament support us in it and we believe that the fight to re-establish normality in Chechnya, to establish fully-democratic conditions, respect for human rights, the return of refugees and a return to normal life are objectives that we can and must aspire to. I can guarantee, Mr President, that the Council will spare no effort, together with the Commission and with the support of the European Parliament, to achieve this objective.
Mr President, let me again stress that we are present in the region. We are present in Chechnya; and the level of humanitarian aid funded by the Commission of EUR 40million in 2001 is clear evidence of the priority that we give to this crisis and to the suffering in Chechnya. Our field experts and ECHO staff are evidence of our presence there. We are also the only agent from the outside that has established an independent distribution system for food and assistance inside Chechnya. The Danish Refugee Council is the only alternative to the Russian EMERCOM Ministry, which insists on doing this itself. For instance, World Food Programme assistance is provided through the Russian organisation. We are insisting on continuing to have an independent channel of distribution in order to ensure that we perform better than has been claimed in this debate. I cannot accept the figure of only 3% actually reaching the right people. If this were true, the 200 000 refugees in Ingushetia would no longer be alive.
We are able to make a difference, but we are not in any way trying to portray this as an easy or flawless operation. It is extremely difficult and that is one of the reasons why we have to continue putting pressure on the Russian authorities, both on the safety aspects of access to VHF radios and the work permits and general conditions for the international humanitarian organisations working in the area.
The first mission I went on after taking office was the humanitarian mission to East Timor in the autumn of 1999, the second one was to the region we are talking about today. I am grateful for the advice that it may be useful for me to go there once again, and we will consider that.
The effort of the Commission, the funding and the resolute support to our implementing partners is the only real effort to secure an international humanitarian presence in this theatre. We are determined to continue this work and there is no weakening whatsoever of that determination. It may also be useful to say, in view of what has been said in this debate, that I find it both necessary and clearly meaningful to maintain the established division between, on the one hand, the broader political dialogue - a dialogue also accentuating the human rights aspects - and the clearly defined humanitarian aid effort. That division of labour as to who does what and how it is carried out is both necessary and meaningful. If we mix all this up into one single cocktail, we will get carried away for good, sympathetic, political reasons, but we would actually endanger the access of international humanitarian organisations into this troubled arena.
Humanitarian aid has its own rationale and it is important to recognise that if we allow ourselves to politicise the whole thing, we are doing humanitarian aid no favours. This is important to keep in mind, and I beg Parliament to understand that it in no way indicates any weakening of the purpose and strength of our political dialogue with Russia on the political aspects of all this. But we have to put on a credible performance as a serious funder of humanitarian aid. I have noted the many good pieces of advice given in the debate, and that will provide important input for our further deliberations.
Thank you, Commissioner. Yes, Mr Dupuis, why are you requesting the floor?
Mr President, again on the humanitarian issue, I have the following question to put to Commissioner Nielson: is he willing to walk 20 meters - yes, 20 meters - to meet the Chechen Minister for Health, who is sitting in the public gallery of the Chamber?
To conclude the debate, I have received five motions for resolutions
The next item is the report (A5-0087/2002) by Mr Esteve, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication to the Council and the European Parliament on the preparation of the Euro-Mediterranean Foreign Ministers' meeting in Valencia on 22 and 23 April 2002.
Mr President, I would firstly like to thank all the groups for their attitude - something which I said in committee - which has been constant throughout the preparation of this sitting. I must also acknowledge the cooperation and dialogue we have maintained with the Commission and the Council, which reflects the unanimous approval of this report by the 49 Members who were present in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
I will now comment on the amendments. Firstly, Mrs Boudjenah tabled seven amendments, of which I am aware that Nos 4, 6, 7 and 8 have been withdrawn and Nos 3, 5 and 9 are maintained. I would say to Mrs Boudjenah firstly that I believe that Amendment No 5, on the harmonisation legislation on immigration, is fully justified in paragraphs 45 and 46 and that the issue of foreign debt is appropriately dealt with in paragraph 29. I would therefore remain opposed to these amendments. However, I believe that Amendment No 3 on public services is positive and improves the report. Therefore I am in favour of it, although I would propose that in the vote we do not accept the place suggested by Mrs Boudjenah, but rather paragraph 26(ii) as the appropriate place.
I believe that Amendment No 2 by Mrs Napoletano is a very positive contribution, since the Euroscola programme is a programme for young people which works and therefore I am in favour of it.
With regard to Amendment No 1, which I tabled as rapporteur, I believe that everybody would agree that to include the Security Council Resolutions in the recitals of the report makes great sense. I am obviously referring to Resolutions 1397 and 1402.
Finally, Amendment No 10 by Mrs Napoletano on the Euro-Mediterranean Bank is the one that I feel requires most comment. I believe - and in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy we believe this - that the current wording expressed firm support for the creation of the bank. Now, the Barcelona European Council established certain positions and measures which, although they do not move in this direction, neither are they contradictory with the possibility that in one year we could establish the bank. I therefore sincerely believe that the Group of the European Socialist Party has made an effort to achieve consensus which could be valid for the debate in various groups - in my own - and that the amendment it proposes is a positive summary of the situation, since we could maintain a consensus on supporting the bank and advocate that the Commission present a new proposal which, of course, should be debated in depth in this House. I am therefore in favour of Amendment No 10.
Mr President, I also propose the reordering of four paragraphs. Specifically, I believe that paragraphs 31, 32, 33 and 34 would express their ideas in a more organised fashion if they took the order 33, 32, 34 and 31. I also believe that paragraph 52, which clearly belongs in the economic chapter, must be included in it and not it in the chapter it is in currently. I think that it should come after paragraph 22.
In conclusion, I believe that the important elements of this report, without going into detail, are two issues: the first is that the report will help and guide the Valencia Conference as a priority within Euro-Mediterranean policy and in terms of efficiency. I believe that this is the case, and therefore I hope the vote reflects this, in relation to the part that corresponds to us. Secondly, I am thinking of the grave situation in the Middle East, of the debate we held yesterday, of today's tragic news from Haifa, of the meeting being held today in Madrid, which we hope will lead to a joint position. Bearing all this in mind, I believe we can state that the Barcelona Process demands positive action in favour of general peace and stability in the region and in the Middle East.
Allow me to remind you that, if the meeting in Valencia takes place as expected, it will be the only forum that the Israeli and Palestinian delegations can attend. I sincerely believe that, as the European Union, our instrument of the Barcelona Process is, if not the most important, probably one of the most important instruments for dialogue and cooperation. It is also a process within our reach, because it is our responsibility. I believe that it must continue to carry out its task, and do so genuinely. We hope that that will be the case and I therefore thank you, Mr President, for the way this report has been drawn up and negotiated.
Mr President, Mr Esteve has indeed prepared an excellent report. I have taken the unusual step of asking for the floor following the presentation of this report by the Committee on Foreign Affairs, because the Presidency would like to state publicly how grateful it is to the committee and in particular to the rapporteur.
This report was prepared in the run up to the Valencia Ministerial meeting on Euro-Mediterranean dialogue. It was drafted against the background of the very difficult situation we find ourselves in, and at a critical stage of the Euro-Mediterranean dialogue. As Mr Esteve himself stated, it is the only issue on which all those in the Mediterranean area agree. It may represent the only remaining window of opportunity for Arab and Israeli delegations to engage in productive dialogue along with European delegations. We therefore believe that the report provides the necessary political support from Parliament to encourage the Spanish Presidency not only to go ahead with the event despite the circumstances, but also to give a special impetus to this Euro-Mediterranean dialogue. The Presidency can now further boost the process launched, significantly, in Barcelona in 1995.
I believe it is highly symbolic that a Member representing Catalonia in this House should today remind us of the Barcelona spirit. We are hoping to revive that 1995 spirit today and in the near future. To be precise, we would like to see it revived on 22 and 23 April in Valencia. In my view, the involvement of the Committee on Foreign Affairs is absolutely vital and provides the political backing the Presidency needs in these difficult times.
I would therefore like to put on record the Council's appreciation and thanks for the work undertaken by the Committee on Foreign Affairs and the rapporteur, Mr Esteve.
Mr President, Mr President-in-Office of the Council, Commissioner, first of all, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I would like to thank you for your praise of the committee's work just now and, of course, to applaud Mr Esteve for pointing out that this report was unanimously adopted and that it is the first time this has happened in our committee's history.
I would also like to support the proposals that Mr Esteve, our rapporteur, has just made regarding the amendments, and to tell you why there is unanimity. In my view, it was due to the quality of the work, but also to the realisation, since 11 September, that the European Union must not be content to sit back and watch, from afar, what is happening on the other side of the Mediterranean. This unanimity is also the result of the realisation that it is in the EU's interest to help the African continent to escape from the chaos and poverty that makes it a breeding ground for some of the recruits to Islamic fundamentalism. We have furthermore become aware that it is now impossible for Europe to enclose itself in a fortress, which is certain to be attacked, as all fortresses are - and which has, in fact, already started to be attacked with the growing phenomenon of illegal immigration. Consequently, there is also a need, as you have said, to relaunch the Barcelona Process.
I was appointed rapporteur by my fellow Members of a joint resolution for the Euro-Mediterranean Forum, held on 6 November in Brussels, and I could see that the cooperation which had developed between our Palestinian and Israeli colleagues within the drafting committee could serve as an extremely valuable symbol of hope, despite the tragedy that is unfolding in Palestine today. Therefore, I too firmly support the conclusions of the report which call for the talks that were launched by the Barcelona Process to be recommenced. These talks were intended to lead not only to joint economic and political efforts but also to intercultural and even inter-faith cooperation. I hope that they will also bring restoration, throughout the Mediterranean region, of this dimension of understanding and mutual respect which, once the difficult phase of decolonisation has been completed and the wounds accompanying this stage have begun to heal, must restore to the Mediterranean that sense of Mare Nostrum, that sense that we have of sharing with our colleagues values which are the basis of our civilisation.
I therefore believe that it is not only the duty, but it is also in the interest of Europe, currently the leading global economic power, to help establish privileged partnerships with our Euro-Mediterranean partners. It is on this basis that we shall continue our work within the framework of the own-initiative reports on the union of the North African Arab countries which will be submitted to the House at the May part-session.
Mr President, Mr President-in-Office of the Council, Commissioner, I feel that today's debate is appropriate for it places the debate we held yesterday in a more general context: the Middle East, the Mediterranean, Europe. I would like to thank the rapporteur for his acceptance of contributions from all the groups to this report, which I believe will be a genuinely useful contribution to the Valencia meeting, and because he has used and accorded due importance to the contributions of all the political groups.
I would also like to thank the Commission for presenting an effective communication containing innovative proposals, which Parliament wishes to strengthen and promote through the Esteve report. In this regard, I would like to emphasise three points. Firstly, the Mediterranean is now the Union's strategic priority. After enlargement, that is our political priority. We must therefore be consistent as regards both our policies and our resources. Secondly, we need to explode this myth that the partnership primarily concerns the free market. We need to make this partnership a major policy that includes the economic, social and cultural aspects and the questions of training and the parliamentary institutions. We want to enrich this partnership much more than it has been in the past. Thirdly, we need a human rights policy. We cannot oscillate between Realpolitik and threatening to suspend the agreements; there must be commitment from all the institutions, particularly the Commission, to promoting human rights in the countries of the Mediterranean region. We are concerned - myself, in particular - because the more power the Commission gives to its offices in the Mediterranean countries, the more important it will be that it is efficient and capable of resisting pressure from those regimes. Otherwise, we will be throwing our money away.
Lastly, I have to say that we would like to strengthen the institutional dimension of this partnership, giving the Parliamentary Assembly a leading role, involving ourselves in the initiative too and strengthening the two institutions proposed by the Commission, namely the Bank and the Foundation.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, on behalf of my group, I would like to pledge our total support for the Commission communication and the implicit decisions to reinvigorate the Euro-Mediterranean policy.
As has already been said, after eastward enlargement, this is becoming an absolute, essential priority, a duty we cannot shirk. To all the reasons for this which have existed thus far must be added the tragic war and terrorism in Israel and Palestine. We are currently faced with the proof, with constant confirmation of the fact that, if Europe does not become more involved and establish policies addressing the root causes of the region's instability and lack of development, well then, we will be unable to prevent either real or potential conflict or its uncontrollable consequences such as illegal immigration. I therefore look forward to a more effective European Union policy on the Mediterranean; I welcome the idea of exporting the method of European integration, starting with the promotion of a genuine area of free trade facilitating as much south-south trade as possible, even above north-south trade.
The plan for funding this process, through specialised sections of the EIB now and a Euro-Mediterranean Development Bank in the future, must be welcomed with open arms. However, where the Mediterranean is concerned - and I would stress once again, the Israeli-Palestinian crisis is evidence of this - we need to go deeper. This means concentrating now on recreating the necessary conditions and developing the dialogue between cultures and religions, a dialogue facilitating that mutual awareness and understanding which - we must realise - is no longer sufficient to avoid conflict between the Western and Islamic worlds, between Europe and the other Mediterranean cultures and between the Mediterranean cultures themselves.
Good intentions or occasional interventions are not enough to achieve this: we need ongoing work with a lasting impact. That is why I feel I must support and call strongly for the immediate initiation of the work of the Euro-Mediterranean Foundation mentioned in the Commission communication. The Mediterranean is steeped in history and full of symbolic places in which the intercultural and interfaith dialogue has developed over the centuries. I come from a city, Venice, which has a tradition in that area, and I am sure that, if the Foundation taps into all these energy sources, the many energy sources present in the Mediterranean, the many tales and experiences of cooperation and understanding, we will certainly be able to address the root of the matter. We tend to see the cultural element as an optional extra in our programmes, as something which is second to politics and the economy, but in this case it must be given pride of place for it is the very foundation stone which will make it possible for politics and the economy to play their role too.
Mr President, the conflict in the Middle East is today sending shock waves through all the countries of the Mediterranean. This subject will certainly be at the centre of the discussions in Valencia. Sympathy for the colonised Palestinian people, which is felt well beyond Arab societies, is increasing in these countries in particular, due to the endless cultural, social and political humiliations and frustrations that the people suffer and for which they hold Arab and Western leaders jointly responsible. That is why the desire for a dignified life where they and the law are respected is leading the people of these countries increasingly to take the dangerous path of anti-Western nationalism, be it Arab or religious. This development, which is heightened by the international community's inability to put an end to the massacre and restore respect for law in the Middle East, is detrimental to the cultural and civil dialogue called for by the Barcelona Process. It also demonstrates the urgent and important need for this dialogue. In fact, the only thing the Barcelona Process can do - the challenge before it - is to provide the support it has hitherto failed to provide for democratisation in the countries of the Mediterranean. If we do not suspend the Association Agreement with Israel, then not only will the Israeli tanks have crushed the territories, they will have also crushed Article 2 of this Agreement, as well as Article 2 of all the Association Agreements. What would we be able to say in response to the constitutional coup d'état of Ben Ali in Tunisia? How would we be able to respond to the aspirations of Algerian society, which has been taken hostage by two camps that are both enemies of democracy?
The notion that economic development necessarily leads to democracy is absolute nonsense. The aim of sustainable development, namely ecological development and development of solidarity, in the Mediterranean, cannot be reduced to the concept of the free-trade area. Do we have any idea as to the consequences for employment, public services, and people's lives, the consequences of the measures to liberalise this trade? From this perspective, democracy is certainly a condition for development. The requirement for democracy is not only a necessity, which some people describe as neo-colonial, it is, in fact, a fundamental element of the relations that we must establish in this region.
Mr President, I should begin by saying how much I appreciate the excellent work done by Mr Esteve on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and how grateful I am for it. Mr Esteve has presented a well-balanced document which is certainly positive whilst also taking account of all the suggestions made by the various groups
It is indeed vital for the European Union to give due consideration to the future role of the Euro-Mediterranean area as regards peace, economic development, democracy, energy provision and economic investment. This report and the meeting to be held in Valencia to deal with these matters are therefore crucial.
It is nonetheless worth mentioning a number of issues giving rise to concern. Firstly, as has already been stated, we have to come up with a decisive response to the situation in the Middle East. I refer to the military invasion of Palestine, and would point out that there has been no military incursion into Israel by the Palestinians. If we fail to come up with such a response, I fear this conflict will dash all the hopes vested in European Union development in the area and put an end to it. We should also keep Western Sahara in mind. That conflict is only simmering at present, but could boil over at any moment. As we have always maintained, it is essential to recognise the decisions taken by the Security Council of the United Nations and hold the referendum on self-determination. It might then be possible to defuse a possible conflict in line with the conflict prevention strategy advocated by the European Union.
As has already been stated, it is important to make it quite clear that respect for democracy and human rights must be re-established in several countries in the area. The future of the region as a whole is being compromised.
Another worrying issue concerns the paradoxical situation whereby if investment in the area is made without preserving the necessary balance, undesirable consequences ensue. Unemployment increases unexpectedly and peasants flock to the cities. They then fail to find work. This in turn boosts emigration, illegal or otherwise.
We ought therefore to take these important issues into account. I believe that the suggestion of setting up an Association Agreement for this area, along the lines of the one for the European Union, and allowing us to be involved is helpful. It should however be worked on more energetically and with a greater degree of urgency. I therefore also recognise the importance of the latest proposal by the Parliamentary Assembly, crucial to the development of the region.
Mr President, Commissioner, I should like to endorse what the honourable Members who congratulated Mr Esteve on this report said. I refer of course to the way in which the report was drafted. As already stated it received the unanimous support of the committee. The content is outstanding too, and represents an improvement on the splendid proposal previously presented by the Commission.
I should like to focus on an aspect I believe to be of fundamental importance, namely political dialogue. The relationships enshrined in the Barcelona Process can only flourish on the basis of political dialogue and political will. Both the Member States and our Mediterranean partners need to be involved.
Clearly, the rapporteur has put forward positive proposals in his report. Clearly too, Parliament can and must play a key role where political dialogue and political will are concerned, to give credibility to our plan for integration. We therefore very much welcome the initiative to set up a Euro-Mediterranean Assembly.
It is also clear that this revived dialogue requires a broader agenda providing for a whole series of issues to be taken into account. I have in mind challenges to governance, conflict prevention and important issues relating to democratisation and the defence of human rights. In our view, the war on terrorism also has a significant bearing on this political dialogue.
Furthermore, this is clearly not the only approach. We are proposing a financial and economic partnership extending beyond commercial matters. It should also take account of the opportunities for mobilising an ever-increasing flow of foreign investment. In addition it should promote integration processes within the Mediterranean partner countries and strengthen our dialogue in the field of economic policy. In this connection, we believe that the proposal to set up a Euro-Mediterranean Bank could promote the dialogue and economic and financial partnership we are advocating.
Clearly also, priority should be given to setting up intercultural dialogue and establishing a genuine Euro-Mediterranean partnership in the social, cultural and human fields.
In conclusion, I should like to say a few words on the issue of financing. This is a key element insofar as there is a need for better recognition of the commitments made by the European Union and improved and more effective management of the MEDA programme funds. This does obviously involve a greater capacity for absorption on the part of our Euro-Mediterranean partners and the decentralisation of those programmes.
Mr President, in my estimation the Euro-Mediterranean dialogue will prove a vital asset in overcoming the conflict in the Middle East. I am also convinced that in life, in politics, in science and in society, it is important to have more than a superficial acquaintance with other people. Rather, we should strive to have a true understanding of those who are seeking the same truth, harmony and solidarity as we are, though they might be travelling along a different road.
Mr President, I should like to begin by saying how delighted I am that Parliament has reached a consensus on Euro-Mediterranean policy. It has done so by unanimously endorsing the policy summarised clearly and positively in Mr Esteve's report. At the same time, I am bound to say not just how disappointed but bitter I feel. I imagine there must by now be broad agreement that this Euro-Mediterranean process is like a game of snakes and ladders in which we have just gone down a very long snake and lost all the ground gained.
As regards the economic and social aspects, there is a clear tendency to estrangement and breakdown of the relationship between the European Union and our Mediterranean partners. There is shared responsibility here, but also purely European responsibility. Above all, however, it is in the political sphere that the situation arising as a result of the dreadful events in the Middle East means at least that Euro-Mediterranean relations are exceedingly delicate, if not that the whole process is in danger.
I should like to take this opportunity to say that the Valencia Ministers' meeting will undoubtedly prove a valuable opportunity to bring Israeli and Palestinian representatives together round a table. Nonetheless, attendance by the Palestinian Authority must be a condition sine qua non for the meeting to be held. It should be remembered that President Arafat himself was present at the previous meeting. The European Union could never be party to the mockery of bringing together Euro-Mediterranean countries whilst the Palestinian Authority's seat remained empty.
Mr President, Commissioner, I must first congratulate the rapporteur, Mr Esteve, on his wide-ranging and detailed report, which covers each and every one of the concerns and uncertainties regarding Euro-Mediterranean cooperation.
Re-launching the Barcelona Process is more necessary than ever in the interests of peace and stability. This should involve strengthening Euro-Mediterranean dialogue. We need to tackle crucial issues such as the need to promote democratic values and fundamental rights, so flagrantly disregarded in the conflict in the Middle East. Other factors to be considered include the terrorist threat and matters relating to economic cooperation, the environmental aspects of development, emigration and drug trafficking.
I shall focus on just a few areas in the short time available to me. Setting up a free trade area might seem the obvious way of stimulating the economy and ensuring that the people of the southern shores of the Mediterranean are not dying of starvation whilst on its northern shores we are being killed by cholesterol. It is important to ensure however that such a free trade area does not become a time bomb that would destroy all the efforts made by countries in southern Europe to achieve genuine convergence and genuine cohesion, something they do not yet enjoy.
The far-reaching changes anticipated within the European Union should be taken into account when establishing a free trade area. I refer to the reform of the common agricultural policy and to enlargement. Trade in agricultural products is both necessary and useful, but caution is called for.
It is important to promote political dialogue amongst our Mediterranean partners, in addition to dialogue between them and the Union. It does not seem logical to strengthen the Association Agreement without strengthening the South-South dialogue. Closed border situations in diplomatic relations cannot continue. International agreements must be complied with for the coastal nations to be in a credible position in relation to the Union. This is certainly true of the potentially explosive situation in the Western Sahara.
Further, the need to combat terrorism should not be used as a weapon or an excuse for doing away with a political opponent or an enemy. Yasser Arafat has to be present as a recognised interlocutor if peace is to be achieved. Following the attacks on 11 September, dialogue and mutual understanding have become essential. Those attacks resulted in a deep divide between the two cultures. This has to be bridged. Cultural and social exchanges must therefore be encouraged, through the promotion of mutual information by means of shared means of communication such as Euro-Mediterranean television.
In conclusion, the important role the regions in southern Europe are already playing and will continue to play with regard to Euro-Mediterranean cooperation should not be overlooked.
Mr President, I would firstly like to extend my heartfelt thanks to Mr Esteve for his opening remarks explaining the amendments. I shall, of course, take note of these.
It is impossible to give thought to Euro-Mediterranean relations without contemplating concerted action to bring an end to the war in the Middle East, at a time when Israeli tanks are crushing the Palestinian population and Shimon Péres himself is speaking of massacre.
Sharon's aggressive, murderous and colonial policy is leading not only the Palestinian people, but also all the people of the region - and that includes the Israeli people - towards a bloody and violent dead end.
We must condemn the crimes and the destruction of infrastructure financed by the European Union. We must call for urgent aid to be sent to the civilian population and for an international protection force to be dispatched to the region.
Since Mr Solana and Mr Patten claim - as they did yesterday in this very House - that acceptable boundaries have been crossed, the European Union must therefore take swift and objective action. It has the resources that are needed. It can decide to suspend the partnership agreement with Israel.
The bombings and killings must stop. The settlements must be dismantled. Israel must respect the United Nations' resolutions. These are all matters of extreme urgency. If the summit in Valencia can assist in achieving this, so much the better, but it would be totally unrealistic to think that everyone is willing to come around the table in a few days' time - even if the Palestinian leader were able to leave the territories - if the European Union has not adopted a clear position.
The Mediterranean region is in need of peace so that it can contemplate its future. Another conflict is also placing strain on this partnership, and on relations with North Africa, in particular, and that is the conflict in the Western Sahara. The good relations that the European Union enjoys with Morocco should be used to break the deadlock in this situation and to apply the United Nations' peace plan which provides for the self-determination of the Western Saharan people.
The situation that has come about since 11 September means that everyone, on both sides of the Mediterranean, must avoid any religion-terrorism equation and must work together to eradicate terrorism from its breeding grounds, which can only encourage the most violent forms of fundamentalism and nationalism.
At this point, I would like to mention the growing poverty, the pillaging of natural resources and the attempts to curtail and sell off national industries. I am in favour, as Mr Esteve states in his report, of encouraging a dialogue amongst equals, which meets social needs by adopting measures to combat unemployment or which promotes trade between countries of the south. I continue to believe, however, that the path towards shared prosperity has been blocked, for the time being, by agreements which are guided by solely economic and financial interests, thus denying the needs of the people who are already suffering from the burden of debt, the drop in the price of raw materials and the austerity imposed by structural adjustments.
How can we continue along the path of unbridled liberalisation, which is failing everywhere, without taking stock of previous agreements and ignoring the concerns that are growing in all parts, including the Mediterranean countries?
Although one of the major objectives of the partnership is to improve the economic and social situation of our partner countries, it is now necessary, in addition to this, to satisfy basic and fundamental requirements in terms of health and education. Unemployment figures, for example, or jobs that are directly threatened due to the abolition of customs barriers - namely, 500 000 in Algeria - illustrate how far off-target we are and would even tend to illustrate that other options must be explored, such as that of cooperation between public services.
Is it not also a good idea to take a bolder approach, for example, by establishing a Euro-Mediterranean development and cooperation fund, which would enable the people to define and monitor local projects?
Lastly, the free movement of individuals should be the condition for an equal and fair partnership. We wish to establish harmonisation in the area of immigration and asylum, but only if this contributes to the development of the country of origin and ensures that migrants, on our soil, enjoy dignified and fair treatment which observes human rights and is based on equal rights.
Mr President, the Valencia Summit is most likely to be remembered just for having been held. Obviously, as both the rapporteur and the Commission stated, the Barcelona Process must not be confused with the Middle East peace process. It is also obvious however that there can be no Barcelona Process without peace in the Middle East. I should therefore like to congratulate the Spanish Presidency on its efforts to bring about peace.
To my knowledge, the Barcelona declaration is the most strongly worded declaration in existence on this issue. The presence of the President of the Council at the Arab League Summit was a first. The mission to the Middle East did take place. That was a success in itself. Further, it succeeded in retaining its dignity. There was no meeting with Mr Arafat, but none with Mr Sharon either.
I should also like to say how pleased I am that the EU-Israel Association Council has been convened, as well as the Madrid meeting. This process has to guarantee the security and viability of two states, the Palestinian State and the State of Israel.
Having clarified the relationship between the peace process and the Barcelona Process, I have to say that in my view the Commission is being unduly self-congratulatory. True, progress has been made regarding the Association Agreement, the Agadir Process has been launched and a development process tentatively put in train. As I understand it, however, all this is simply a drop in the ocean.
A single statistic suffices to indicate the gap between what is required and the current situation. The Commission has correctly stated that 45 million new jobs need to be created in the coming decade just to retain the present levels of poverty and unemployment. If this is not achieved, the growth of fundamentalism will threaten the security of our southern borders, as Mr Morillon and other speakers pointed out. Our internal security will also be compromised, due to the increased flow of illegal immigration. I therefore believe that Mr Esteve has chosen the points to highlight in his report wisely. I also believe that if we are to move on from words to action we must set up a Euro-Mediterranean Assembly. This would serve as a spearhead, breathing new life into the process and speeding it up, which is urgently required.
I am glad more speakers from non-Mediterranean countries have taken the floor. This has not often been the case when we have dealt with these issues in the past. It suggests that the European Union is starting to understand that it needs to look South as well as East if it is to ensure its own survival.
Mr President, ladies and gentlemen, Commissioner, as a speaker from a non-Mediterranean country - at least a country which no longer qualifies as such - I should also like to extend my warm congratulations to the rapporteur, Mr Esteve, and thank him for liaising with us. The Barcelona Process is of tremendous significance for peace, stability and prosperity in Europe. Unfortunately it is suffering as a result of the recent intensification of the conflict in the Middle East. Nevertheless, we need to continue this process of rapprochement across the Mediterranean.
We even need to reinvigorate the Barcelona Process with the aim of making the Mediterranean a real mare nostrum for all of the countries on its shores. The forthcoming meeting in Valencia - and I hope that it will be able to take place - should therefore be seen as a starting point for considering the creation of a new permanent and stable structure for cooperation and coordination. I know that in many cases not even the existing agreements are sufficiently implemented, but it is precisely in the light of recent events - from the attacks of 11 September to the war in the Middle East - that a multilateral organisation embracing the countries and regions on both sides of the Mediterranean is essential.
Clearly the variable records on human rights are still an obstacle to this vision becoming a reality. In fact, human rights need to be a central component of our dialogue. We need to convince our neighbours, firmly and persistently, that respect for and enforcement of human rights do not stand in the way of or contradict the fight against terrorism, but are actually prerequisites for a successful war on terror. However - and I should also like to draw your attention to this - we must not express our opinions self-righteously or arrogantly; we must do so with a willingness to engage in an intensive dialogue.
Finally, it remains to be said that in the light of the huge social problems, to which various colleagues have already referred - above all unemployment among young people - it is going to be necessary to create many new jobs in the region. To this end we need to fight a joint battle against corruption, nepotism and bureaucracy, but we also need to make it possible for increased investment to be made, in particular in small and medium-sized enterprises. To do this we also need a Mediterranean Bank, in which the European Investment Bank should, admittedly, for logistical reasons, have a majority holding. I might mention once more that the delicate political human rights issues on the one hand and the explosive social situation in this region on the other, in particular in the light of high population growth, are a volatile combination, which may affect all of us.
Mr President, this report on the Commission communication to prepare the meeting of Euro-Mediterranean Foreign Ministers in Valencia on 22 and 23 April is about furthering Euro-Mediterranean cooperation, the aim of which, in our view, is to impose the economic and political terms of the European Union on the other countries in the Mediterranean, using economic means and political blackmail.
Of course we have the usual pronouncements about peace and democracy. Conditions on the ground, however, as experienced in Cyprus, where 37% of the island is still occupied, or by the long-suffering people of Palestine, subject to a criminal all-out attack by Israel, unfortunately not just tolerated, but still being funded and armed by the European Union, are somewhat different.
For example, the adoption of the Euro-Mediterranean charter on peace and stability has been postponed because Euro-Mediterranean cooperation is not being used to serve the peace process in the Middle East, and we have the European Union to blame for that. There can be no doubt that the Euro-Mediterranean cooperation which we are constantly hearing about is not intended to contribute to the viable development of third Mediterranean countries and the prosperity of their people, let alone democracy and peace in the Mediterranean; its purpose is to promote the interests of the European Union's multinationals.
That is why we shall continue to fight against this policy and for a radically different policy to make the Mediterranean an area of peace, mutual benefit and equitable collaboration and coexistence for its people.
Mr President, I should like to start by congratulating our rapporteur on his detailed and highly topical report. However as he himself points out, our aim today is not to go over again the strategic targets set by the European Union in Barcelona. No, what we must realise is that the tragedy all around us, with the fight against international terrorism and attempts to establish peace in the Middle East, provide a perfect opportunity for the meeting of ministers in Valencia to demonstrate once and for all that the Member States of the European Union have the political will to put the policies of the Barcelona Process to proper, continuous and efficient use. And both the nations of Europe and the nations of the Mediterranean need this process if we are to achieve an area of security, prosperity and peace for one and all. And that is precisely why I feel that our rapporteur's report is so valuable, because it focuses on the need for a deeper process with global policies which have prospects.
At institutional level first, the proposed annual summit of the countries involved in the Barcelona Process and the proposed parliamentary assembly, responsible primarily for monitoring Association Agreements, will provide a far-reaching tool which can last the course. The involvement of regional and local society and the involvement of civil society and women in all three pillars of the Barcelona Process rather than just the economy, as the European Parliament recently pointed out in one of its resolutions, will put our efforts on a democratic footing, make our plans sustainable and offer protection for human rights, for which there is a dire need in the region as a whole.
Cross-cultural dialogue and a new Mediterranean Research Institute will provide a good basis for the mutual understanding, mutual respect between partners and greater mutual trust needed in order to face up to major challenges such as combating terrorism, managing waves of immigrants and resolving the Arab-Israeli crisis through dialogue. In addition, the European Parliament must support the proposal to set up a European Investment Bank because, as has already been pointed out, it will not just strengthen the development process in the partner countries, it will also establish financial relations and other forms of cooperation between the partners and the European Union.
Mr President, ladies and gentlemen, the fifth Euro-Mediterranean ministerial meeting will meet in Valencia on 22 and 23 April and will adopt an action plan containing proposals and measures designed to promote Euro-Mediterranean cooperation.
Luckily, the report by Mr Esteve has come along at precisely the right time, just before the ministerial meeting, giving the European Parliament a chance to express its views and, with its proposals and ideas, make a useful contribution to this cooperation, which is proceeding at a snail's pace and has wandered hopelessly far from the spirit and needs which the Barcelona Declaration - and many more meetings and resolutions since - acknowledged and undertook to satisfy in November 1995. The Esteve report quite rightly gives its unreserved support to the Commission's proposed new action plan under the Barcelona Process, which it has improved and enhanced with practical proposals and suggestions of its own.
There is one issue on which the Esteve report is lacking in my opinion and, unfortunately, it is the key to the success of any initiative concerning the approach to and unanimous cooperation with Europe on the Mediterranean side. As I am sure you can guess, I am talking about the Arab-Israeli conflict, Mr President, the tragic and dangerous Israeli-Palestinian conflict which is again in the headlines.
Obviously, things had not reached today's tragic proportions when the Esteve report was drafted and the rapporteur has referred diplomatically to the need to settle the conflict in a way which highlights the new cultural, economic, social, political and institutional approach. But what worries me, although I unreservedly support this new approach by the rapporteur, is that, if the Israeli-Palestinian conflict is not settled this time under arrangements acceptable to both sides, I repeat, arrangements acceptable to both sides, this nightmare will simmer below the surface and keep on obstructing the Euro-Mediterranean cooperation wanted and needed.
The European Union must be proactive and move effectively in this direction, quite apart from any other initiatives which it takes. Valencia is a unique opportunity and it must not be wasted.
Mr President, Commissioner, I too am proud of the work Mr Esteve and the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy have produced with total consensus. With this report, Europe has unambiguously defined the two priorities of its foreign policy: a policy concentrating on eastward enlargement and a policy focusing on the Mediterranean area as fundamental in the creation of a future of peace and prosperity.
The Euro-Mediterranean Conference is now the only genuine, existing forum for dialogue between the Arab delegations, the Israeli delegation and the European delegation. Providing that forum for work and dialogue with tools such as the Euro-Mediterranean Development Bank and the Foundation and pursuing the MEDA programmes will allow us to create and foster an area of south-south and north-south free trade, on the one hand, and an area of dialogue, knowledge, training and communication on the other. Only thus will the common values of different civilisations be clearly revealed; only thus will understanding of and respect for the cultures, religions and histories of different peoples grow. Only thus, I feel, will we be able to create a far-reaching area of democracy, economic growth and emergence from poverty, which are essential conditions if we are to promote and uphold the need for an area within which there is a shared policy of respect for the individual and safeguarding of human rights, which is the prerequisite for the success of any peace policy.
Mr President, firstly I would like to congratulate Mr Esteve on his excellent report, as many others have done in this debate. It clearly shows the importance that Parliament gives to the Mediterranean region. I noted Mr Swoboda's remark about his being the only non-Mediterranean participant in the debate - there is in fact more than one, but it can be looked upon as a strength of this Parliament that we have such commitment to and identification with an issue like this.
From the outset, let me just reiterate, if need be, the strategic importance of the Mediterranean for the EU. On the eve of the next enlargement and in the face of the developing political situation this is truer than ever.
After a careful reading I must confess my satisfaction with the convergent approach between this report and the Commission's communication. More has to be done, but the Commission and Parliament are in broad agreement on the way we understand our political, economic and social relations with our southern neighbours.
Despite the serious political setbacks in the region - the current dramatic situation in the Middle East being one of them - and a certain scepticism at the end of the 1990s as to whether the Barcelona Process constituted the right means to make the Euro-Mediterranean partnership move forward, the process has stood the test of time.
We cannot ignore the implications for the process of the tragic development of the situation in Israel, Gaza and the West Bank. This is not the occasion today to debate Europe's role in bringing an end to that conflict but the situation as it is, and the continuation of this dreadful violence, stresses even further the need to continue with the development of the Barcelona Process as a means for Europe to make its contribution to the peace, stability and prosperity of the region. One can always discuss how strong an instrument the Barcelona Process really is, but it is beyond discussion that this process is part of the solution and definitely not part of the problem, so we had better strengthen it.
In substance, substantial progress has been accomplished since 1996. All Euro-Mediterranean partners are now used to having a permanent dialogue and to working together. The Barcelona Process is the only place where we can hold a 27-member discussion and, more importantly, where the 12 Mediterranean partners can regularly discuss and meet. In the present circumstances, this is a meaningful indication of the resilience of the process.
We have also made substantial progress towards introducing a free trade area. Most of the association agreements are already ratified, signed or initialled. Intra-regional agreements, such as the Agadir Process, are being negotiated. Yet, although our Euro-Mediterranean trade relations are progressing steadily in North/South terms, South/South trade is still stagnating at a mere 5% of Mediterranean trade.
Macroeconomic stabilisation has indeed taken place successfully in most Mediterranean countries, but reforms related to the business environment are not progressing at a sufficient pace. The challenge for the Mediterranean partners is to unleash the full potential of their economic forces, and in this regard the Barcelona Process has become the framework of reference for all international donors to relate to and further pursue.
In the cultural sphere, substantial work has been accomplished. Some hundreds of regional projects have been financed and have promoted a dense network of human exchanges.
So what is the way ahead? How can we raise the profile of the partnership? How can it better be used to guarantee a common area of peace and stability?
Politically, we must pursue and reinforce our support for the Barcelona Process as a tool for promoting understanding and political dialogue. The road is well-paved, despite some potholes on its way. A clear example of this dialogue is the senior officials' meeting on terrorism just held on 27 March.
By the same token, the 27 partners have been able to come a long way towards an agreement around a set of priority actions on an issue as sensitive as Justice and Home Affairs. We hope to reach a final consensus in Valencia. Based on these priorities the Commission will launch this year a regional programme on judicial cooperation, the fight against terrorism and organised crime, and migration. This success marks a milestone for the partnership and demonstrates its political capabilities and potential. In particular, as far as migration issues are concerned, several of the requests by Parliament (observatory on migration flows, network of contacts) will be included in the coming regional programme.
At an institutional level, further efforts need to be made in order to promote the "co-ownership" of the Barcelona Process. A feeling that the EU "imposes its agenda" exists among the southern partners and needs to be alleviated. In this sense your proposal of launching a Euro-Mediterranean Parliamentary Assembly is more than welcome.
Economically, signs are encouraging. The grid of association agreements is almost completed; South/South trade integration progresses, notably in the framework of the Agadir Process - even if not as fast as we would like. The Meda programme has dramatically improved its delivery - though given the starting point one might say that improvement had to happen - but still, it is happening with a ratio of payments to commitments of 53% in 2001 compared to a mere 26% for the 1995-1999 period. We are catching up.
Yet the economic situation of the region remains uncertain and demands supplementary efforts from everybody. I am glad that Parliament supports our proposals to further this process, in particular in areas such as investments, environment, transport, infrastructures and energy.
As you know, the idea of launching a Euro-Mediterranean Bank did not receive the full assent of the Member States at the Barcelona European Council. Nonetheless, a new European Investment Bank facility will be launched and a representative office of the EIB in the region will be created.
Finally, the social and human aspects of the partnership show today, more than ever, its relevance, creating bridges across the Mediterranean and promoting a better understanding of each other's cultures and societies. I noted that this aspect was given prominence in many of the contributions in the debate here today. The Barcelona Process allows a unique and structured framework that allows this social and cultural dialogue at regional level - not only North/South, but also South/South and indeed South/North.
The European Commission has put forward a set of new proposals. I am happy to see that they are very well taken by Parliament, in particular the Euromed Foundation and the cooperation between universities (the Tempus programme).
As regards the launching of a new Euromed Foundation, the Commission is persuaded that it would contribute to the enhancement of the partnership. However, some Member States do not seem to be as convinced as we are. Some efforts of political persuasion will be required in the coming weeks. The Commission has also proposed the enlargement of the Tempus programme on university cooperation to the Mediterranean. The approval of this extension will be obtained at the Council of Education Ministers on 30 May. Moreover, all existing regional programmes in this area (heritage, audiovisual, youth) will be pursued in the near future.
The debate is closed.
The vote will take place today at 12 noon.
Mr Esteve, you asked for the floor.
. (ES) Mr President, I asked for the floor just to say that the thanks I expressed earlier for the cooperation received should now be extended to all the speakers for being so pleasant. The difficulty is that the situation is not at all pleasant. Quite the opposite is the case. All the speeches do indeed suggest that the situation regarding peace and development is difficult and challenging.
Consequently, Parliament's main concern about the Valencia meeting at present should be that it takes place, not the outcome of the vote. It is important to ensure all the participants attend and that proceedings are brought to a successful conclusion.
Other than that, it only remains for me to point out that Parliament's role and involvement in the Barcelona Process is increasing. Setting up an Assembly would consolidate it, which would obviously be a most welcome development.
We shall now take the next item. There will not of course be time to deal with it adequately prior to the vote. We shall therefore open the debate and interrupt it for the vote. The debate will be concluded this afternoon.
The next item is the debate on the report (A5-0076/2002) by Mr Graça Moura, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on an EU Strategy towards China: Implementation of the 1998 Communication and Future Steps for a more Effective EU Policy.
rapporteur. (PT) Mr President, ladies and gentlemen, the first idea I wish to get across is that relations between the European Union and China are continuing to develop favourably, although not always at an even pace or at the desired speed. In any event, the Commission communication on the development of a comprehensive partnership with China, presented to the Council and Parliament half way through last year, outlines a strategy and incorporates a set of principles, aims and methods which are wholly commendable, and it seems, incidentally, that China's reaction to some - although not all - of the aspects this communication deals with is positive. Similarly, the support that the People's Republic of China has so readily provided for the international fight against terrorism is evidence of an attitude that we should note and applaud.
At the same time, we have seen China become a member of the WTO, which opens up considerable prospects for that country to play an even more significant role on the international stage. There is a range of issues that have been on the table for a long time: the role of China in the Far East, its relations with the ASEM countries and other parts of Asia, its internal political situation and its political, trade and cultural relations with the European Union. In this framework, we are still seeing a certain disparity between the various methods of cooperation already in place and the development, which we consider to be desirable, of areas related to the political situation, the establishment of the rule of law and respect for human rights. It could, nevertheless, be said that there are already signs, here and there, which give reason to believe that these things will gradually be achieved.
The experiences of Hong Kong and Macao, in particular, show that it is possible to ensure that these developments take place at the political, social, economic and cultural levels. We must, therefore, deepen cooperation and dialogue whilst continuing to insist on the other objectives that go beyond the framework of economic relations and which could even, in some cases, have a harmful effect on them unless the People's Republic of China finds a satisfactory solution to certain issues that we consider to be fundamental.
Some of the problems that require closer attention are raised in the specific chapters of the report. These are: China's entry to the WTO, the need for sustainable development, for better coordination between the strand of economic progress and the strands of political and social progress, concerns about the problems of employment that will ensue from China's accession to the WTO and the need for the gradual conversion and modernisation of its economy, respect for the interests of its neighbouring countries, the need for environmental protection, the advantage of stepping up cultural exchange, particularly at university level, etc.
Our range of concerns about relations with Taiwan also falls into this category. The European Union's recognition of the 'one China' principle cannot, under any circumstances, lead us to accept solutions involving force. We all feel that there is no real alternative to dialogue on this matter, as difficult as this may prove to be. Furthermore, we feel obliged to express our concern about Tibet, with regard to which it is also becoming necessary and urgent to pursue dialogue with a view to defining a new and real statute of full autonomy, with the only exceptions being foreign and defence policy.
Thirdly, whilst acknowledging that China seems to be making a degree of progress in the field of human rights, it should be understood that a vast area in which the situation is far from satisfactory is still wide open and this Parliament must, therefore, make this absolutely clear. These points are covered in some detail in the report which I have had the honour of drafting and I shall, therefore, not go into them now.
Consequently, Mr President, a complex framework with countless positive possibilities is opening up for closer relations and cooperation between the European Union and China, but it also still contains countless problems that must be addressed frankly and an acceptable solution must be reached on the basis of democratic standards that will lead to the establishment of the rule of law, to the strengthening of civil society and to human rights being fully respected.
With regard to the 22 amendments that have been tabled, I should like to make the following brief observation: some, which simply replicate the contents of the text, should not be accepted, and there are also some amendments whose thrust would be more appropriate in a report on Hong Kong, which is why I am rejecting them at the present time. Lastly, there are other amendments, dealing either with the taxonomy of the text or with improving it, which I have accepted. To conclude, Mr President, I am convinced that, by voting for this report, this House will be making both an institutional and a political contribution to the strategy drawn up by the Commission for the development of a comprehensive partnership between the European Union and the People's Republic of China.
Mr President, my congratulations and thanks go to my colleague, Mr Graça Moura, for a balanced and thorough report. China is a very important trading partner for the EU, not least for my own country, Finland. Nokia, for example, already employs more than 4 000 staff in the manufacture of mobile phones. It is important that China joined the WTO at the Doha meeting. It is important for the outside world, but still more for China, which must clarify many of its laws and its rules over the next few years to be able to implement all the requirements for membership. WTO membership will also lead to social and political pressures in China. How China is to solve these problems fairly is of course an internal matter but I agree with the rapporteur that in the longer term programmes jointly implemented in cooperation with the EU, Japan and the United States of America will be desirable to solve the employment and social problems of the country's vast rural area.
It is in our interest and that of the world as a whole that China should be a stable, open and prosperous society which we will support if and when it moves further towards democracy and a free market economy and embraces the principles of human rights and the rule of law. We are pleased to welcome China's involvement in the international effort against terrorism and the rapprochement between China and India. I believe that the values we hold to be important here in Parliament - democracy, the rule of law, human rights, equality and pluralism - will also gain ground in China if we maintain a vitally interactive relationship and encourage China to open up in all respects and permit its citizens to enjoy the freedom of modern communications media and allow them the right to become unionised and freely express their opinions.
Mr President, Mr Graça Moura is entitled to more than the usual courtesies extended in the House. I should like to thank him most sincerely for the draft resolution presented in plenary. Moreover, the draft has received almost unanimous support from the relevant committee. I have been a member of the delegation for relations with the People´s Republic of China since 1986, and I believe it is fair to say that this is the most balanced text ever presented in plenary on the issue. Were the Socialist Group's amendments to be included, it would indeed be almost perfect.
I have absolutely no doubt that, along with the introduction of the euro and enlargement of the European Union, the development of China will be remembered as one of the four or five milestones in the history of the world in the twenty-first century. Hence the importance I attach to relations between China and the European Union. I could comment on a great many issues, but I shall focus on just a few points in the interests of saving time and bearing in mind that other members of my group will be taking the floor. I will start from the premise that in our culture drawing a friend's attention to his or her shortcomings is not considered to be interference. On the contrary, we believe it is a friend's duty to do so. I have endeavoured to explain this to our Chinese partners on numerous occasions. For example, we speak out against the death penalty wherever it is in force, whether it be in the United States or in China. Nonetheless, we consider both these countries to be our friends.
Mr President, it must be a sign of the times that the Chinese authorities have responded favourably to the Commission communication on which the report is based. All the Union's institutions agree that it is in China's own interest, not just in that of the European Union, for the People's Republic to become stable and prosperous and move towards democracy. This must go beyond holding municipal elections with more than a single candidate per post.
It is important to promote exchanges of all kinds. Those of us unfortunate enough to have the experience of living under a dictatorship for many years realise that isolation tended to strengthen the dictator's position instead of helping democrats striving to overthrow them. Accession to the World Trade Organisation is a challenge the Chinese Government has been brave enough to rise to. It will involve risks and will have untold repercussions within and without the country. In the short term, it has already caused restructuring and large-scale lay-offs in certain sectors of industry.
Turning to the major area of human rights, China still has a long way to go, in our view. Under-development is no excuse here. A moratorium on execution of the sentence on those already condemned to death must be achieved, prior to pressing for the elimination of these sentences. We have received very many well-founded allegations of torture. Torture must be eliminated.
We welcomed a delegation from Tibet a few weeks ago, and feel that was a positive step. They provided some useful information, but many questions remain unanswered. The Chinese authorities should therefore be urged to pursue their recent policy of freeing Tibetan political prisoners. These are moves in the right direction, and are bound to benefit China and relations between China and the European Union.
Mr President, I should also like to thank the rapporteur for a sound and well-balanced report which expresses the greater number of common interests there are between the EU and China today. China is in all respects becoming a more and more important player on the world stage, and that also applies in the combating of terrorism where we must appreciate China's active support for this serious struggle. The Group of the European Liberal, Democrat and Reform Party wants to see a democratic China that respects the principles of a free market, human rights and the rule of law. We also want China to fulfil the Copenhagen Criteria. There is no reason why these criteria should be confined to applying only within the borders of Europe. The ELDR Group has tabled a list of amendments, all designed to tighten up the report a little. The most important issue for us in this context is the One China policy. We are all familiar with this, and we know why it exists. As liberals, we are not proud of the One China policy, because it impedes development in a country that respects democracy, social pluralism and constitutional principles - namely Taiwan. The ELDR Group believes that the will and desires of Taiwan must be respected and that the China policy is an obstacle to their being so. We also believe that the European Parliament is the right place from which to send this signal, and it is therefore up to our governments to follow our advice. Last year, the President of Taiwan, Chen Shui-bian, was awarded the Liberal International Freedom Prize. Unfortunately, no EU country would also give him a visa so that he himself could collect it. His wife instead collected it, here in this House in November. Nonetheless, we should like to express our dissatisfaction with the fact that the Member States do not comply with their obligations to respect the President of Taiwan's basic right to travel freely. The Olympic Games are to be held in China in 2008. That decision has been taken and is not to be altered, but let us take this opportunity to demand that China use this opportunity to demonstrate that it will comply with all the international standards and conventions relating to human rights. Recently, China has employed a practice whereby children born in mainland China are separated from their parents in Hong Kong. That is an infringement of human rights that is very much to be censured, and we will therefore demand that the Chinese Government stop this practice immediately and begin reunifying families so that parents in Hong Kong can be together with their children. I would again thank Mr Graça Moura for a thorough and well-considered report which aims at a more effective EU policy on the China issue.
Mr President, human rights organisations are unfortunately continuing to report atrocities committed against dissidents and minorities in China. At the same time, there are continuing protests by workers about the fact that at least 25 million jobs have disappeared in state-owned companies as a result of liberalisation and privatisation. In the old industrial areas in northern China, unemployment is estimated at 40%.
In a study concerning the risk of instability in China, the Conflict Prevention Network observes that, if China's Communist Party does not manage to guarantee provision for the increasing number of poor and unemployed at a time when others in the population are becoming rich, the party's ideological legitimacy may begin to be called into question. Things could then become unsettled in China.
In spite of a series of reforms, grassroots democracy has not seriously taken root. China's leadership is in a race against time, according to the CPN report which also observes that this is creating a dilemma for the EU. Is the EU to support a repressive regime because it maintains stability or is the risk of instability to be incurred through promoting citizens' rights?
For the Group of the Greens/European Free Alliance, there is an obvious answer to this question. Citizens' rights and democracy must be promoted in all circumstances. The Beijing Government must fulfil its promise and initiate talks with the Dalai Lama. It is also necessary to continue the normalisation process with Taiwan without a show of arms, and China must comply with the content of the UN Conventions on Human Rights which have been signed. It is not therefore acceptable for people to be imprisoned because of their religious convictions or ethnic affiliations or because they wish to form a trade union or political party.
Nonetheless, something is perhaps in the process of happening. The latest issue of the Far Eastern Economic Review reports that there is a relaxation of the rules governing mass demonstrations under way. A policeman has even had a letter published stating that the right to demonstrate is written into China's constitution and that it needs therefore to become easier to obtain permission to demonstrate.
The CPN report says that the EU must be cautious in attempting to influence China. Certainly we can be cautious. However, that presupposes a constructive response from China in which the latter implements the conventions it has signed and in which Chinese representatives do not interpret each friendly criticism as undue interference in China's internal affairs.
Mr President, I salute the rapporteur for his efforts. Whenever the Union's relations with the People's Republic of China are assessed, economic interests are always to the fore. This is certainly understandable; after all, a market of around 1.3 billion people promises absolutely inexhaustible profits for those companies and banks active in it. China's accession to the WTO will further improve the terms for capital recovery. It will also intensify competition between Pacific economic powerhouses like Japan, Taiwan and the United States on the one hand and the EU and its Member States on the other. Everyone wants as large a slice as possible of this huge cake.
This is accompanied by constant reproaches from the political side that China should have more respect for human rights. These overlook or underestimate the fact that China is trying to complement the economic reforms, which have been underway for years, with federal democratic structures, social security systems and economic regulatory mechanisms. In acceding to the WTO, China is continuing this process. Nevertheless, nobody should be under the illusion that this separation of the State and the economy will solve China's immense social problems.
The much lauded market of global capitalism is - whether you like it or not - amoral and not a suitable vehicle for translating basic values such as social justice and solidarity into action. It is and remains the state which is called upon here. There is no other government in the world that bears responsibility for 1.3 billion people. Seeking to establish a multilateral dialogue with China is all well and good, but in so doing nobody should put China under pressure or only have their own interests in mind. Anyone who does put pressure on China should keep a sense of proportion, carry out a realistic assessment of their own potential to meet the same demands and have a clear idea in advance of the effects that it might have. A dialogue is only meaningful and successful if a consensus is sought in the interests of all parties. This also applies to the death penalty. It is right to call for it to be abolished, but we should be just as consistent in calling for it to be abolished in the USA.
Relations with China are more than ever before of strategic political significance. Uni-dimensional development, as is currently happening on China's doorstep as a result of the USA's strategic intentions, would not be very beneficial. Instability would be the result. As the EU enlarges, indeed precisely as it undergoes this process of enlargement, it is called upon to oppose any unilateral attempts to accumulate power, and to maintain and - if necessary - establish and consolidate stability by cultivating a balanced relationship with China.
Judging from the report on China and the Commission communication, a fresh start, appropriate to spring time, seems to be being made in relations between the EU and China. Relations of the EU and its Member States with China are increasingly improving and being extended.
These are, in themselves, promising signs. However, the Commission and the rapporteur will agree with me that quite a few difficulties have to be overcome before mention can be made of a true spring breakthrough. Compliance with human rights, in particular, leaves a great deal to be desired. Reports of torture, maiming and even killings are too systematic to be ignored. Various groups in Chinese society are suffering such human rights violations, including, for example, non-registered Christians. According to a reliable report issued by various NGOs, their persecution has, in recent years, even been ordered at a high level in the Chinese Government.
Since this persecution is hardly given any attention in the report by Mr Graça Moura, I have tabled a few additional amendments in this respect which I hope will find backing in the European Parliament.
The EU's response so far to these abuses is, in my view, very disappointing. According to the Commission document on China, ten rounds of political dialogue have already been held. At the same time, the Commission realises that there is still a yawning gap between action and international standards. Should we then not conclude that the 'critical dialogue' is inadequate as an instrument? And would it not be preferable by far to link economic interests to China's observation of human rights much more than is now the case? The critical dialogue should not be there to ease our conscience, while we in the meantime keep a keen eye on our own economic interests.
This will probably cost us something, but surely we should be prepared to go ahead nevertheless if human rights are so important to us. We in the European Union cannot conceive of spring if in China itself it is still the middle of winter.
Thank you very much, Mr Belder.
The debate is now adjourned. We shall proceed to the vote.
Mr President, I rise to raise an important issue for individual Members of this House relating to Council Question Time. I was informed yesterday by the questions office of this House that my question relating to the Middle East would not be taken by the Council today because the matter I was raising, the Association Agreement between Europe and Israel, would be dealt with by the Council in debate yesterday.
The Council did not deal with that issue yesterday, so I contacted the office again today to have this question restored to the order paper. I have now been informed that the Council will not deal with my question or ten other Members' questions because it claims it has not had time to prepare its replies. I do not think that is acceptable.
This is one of the few rights that individual Members have: to question the Commission and the Council directly in this House. It is a display of contempt for the Members of this House for the Council to seek simply to push aside important questions which individual Members may want to raise. I would ask you, Mr President, to make the strongest possible protest to the Council to ensure that my question and the other Members' questions are restored and in fact replied to; and to make it clear that neither this Council nor any other council is entitled to treat this House with such contempt.
Question Time is on the agenda at 5.30 p.m. this afternoon. When we finish the votes I will try to communicate with the Council and revert to you on whatever it is I have discovered. Your point is clear, well made and well taken. I will convey that to the Council after the voting session.
The Commission can accept Amendments Nos 1 and 9 to 15. The Commission cannot accept Amendment No 3. While some of the other amendments - Nos 2 to 8 - could be accepted in principle, the wording of Amendments Nos 9 to 15 is far preferable.
Mr President, I have worked very closely with my colleagues in the Committee on the Environment, Public Health and Consumer Policy and I feel that this compromise package of amendments, which we are going to vote on today, is the best outcome we could have hoped for on integrated coastal zone management.
As some of you will be aware, at first reading last year I proposed that this recommendation be strengthened to include a review which would lead to a further legal framework on coastal zone management. The protection of our coastal zones is essential and I feel that stronger legislation is needed to ensure this protection.
At first reading, the report was adopted by a large majority of this House. However, it was not possible for the Council to accept our amendments on the legal framework at that stage. As rapporteur, I was very disappointed that we lost these legal framework amendments. However, as I said, these compromise amendments are a very good step in the right direction and a clear signal that we are serious about protecting Europe's coastal zones.
At my initiative, as rapporteur, I felt it was essential to reach a compromise with the Council on a second reading, and this package is exactly that. I am delighted to say that we have reached a good compromise on the timetable of this recommendation. Firstly, concerning the time in which Member States must report back to the Commission on their experience in implementing the recommendation - the Council can accept our suggested 45 months. Secondly, the Council can further accept our suggested 55 months for the review of the recommendation. In essence, we have gained an extra year on the timetable, which essentially means that further steps in protecting our coastal zone will come sooner rather than later.
I would like sincerely to thank the Council for its understanding on this significant point. I would also like to take this opportunity to thank my colleagues in the Committee on the Environment who supported the compromise package and the Council for recognising the importance of this compromise and for putting the recommendation on COREPER's agenda at very short notice. I should also like to thank the people in the Commission responsible.
Mr President, I would like to thank the rapporteur for his constructive work on this directive which will ensure more security in maritime traffic. As my colleague, Mrs De Palacio, said yesterday, the Commission can confirm its support for all the amendments tabled. I trust that the Council will follow Parliament's position to enable this directive to be adopted as soon as possible.
Mr President, on waste electrical and electronic equipment, the Commission can accept Amendments Nos 9, 11 to 19, 24, 27 to 37, 39, 40, 43, 44, 45, 50, 57, 65, 76 and 77. In Amendment No 23, the Commission supports the new paragraph 1 and paragraph 1(b), last subparagraph in full and paragraph 1(b), third and fourth subparagraphs, as well as paragraph 2 in principle. In Amendment No 73, the Commission can accept the first part. In Amendments Nos 1, 3, 5, 6, 7 and 10, the first, third and fourth sentences can be accepted in full. In Amendments Nos 10, 20, 21 and 41, the first sentence can be accepted in full. Amendments Nos 42, 48, 49, 51 to 55, 66, 78 and 92 can be accepted in principle.
On restriction of hazardous substances the amendments acceptable in full to the Commission are Amendments Nos 3, 4, 10 and 17. Amendment No 5 can be accepted in part - i.e. the first paragraph. Amendments Nos 2, 6, 7, 8, 9 (the first paragraph of Amendment No 9 can be accepted in full), 13 and 15 can be accepted in principle.
Mr President, as my colleague Mrs Wallström explained during the debate yesterday, the Commission is unable to accept those amendments of Parliament which would extend the scope of the proposed directive to include a total and immediate ban on octabromodiphenyl ether - in short octaBDEs and decaBDEs. This concerns Amendments Nos 1, 2, 3, 7, 8, 9 and 10. The reason for the position of the Commission is that the risk assessment for these substances is not yet finalised.
Furthermore, the Commission is also unable to accept the amendment that would introduce a future total ban on decaBDEs from 1 January 2006, should the risk assessments conclude that the substance causes concern. This is Amendment No 4. The reason we take this stand is that the ban should be introduced much earlier than 2006, as the risk assessment will be concluded during 2002.
. (DA) Mr President, I should like to draw attention to an error in the English version of Amendment No 3, in which the last word, 'status', should have read 'place'. I would therefore ask for this to be corrected in the original English text.
Thank you, Mr Blak. The services are aware of that and if the amendment is adopted the appropriate changes will be made.
(In successive votes Parliament adopted both decisions and the resolution)
Report (A5-0079/2002) by Esko Olavi Seppänen, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 2000 financial year (C5-0043/2002 - 2001/2101(DEC))
(In successive votes Parliament adopted the decision and the resolution)
Report (A5-0098/2002) by Kyösti Tapio Virrankoski, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year (Section I - European Parliament) (SEC(2001) 530 - C5-0238/2001 - 2001/2103(DEC))
Amendment No 41:
. Mr President, following consultation yesterday, I should like to propose an oral amendment to the end of paragraph 41, adding a few words which take into account the actions taken by the political groups in response to criticism a couple of years ago from the Court of Auditors. It would read as follows: "Notes the Bureau ruling on budget line No 3701 following the answers from the political groups to the Court of Auditors' special report." That is the addition and it is also in the voting list.
Mr President, here is my own Amendment No 13 and the original paragraph 43, to which the PSE Group wishes to table an oral amendment. Paragraph 43 orally amended is much the same in terms of content as my own Amendment No 13. This being so I would ask whether the PSE Group could withdraw its oral amendment, as it might be overturned if twelve Members of Parliament oppose it, because Amendment No 13 is approximately the same as paragraph 43 orally amended by the Social Democratic Group.
Mr President, I can well understand why the rapporteur is asking this question. On the other hand all that this is about is a different legal assessment of the relevance of the Financial Regulation. We believe that our amendment is clearer on this point. But it actually does not make much difference which of the two amendments is adopted. That is why I would request that we first vote on the Liberals' amendment and then on ours. We believe that even taking into account the oral alteration we have a rather clearer amendment. It will not, however, be of great consequence to either party, whatever is adopted.
. Mr President, this relates to the situation we have with the Council. The Budget Control Committee requested information from the Council on the common foreign and security policy. Initially, the Council was reluctant to provide this information which is why the text, as it stands at the moment, postpones discharge for the Council. Late last night, however, following a meeting of the Council Finance Ministers, they agreed to answer the questions by Friday of this week.
Due to this change in the situation, and as I wish to avoid a clash with Council if at all possible, I would like to propose an oral amendment to Amendment No 4, which has now not been withdrawn. This amendment is almost identical to the oral amendment relating to Amendment No 3: "Is grateful for the answers that, in principle, the Council has agreed to provide to questions relating to aspects of the common foreign and security policy within seven days".
I would therefore urge that we first vote on Amendment No 4, with the oral amendment, and if this falls, we then have to vote on Amendment No 3 And I wish to indicate that if this should happen, I withdraw paragraph 3e. I am sorry if it is a bit complicated but it is because of the changing situation.
Mr President, ladies and gentlemen, we postponed the vote on this report from yesterday to today because we were waiting for an official response from the Council. That was the reason given on Monday by the chairman of the PSE Group, Mr Baron Crespo. We went along with that. However, we still do not have an official answer now. An unofficial, possible answer from the Council, which was given to me today in the form of an unofficial translation, is what I actually have in front of me as chairman of the committee.
I do not think that it is fair to either the Council or the committee, which has after all not even been able to examine this material, for us now to set about the discharge procedure and decide yes or no or whether to postpone a decision. I think a reasonable course of action is to wait for the following year, for 2001, where budget lines are already shown for the foreign and security policy and home affairs, and in the meantime to reflect calmly on the discharge problem both on our own and in discussion with the Council. That is why I would ask that these matters be dealt with in a clear and transparent procedure in the committee responsible, so that we can also make a well-founded judgment. I would therefore ask our rapporteur, and also the PSE Group, to abandon this very hasty, indeed perhaps over hasty, procedure.
Mr President, I should like to speak against the proposal, because it seems to me that Mrs Theato's reasoning is full of contradictions. You see, on the one hand she said that she wanted the report to be referred back to committee, because she wanted to grant discharge to the Council soon. But on the other hand it is well known in this House that in her very group there are those who have serious reservations about doing this at all. At the same time, Mrs Morgan has made a proposal that would take away a lot of the pressure and difficulties associated with this particular issue and would constitute an elegant solution to this problem. Incidentally, I would point out that we also need to make decisions on a whole series of other institutions, and I do not think that, on the basis of this contradictory reasoning, we should throw away an opportunity to resolve this problem elegantly. We would be quite happy to address the questions raised by Mrs Theato next year.
Mr President, the Group of the Europe People's Party is of the opinion that Mrs Morgan's approach, introducing last-minute changes, is not the best way to deal with such an important report.
The Council has undertaken to provide a reply on Friday. Given the importance of this report, it would therefore be wisest to refer it back to the committee. This would allow for further reflection, taking account of the Council's response, with a view to reaching the best possible solution.
I urge Mrs Morgan to request that the report be referred back to the committee. I have already tried to convince her of the need for this. The PPE-DE Group will not give way on this point. It is opposed to the oral amendment.
. Mr President, if we send this back to the committee, I cannot promise in which form it will come back. We could start a major constitutional crisis with the Council. We have just got an answer from the Council on the common foreign and security policy. We should acknowledge that as a major shift from the Council, which is why I am urging you to vote today in favour of the line that I have proposed.
Mr President, I would like to move a point of order regarding Annex 5. The Rules of Procedure state that, on decisions giving discharge, the House shall vote on the basis of a report by the Committee on Budgetary Control, regardless of whether discharge is refused or granted. The report submitted by Mrs Morgan tended towards favouring a certain decision. We cannot now recommend that the House take a different decision. I fully understand Mrs Morgan's objections. This group was not responsible for initiating a dispute with the Council on this issue; on the contrary in fact, we called for moderation. Now we believe that, in order to bring this matter to a satisfactory conclusion, we must, in accordance with the Rules of Procedure, refer this report back to committee, or at least the part of the report that concerns the Council, and vote on the rest of the report. But we must refer back to committee the part of the report regarding discharge to the Council. This is the only solution that conforms with common sense and also with the Rules of Procedure.
Mr President, Mr Bourlanges said that he was moving a point of order, but he was, in fact, speaking in favour. I wanted to say that we have played the sorcerer's apprentice in this area and we now find ourselves in this situation. Therefore, I firmly support the referral back to committee and I urge you to forge ahead, because we have important votes on the Middle East and on Chechnya that must absolutely take place today.
Mr President, on Monday our group made a request for the vote on this motion to be taken tomorrow, because this would have enabled us to take account of the Madrid Summit.
First listen to what I have to say! After all we are exchanging arguments and each side needs to take the other seriously. You are fighting for human rights, so listen too to what the chairman of the PPE-DE Group has to say!
(Applause from the right)
We proposed voting tomorrow so that we could react to the Madrid Summit. This would also have given us more time to reach agreement on the substance because it does not make much sense for us to vote on the Middle East if the result will not be unanimous. Now, this was objected to on the grounds that we in the European Parliament needed to send another very strong signal to Madrid. The Madrid Summit, at least as far as the Middle East is concerned, is over, and even if there were to be a majority in favour of this motion here today, the European Parliament would no longer be able to send a signal to influence the outcome of Madrid. Your argument for getting this through today is no longer valid. I would ask you to take note of this at least!
(Applause from the right)
On the issue itself, I very much regret to have to tell you that our group cannot endorse the joint motion for a resolution as it stands. Rarely have we debated anything with each other more extensively, at greater length and on such a serious basis, and in this debate political, moral and historical points have been put forward. We are very critical of the policy of the Israeli Prime Minister, Ariel Sharon. But we ought also to have called in the resolution - and as it stands this is not the case - for, for example, the President of the Palestinian Authority, Yassir Arafat, to address the Palestinians in the Arabic language and call a halt to the terror of the suicide bombings.
(Applause and heckling)
I am only saying what the terms of our discussion were; we also take your arguments seriously, and as far as the moral and political issues are concerned we claim the same arguments for our group. But - and here I turn to the Commission, to Mr Nielson; Commissioner, I would be grateful if you would listen to me - we also have questions about how the money, which the European Union makes available to the Palestinian-controlled areas, is used. Since this does not appear in the motion, but very many other remarks ...
(Heckling and violent protests from the left, applause from the right)
Loud shouts have never yet been an argument powerful enough to win me round, and if that is now the new argument of the left in the European Parliament then my group will not find it very persuasive.
(Applause from the right)
So, in summary, the vast majority of our group will not be voting in favour of this motion as it stands because we deem it to be imbalanced. There are, however, other colleagues who have told me that they have decided on the basis of their own conscience to support this motion, and we respect that. Incidentally, we wish the Secretary of State of the United States, Colin Powell, who is now travelling to Palestine, every success. We hope that he will not only see Mr Sharon, but also Mr Arafat, and that this will contribute to the quest for a peaceful solution in the Middle East. Our group sends its best wishes to the American Secretary of State for his efforts to bring peace to the Middle East.
(Applause)
I have listened carefully to what you have said. I did not hear in any of it that you made any procedural proposal. Many colleagues have indicated that they would like to speak. I would ask the House - notwithstanding the intervention of Mr Poettering - not to reopen the debate. We had the debate yesterday. So let us move to the vote.
I note that this resolution has not been signed by Mrs Muscardini and any reference to her as a signatory will be removed.
(Parliament adopted the resolution)
Joint motion for a resolution (RC B5-188/2002)
Our coastal zones have been in continual decline for many years now, and the efforts of Member States to tackle this phenomenon vary according to the policies that the governments decide to pursue. Some countries, such as France, do not make land planning a political priority. The decline of our coastal zones is often a result of this reprehensible wait-and-see policy.
The problems encountered, both on land, such as demography, road networks and housing, and at sea, such as oil discharges, excess algae for instance, are shared problems. Europe therefore has a duty to play a specific role in initiating and drive policy-making in this area.
We must, of course, take the various geographical areas into account. No one coastal zone is the same as another. We must urge the Member States concerned to carry out a national inventory, to put in place a genuine preservation strategy that is coordinated at local level and guided at national level and to apply Community legislation that has an impact on coastal zones.
(Explanation of vote cut short pursuant to Article 137(1) of the Rules of Procedure)
It has been twenty-eight months since the sinking of the Erika and we are still debating measures to control maritime traffic. These measures are included in a package of legislative provisions entitled 'Erika II', which are designed to help prevent any similar environmental disasters. We have not reached the end of the procedure, since new amendments tabled by the Committee on Regional Policy, Transport and Tourism have just been adopted in plenary.
Most of these amendments are unrealistic or call into question the national organisation arrangements which are perfectly satisfactory. We are thus unacceptably prolonging the procedural time frames which are further delaying the application of the useful preventative provisions that this draft directive contains, such as the compulsory introduction of automatic identification systems (AIS) on ships and voyage data recorders (black boxes). Therefore, by refusing to support the realistic installation dates for transponders and black boxes, the European Parliament is delaying their effective introduction. And by proposing a complex compensation process for ports which welcome vessels with difficulties, and disregarding the efficient national organisations that already exist, the European Parliament is heading for a dead end situation.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
Mr President, I will do my best to be serious in today's explanations of vote. The first concerns Mr Florenz' report on the directive on the differentiated collection of waste electrical and electronic equipment. I voted for the motion today and I was in favour of this report when I voted for it in the Committee on the Environment, Public Health and Consumer Policy too. I believe it is extremely important for the European Parliament to promote the improvement of our environment. In particular, I would like pensioners to be employed in the activities of waste electrical and electronic equipment collection. They will feel less like discarded waste than they are sometimes made to feel.
. (NL) The PvdA [Dutch Labour Party] Eurodelegation would like to state the following:
1. The PvdA delegation warmly supports the directives on electrical and electronic waste. The environmental objectives should be paramount in these directives. We therefore endorse all the amendments designed to reinforce the environmental objective.
2. The Netherlands is one of the few countries which has experience of collecting electrical waste. Producers must be encouraged to design with the environment in mind, but this is much broader than recycling. In addition, producers must be individually responsible. But different makes of TV sets, hairdryers, electric toothbrushes or hand blenders hardly differ in terms of recyclability. Individual funding is, therefore, not obviously better than collective solutions. Collective systems have, in fact, major advantages: they are less bureaucratic and more practical. There is no need, therefore, to reserve collective systems only for exceptional circumstances.
3. My final point concerns the waste disposal fee. In our view, environmental costs should be incorporated into the price of the product - but these are more transparent if it is mentioned separately. Moreover, visibility enhances consumer awareness. This is of major importance, for in order to achieve the environmental goals, the cooperation of the consumer is required. Finally, a visible waste disposal fee is significant in connection with competition laws.
Today, waste electrical and electronic equipment, such as televisions and household appliances, are disposed of without these products undergoing any specific treatment. Almost 6 million tonnes of waste are produced every year in Europe, an average of 16 kg per capita. Yet, these products contain toxic substances that are harmful to the environment such as lead, cadmium and mercury.
I therefore believe that it is crucial to adopt legislation which will enable us to manage this waste more efficiently and to urge manufacturers to take an active part in the collection system.
Currently, consumers assume part of the responsibility by sorting their waste, which they are asked to do. Local authorities have also taken on some responsibility by providing specific equipment. It is logical, therefore, that manufacturers play a part in this collective effort. It is essential that manufacturers make an effective financial contribution to the collection system for their product(s).
However, we must have realistic collection objectives so that they can be applicable. We must also exclude from this system those products which seem particularly difficult to collect, such as incandescent lamps, for example.
This text offers a perspective for preventing electrical and electronic waste and for developing systems to recover and re-use this waste.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (NL) There is a conflict of interest between the industrial world and the world outside of industry. Consumers and the environment benefit from sustainable products whose individual components can be re-used at the end of their life cycle. Industry, however, benefits from competitive sales prices and minimum costs afterwards. It also benefits from passing on problems to other parties, particularly governments, which then need to organise solutions by using tax money. Industry has tried to turn the proposals to its advantage. I too have been approached with reasonable sounding arguments. Environmental fanatics would only want something that is costly and impractical, and the envisaged environmental benefits could also be achieved without compulsion. They may be right in some cases, but to admit to them that they are right would offer scope to less well-meaning competitors who, with less responsibility and therefore lower prices, would like to take the markets by storm and expand. This is why it is useful for regulations to be put in place for recycling, for 'orphaned' products made by companies that no longer exist and for 'historical' waste, in the case of which the manufacturer is not certain whether it was produced before or after the directive entered into force. Exemptions for small companies are unfair, and certainly for those that produce military equipment. Unfortunately, the Group of the European People's Party and European Democrats is once again using the requirement of 314 votes to get its own way.
. (DE) On Amendments No 15 and No 41, the delegation of the Austrian People's Party voted in favour of an exemption for SMEs and in favour of a collective system.
A great deal of bureaucracy is to be expected at the introductory stage. SMEs should be able to find and choose a functioning market.
The second directive on waste electrical and electronic equipment concerns the ban on the use of certain extremely harmful substances such as lead, mercury, cadmium and hexavalent chromium in the manufacture of electric and electronic equipment. I fully support this directive too, both on my own behalf and as representative of the Pensioners' Party, and I am thinking not just of the citizens who could be harmed by these hazardous substances but also and above all of the workers in the companies that produce electrical and electronic equipment containing these harmful substances. I feel that it would be good to have much fewer people retiring because of occupational diseases caused by using these harmful substances and I hope that a directive or regulation or recommendation will soon be adopted stipulating that these workers should work six rather than eight hours a day in these toxic environments.
. Mr President, I fully support the move to make producers and consumers of electrical goods more environmentally responsible. By compelling producers to participate in take-back schemes, this directive will be hard-hitting and effective. Indeed, disposing of electronic waste has yet to be dealt with effectively and shifting the onus onto the producer may well prove to be an effective solution. However, to ensure that manufacturers adhere to this directive and that it is successfully implemented, account must be taken of the peculiarity of some manufactured goods. It should not end up being the case that some producers bear an unfair share of the financial burden that this directive implies. The directive is also right to mention the role that consumers must also play in disposing of electrical waste. Lastly, since some Member States are clear laggards when disposing of electrical waste, it is vital that there is ample provision of information about the new rules.
Mr President, I should like to explain my vote on the issue of the use of the official languages of the European Union in the European Patent Office. I defend unequivocally the right of all the official languages of the Community to be used in all circumstances, particularly since in the near future there might be a tendency to renounce this principle, in light of the increase from 11 to 22 or more official languages when enlargement to include further states takes place.
I also believe that if a European Union language is to be considered the most appropriate as a working language, its universal dimension should not be forgotten. By this token, I should like to remind you that the Portuguese language - including Brazilian and Galician Portuguese - is the third universal language of the European Union, following only English and Spanish. This must be taken into account where patents and indeed any other issues are concerned.
We Swedish Social Democrats voted against Amendment No 2 which is about increasing the number of translations of patents. Our reason for doing so is that we wish to keep down the costs of patent applications, and we therefore advocate a solution in terms of just one or two languages.
Amendments Nos 3 and 9-17 propose that straightforward national courts should function as first instance courts for Community patent litigation. We believe that this would militate against the principle of a uniform Community patent. Our view is that the first instance court to be set up by virtue of Article 225a should have regional or local chambers. In that way, continued access to local expertise within the patent sphere is guaranteed in all Member States. It also means that the parties are closer to the court.
Parliament's vote on the Council regulation on the Community patent draws a definitive line under 18 months of work necessary in order for Parliament to adopt a position which a broad majority of Members supported today.
Along with the majority of Members, I felt that the proposed regulation aimed to ensure we combined three elements: efficiency, lowest economic cost and linguistic diversity. The latter cannot be extended ad infinitum and it is good that Parliament realises this.
We will, in future, be forced to make other, even more painful decisions.
Despite the fact that I am convinced of the need for a Community patent, I voted against Mrs Palacio Vallelersundi's report and the final resolution on the Community patent as I believe the conditions governing its implementation are unacceptable.
Since the fundamental aspects of this regulation relate to the linguistic arrangements, legal certainty and the role of the national offices do not meet the expectations of users. In these conditions, the Community patent would not be profitable and there is a risk that those within the profession would not use it.
My group has voted against the opinion on the Community patent because the ELDR proposals have been rejected on three fundamental counts.
We need an affordable and uniform European patent system for the European market. The discussion surrounding the language regime has illustrated the fact that, unfortunately, political sentiments have carried more weight than practical arguments. Translation costs push up the price of the patent disproportionately, so that it will become too costly for European industry, the ultimate users. That is why my group is in favour of a limited language regime and cannot endorse the 'Alicante' regime of five languages (Amendments Nos 31 and 32).
In addition, a uniform application of the regulation is of major significance. That is why my group has proposed that disputes surrounding the Community patent should fall within the central jurisdiction of the Community Intellectual Property Court, with the possibility of appeal to the Court of Justice (Amendments Nos 26 and 29).
Finally, together with my fellow liberal MEPs, I prefer to create our own Community patent system instead of adopting the Munich Convention. A Community patent system would fall automatically within the structures of the EU. This means democratic control by the European Parliament and the authority of the Court of Justice in the last resort (Amendments Nos 23 and 24).
I did not vote in favour of the Community patent. As a fervent supporter of Europe, I had wanted to be able to vote in favour but I was prevented from doing so by the linguistic discrimination included in this draft text. Respect for cultural and linguistic diversity is now one of the fundamental principles of Community law. In law and in fact, this principle is not respected in this text or in the institutions of the Union in general. This principle presupposes the equality in law of all languages. I have no doubt that we need to make the technical adjustment to this equality, but this adjustment must not contradict the principle. As a Catalan, I cannot accept the fact that my language does not enjoy the same rights as those that are currently the official EU languages.
The existence of patents prevents the unhindered utilisation of every invention which appears to have been devised before. On the one hand, it is beneficial for intellectual property to be protected from profiteers who want to make a quick profit using what has cost others years of effort. On the other hand, patents mean that countries in the developing world are not allowed to produce any medicines themselves to control common tropical diseases and that genetically manipulated plants or animals are introduced onto the market on which inventors' heirs can raise some kind of tax. Countries with a technological and economic disadvantage can most effectively overcome this disadvantage by ignoring the existence of patent rights. In addition to national patent schemes, the pursuit of a world patent and the existence of a European Patent Bureau which is not subordinate to the EU, there has been talk of a Community patent, which is still controversial within the European Council, for the past 40 years. And, in the final analysis, this proposal only pertains to the languages to be used, with English, French, German, Spanish and Italian being granted a privileged position compared to other official language of the current and future EU Member States. So also in relation to 22 million Dutch speakers and, soon, 40 million Poles. This proposal is thus in all respects not ready for any decision to be taken on it, as a result of which I shall be voting against.
Mr President, ladies and gentlemen, I voted today against giving discharge to the Commission in respect of its management of the 2000 Budget. My decision to do so was determined by the following considerations: EUR 11.6 billion, that is 14% of the overall Budget, have not been paid out. I take that as a clear indicator of the Commission's mismanagement, and also as a trend, as the figures show an increase over 1999. The 20% of the resources that have not been used in a regular manner is equal to double the previous year's figures. The Court of Auditors has, for the seventh time in succession, refused to issue a statement of assurance. New charges in the so-called van Buitenen report have been known to the Commission since August 2000, but no work has been done on them, and they have not been laid before Parliament, thus blocking my report on the Leonardo programme.
In the plenary debate yesterday, Mrs Schreyer, the Commissioner responsible, showed no capacity whatever for grasping the Commission's shortcomings, preferring to shift responsibility for any irregular outflow of resources onto the Member States, something with which we are abundantly familiar. The Treaty establishing the European Community, however, speaks of the clear responsibility of the Commission. Mr Kinnock, the Commissioner responsible for internal reform, does, admittedly talk a lot about reform, but, as the Court of Auditors has established, the reform process can as yet point to no measurable progress.
The Commission under President Prodi is, for the first time, attesting on its sole responsibility to the management of the 2000 Budget. It can no longer pray in aid of the misdemeanours of its predecessors. I have therefore, as in the two preceding years, voted against the discharge resolution.
Mr President, how could I not vote for the discharge in respect of the implementation of the European Development Funds? It is to the European Union's great credit that it is using the money - and a proper explanation has been given of how it is used - to provide communities in developing countries with practical aid. I would, however, like to ask you, Mr President, whether you know how many pensioners there are at the moment who would like to go and work free of charge in these developing countries, to continue to feel useful through helping people who, through no fault of their own, live in countries so very distant from our own not just geographically but in terms of their standard of living too? I am sure that you, like myself, hope that many more pensioners will be used to provide practical aid to developing countries.
Mr President, this report - which I voted for - is on the subject of the European Coal and Steel Community. I discussed the matter with a miner from the town of Gorno in the province of Bergamo, where I have lived for a long time, and he asked me why I was coming to Strasbourg today. So I told him about this financial report by Mr Seppänen, and he asked me to tell the House - which, as always when I deliver my explanations of vote, is present in large numbers - that we must make sure we take greater care of those who work in the pits, as he does in Gorno, mining coal for example, so that they will live longer and be less afflicted by illness during their working lives. I therefore hope that provision for this will be made in the ECSC budget too.
Mr President, my group has abstained in today's vote on the discharge for the Parliamentary budget. This was essentially for the following reasons: we share with the drafters of the reports and of the amendments the view that clarity, transparency and regularity must prevail or be created, specifically when the position and responsibility of the groups in Parliament are at issue. We do believe, though, that this cannot be done within the scope of a single discharge resolution, but that it calls for in-depth discussion and negotiations. The same is true of the legal status of the assistants and the protection afforded them.
Mr President, Mr Virrankoski has given us a breakdown of how the European citizens' money has been spent on running Parliament. I voted for the motion but I would like to point out that, one day, a vice-president addressed me as I was delivering my explanations of vote and said: 'Are you not aware, Mr Fatuzzo, how much each second of your explanations of vote costs?' At first I felt a bit guilty, but I would like to point out on this occasion how much the European Parliament saves every second when I do not speak, how much the European Parliament saves when I keep to the time limit, as I am doing now, and finish my explanation of vote within the sixty seconds allowed!
We approved the Virrankoski report on the implementation of the European Parliament's budget for the 2000 financial year, as it makes a concerted effort to clarify the spending of the political groups.
As regards the assistants, we voted in favour of the amendment tabled by the rapporteur himself, which takes up our traditional position, calling on the European Parliament to assume direct responsibility for their administration. This means that MEPs will only be responsible for hiring and firing, and the right to determine their salary (within the limit of the allowance available, obviously). This approach will enable us to avoid many problems.
As far as Members' salaries are concerned, we once again request that the main parliamentary allowance continues to be paid by the country in which the Member was elected, a request that runs counter to current plans to see this salary paid out of the Community budget. It is a question of principle: Members must be paid by the people that they represent.
On the issue of allowances that are representative of expenses, we believed that it would be clearer to split them up into two groups, the first would be an exact representation of spending and the second would be a variable revenue according to the number of days that the Member attended Parliament. The Member's salary would then be made up of a fixed amount, from the national government, which would be subject to national tax, and a variable amount, drawn from the European Parliament's budget and subject to Community tax.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
Having granted discharge to the Commission and to itself for the implementation of the budget for the 2000 financial year, the European Parliament has just referred back to committee the report on the Council's discharge. This represents a break with the traditional gentlemen's agreement, whereby the Council turns a blind eye to Parliament's budget - even when Parliament introduced federalist elements into the documents by including, for example, a heading for the funding of European political parties - and Parliament, in return, hardly looked at the Council budget - which, in any case, seems more natural, given that the Council has superior powers within the Union.
Today, the European Parliament is reneging on this agreement with a vengeance. The official reason given is that the Council did not provide the Committee on Budgetary Control with sufficiently detailed explanations regarding the use of funds granted to the common foreign and security policy. This is merely a pretext, however. The Council has sole responsibility for the CFSP.
In reality, the European Parliament has convinced itself, over recent years, that it holds the greatest legitimacy in the Union, and it is pointing this out to the Council. The Council must wake up and take this matter onboard since the Convention which is going to discuss the future of the Union is about to begin.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
Mr President, before I give my explanation of vote I would like to congratulate you on your handling of the vote on the Middle East resolution. It was quite clear from the result that the majority in this House wanted that resolution passed today and it would have been an absolute tragedy if it had been deliberately scuppered. I am very pleased with that.
Our group voted against the arms industry resolution because using more funds and resources to promote the arms industry in Europe goes against what the European Union should be about. We do not need more arms in this world - we need less. It is quite clear this is all driven by profit.
We are particularly concerned about depleted uranium because depleted uranium is a small-scale nuclear weapon. It is very alarming that this Parliament, and indeed the EU institutions as a whole, have very little concern about the use of depleted uranium. If we look at what has happened in Iraq, and even in Afghanistan, we can see that people still suffer as a result of the use of this weapon long after wars are over. But it is easy to see that the arms industry as a whole is pushing the policy. Apparently the Western European Union Assembly wants to be able to contribute to the Convention on Europe to ensure that the arms industry is boosted so that it can compete with places such as the United States.
When we look at the conflicts around the world we must realise that the production and sale of arms is one of the major factors contributing to global insecurity. We should be helping communities and civilisation by putting resources into education, health and other important areas where money is needed, instead of using resources to boost the arms industry. It is an absolute tragedy that the European Union is moving in this direction.
Mr President, pensioners and elderly people fought in the last war and their wives and daughters suffered the consequences of this. They therefore remember well how horrible it is to be at war, and that is why they have had enough of soldiers and weapons. However, they also know how important and necessary it is to have defence weapons and they hope - and are expressing this desire to Parliament through myself - that the European Union will have a defence army, a defence air force and a defence navy which are well-organised, well-equipped and capable of making people realise, not just in Europe but in places where there is conflict and war too, how important it is that there should be a European Union in the world with military equipment that gives it a genuine defence capacity.
The European Parliamentary Labour Party voted for this resolution, despite its opposition both to paragraph 8 and to the amendments to it. We endorse the strong commitment of the British government to the evolution of the ESDP and to maintaining the integrity of NATO. The Brok resolution is a good outline of the issues surrounding the ESDP. Its merits are spoilt, however, by paragraph 8. Without an agreement on the use of NATO assets, there will be no ESDP. We should welcome therefore all efforts to resolve this difficult issue, not criticise them. This only undermines the credibility of Parliament. The UK government has acted at all times in accordance with the wishes of the Council. The agreement with Turkey was also endorsed by the Council and opens the way for making the ESDP a reality.
I speak in my capacity as Secretary of the SOS Democracy Group to explain our opposition to the two resolutions on defence on which the Chamber has just voted.
There is a range of views in this House about the military needs of the continent. However one thing that ought to be uncontroversial is that the defence of Europe should be primarily governed by strategic rather than political considerations. Yet this is the opposite of what is proposed in these resolutions. The ESDP, and specifically the Rapid Reaction Force, does not extend Europe's defence capability by one more soldier or one more bullet. All it does is to transfer the line of command away from NATO in the national capitals towards the EU's new politico-military structures. At best this is a pointless and expensive exercise in duplication, at worst it leaves Europe weaker by cutting its links with the one NATO partner able to supply air- and sea-lift capability, advanced communication satellites and accurate missiles.
Again and again European defence ministers, including British ones, have been prepared to disregard the advice of their own generals in order to pursue joint European projects. Perhaps the supreme example of this thinking is the Eurofighter, an aeroplane which is becoming operative years late, billions of euros over budget, and which is effectively already obsolete.
After all, in an age in which we are increasingly having to act out of area, what we surely need is an aircraft capable of operating from rough local airfields with low technological requirements for spare parts, capable of buddy refuelling and with a long loiter time. What we are instead getting is a plane conceived in the early 1980s as a way to defend the skies of central Europe against a massed attack by Russian MiGs. These two resolutions have nothing to do with making Europe more secure and everything to do with making it more integrated as an end in itself. Hence our opposition.
The European Parliament has again adopted a resolution on European security and defence policy (ESDP), despite the fact that the Treaties do not even mention the name of this policy. Nevertheless, Parliament continues in its tiring attempts to bring about the creation of this policy in conditions that it set itself and which make its work virtually impossible. We therefore have no sympathy for Parliament for the difficulties that it is experiencing.
The first obstacle appears as early as Recital A of the adopted resolution, which states that the so-called ESDP must lend 'credibility to a coherent common foreign and security policy (CFSP)' which must serve 'the global interest and universal values, as these have been expressed in the Charter of the United Nations'. There is no mention of the interests of Europe or its Member States. How can we expect people to take an interest in a policy which itself declares that it does not protect their interests?
My second point, which was illustrated so well by my colleague Mr Souchet in yesterday's debate, is that we cannot draft a common policy in conjunction with countries that have different, even conflicting, visions of this policy. We must therefore break free from the rigid framework of the Community institutions and put variable geometry into direct action.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (PT) In order to ensure lasting peace and international security, it is necessary and clearly feasible to move from a security programme determined by military considerations to a system of civil security that targets the economic, social, ecological, ethnic and cultural causes of conflicts, and to adopt a preventive approach to neutralise and deal with the causes of predictable and acute situations of conflict in Europe and throughout the world.
This is not, however, the approach that the European Union has adopted in its current security policy. Instead, it has maintained a position of taking a very close lead from the United States of America which, in turn, is using the threat of terrorism and the efforts to fight it to develop a unilateral policy and to strengthen its position in the world. Examples of this are the recent statements by President Bush on the 'axis of evil', which appear to herald new military operations in other parts of the world.
As stated in the motion for a resolution tabled by the Confederal Group of the European United Left, but which was not, unfortunately, voted for, it is now time to radically change the status quo, specifically by disbanding NATO and the WEU, by insisting on the development and the strengthening of the OSCE and by providing ourselves with the appropriate material and financial resources. These are clearly ideas that the majority of the European Parliament does not support.
Hence our vote against the motion for a resolution tabled by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
I welcome active participation by the EU in crisis management, together with cooperation within the defence industry. On a number of points, I do not however share the rapporteur's view. There are clauses concerning the CFSP and cooperation with NATO that are all too far-reaching. The EU does not have the same basic objective as NATO, and I am therefore, for example, opposed to drawing up a White Paper on security in cooperation with NATO.
Furthermore, I am opposed to the creation of a European munitions institute. There is already practical cooperation in the purchase of military equipment, and I do not believe that the creation of a European institute would contribute any added value.
. The British Conservative delegation voted against the Brok report on ESDP for the following reasons.
It regards ESDP as a fundamentally flawed concept, driven by the divisive and mistaken desire to provide the European Union with an autonomous military capability as an aspect of its political ambition to create a European state.
NATO should be the military security organisation of first resort not only for collective defence, but also for the full range of military crisis response operations. Only in this way is the transatlantic security link properly guaranteed.
Adequate arrangements for the development of a European Security and Defence identity within NATO were agreed at Washington in 1999 and subsequently. These enable all European allies to make a coherent and effective contribution to the Alliance and to act by themselves as agreed and required. ESDP is a serious deviation from this concept. Furthermore, there is no indication of any serious resolve on the part of EU Member States to increase defence expenditure or enhance their military capabilities in any significant manner.
We do not consider that meeting the requirements of the ERRF should be the "absolute priority" for defence procurement. Instead, the priority should be to maximise the operational effectiveness of our own armed forces in the context of the full range of threats we now confront.
Defence procurement and defence budgets are essentially matters of national concern and should not become a Community responsibility.
The development of European defence industries should not be motivated by the desire "to compete with US industry" but by the need to provide our armed forces with the best possible equipment and to meet national security and industrial requirements. This may involve partnerships with the US, as well as European and other companies.
I welcome active participation by the EU in crisis management, together with cooperation within the defence industry. On a number of points, I do not however share the rapporteur's view. There are clauses concerning the CFSP and cooperation with NATO that are all too far-reaching. The EU does not have the same basic objective as NATO, and I am therefore, for example, opposed to drawing up a White Paper on security in cooperation with NATO.
Furthermore, I am opposed to the creation of a European munitions institute. There is already practical cooperation in the purchase of military equipment, and I do not believe that the creation of a European institute would contribute any added value.
Mr President, Mr De Clercq and myself have voted against the proposal because we did not think it was appropriate to be voting on the Middle East today. We have also voted against out of protest against the weak stance adopted by the European institutions on foreign policy in general and in the crisis situation in the Middle East in particular. Against this backdrop, to level criticism at the United States and its attitude smacks of arrogance. Finally, I regret the prejudice displayed by a majority of MEPs with regard to the situation in the Middle East which means, inter alia, that the fight against terrorism cannot be maintained adequately.
Both as representative of the Pensioners' Party and on my own behalf, I have been wondering why it is that we can combat terrorism after the massacre in New York by pursuing Afghan terrorists but we cannot do the same thing in the Middle East, in Israel, where the Palestinian suicide bombs have done just as much damage much more often? As representative of the Pensioners' Party and on my own behalf, I wondered why it is that, if Yasser Arafat does not have the authority to stop the terrorists, he does not resign as President of the Palestinian Authority. Lastly, why do we not speed up Israel's application to join the European Union? I therefore voted against the resolution.
Mr President, I rise to speak on the subject of the Middle East so that I can dissociate myself from the motion for a resolution tabled by my group and the voting stance it adopted on the issue.
Having consistently criticised the United States for its one-sided approach which meant that it was exacerbating the situation by becoming part of the problem instead of part of the solution, I regret that the PPE-DE Group is putting itself in a similar position. The failure of the PPE-DE resolution unequivocally to condemn the illegal activity of members of the Israeli defence forces and demand their prosecution is morally and politically indefensible. Terrorism occurs not only when people engage in suicide bombing, but also when members of the security forces operate outside the law. We must be consistent in our approach to terrorism.
Although I agree with the demand that the Palestinian Authority make every effort to prevent terrorist acts, the question has to be asked how can they act when their political, security and civil infrastructures are being destroyed in an incessant military campaign which has claimed many innocent lives? Furthermore, how can Yasser Arafat exert any authority when he is humiliated in this way by Ariel Sharon? A failure on our part to face political realities honestly and objectively undermines our ability to exert influence in bringing this bloody and terrible conflict to an end.
. (EL) After the humiliation suffered by the EU Council of Ministers over the last few days, culminating in the recent visit by Mr Solana and the Spanish Foreign Minister, Mr Pique, to Israel, the European Parliament has decided to defend the international role of the European Union by adopting a series of direct, clear, reasonable and realistic proposals to stop Israeli violence in Palestine and find a fundamental, long-term solution to the Palestinian problem.
The Council of Ministers should immediately adopt and promote these measures, as contained in the European Parliament's proposal. They are as follows:
· to apply UN Security Council resolutions 1397, 1402 and 1403 on the withdrawal of the Israeli army from Palestinian territory, including Ramallah;
· to grant freedom of movement to and lift the house arrest on the President of the National Palestinian Authority, Yasser Arafat;
· to support the Arab League proposal that an independent Palestinian State be declared and recognised by Israel;
· to send an international peace-keeping force and observers to the area under the aegis of the United Nations;
· to impose an arms embargo on the warring parties;
· to suspend the EU-Israeli Euro-Mediterranean Association Agreement;
· to demand that Israel guarantee EU media, diplomats and ambassadors free access to the occupied territory and undivided support for Israelis and Palestinians and the international organisations working for peace at all levels, including Israeli reserve forces refusing to serve in the occupied territories.
In my view, the European Parliament's debate on the situation in the Middle East lacked objectivity, did not take a step back from events and was extremely biased against Israel. I therefore refused to support the resolution tabled at the outcome of the debate, as this resolution also failed to be impartial.
In recent days, the Israelis have, admittedly, taken very harsh measures, but these have been in response to an extremely tense situation that has arisen as a result of cruel, indefensible acts of terrorism, which the Palestinian Authority has still not condemned in a clear and firm manner.
The underlying cause of this extreme situation is the failure to fully apply Resolution 181, adopted by the United Nations General Assembly on 29 November 1947, which provided for the creation of two states, one Jewish and the other Palestinian. However, the second state has not been established, firstly because of the aggression of Arab states towards Israel and secondly, because these same states want the Palestinian people to continue to be disillusioned and resentful.
That is why we must revisit Resolution 181, which provides for two states, both of them secure and recognised, in order to restore a fair and lasting peace in the Middle East. Furthermore, the holy city of Jerusalem should be granted international status, and its governors should involve representatives of the various religions.
The draft resolution is unbalanced and does not say what the European public wishes to hear.
First of all, the resolution should state that the people are paying a high price for the folly of their governments, since the latest uprising was caused by General Sharon's stroll - which was for purely electoral purposes - in the gardens of Dome of the Rock in Jerusalem. It should state that we are increasingly finding out what a fraudster Mr Arafat is; a fraudster who is playing a double game, a warlord who encourages, organises and pays the terrorists while pretending to condemn them;
Second, the resolution should state that we have twice come excruciatingly close to peace, first with Mr Rabin, who, sadly, was assassinated following a hate campaign by the Israeli right, then with Mr Barak, whose offers of peace were rejected by Mr Arafat with the consequences we are seeing today;
Third, it should state that peace will not come out of suicide terrorism or state terrorism, and that where there were 20 or 25 candidates for suicide, there are now 200 or 250 if not more, as demonstrated by today's attack;
Fourth, it should state that Israel, which owes its existence to international law, cannot behave as if this law did not exist, nor can it ignore the Security Council resolutions.
I am not in favour of suspending the Association Agreement with Israel. Europe has a moral duty towards Israel and cannot forget the responsibilities it has inherited from history.
I condemn the policy of the Sharon Government as well as the suicide attacks. There is no military solution to the Israeli-Palestinian conflict. We must follow the way prepared by Itzhak Rabin and Yasser Arafat, the way of negotiation and peace.
Europe must make its voice heard and exert more influence in the Middle East. We complain that the United States is the only country that can do this. That is because they are present in Israel and are guarantors of its security. If Europe wants to contribute to the triumph of peace, if it wants a peacekeeping force under the aegis of the United Nations to see the light of day and help to ensure compliance with a peace agreement and the Security Council resolutions, it must be more present, not less present, among the Palestinians and Israelis. Breaking the Association Agreement will not help Europe to play its part and become the key negotiator it would like to be.
The path towards peace is narrow and Europe's role in this region is equally restricted.
Europe, however faltering it may be, must be of some use. At its Strasbourg session, the European Parliament debated with unprecedented intensity in an attempt to achieve this. It adopted a resolution that goes beyond mere good intentions, vigorously condemning indiscriminate suicide attacks and calling for an embargo on arms supplies to both Israel and Palestine, for a United Nations international peacekeeping force to be sent, for the convocation of the EU-Israel Association Council to be convened and the possibility of suspending the EU-Israel Euro-Mediterranean Agreement to be examined.
Europe is weak: it has no common foreign policy and no military capacity. However, Europe is growing and starting to understand that it must speak with a single voice and try to influence the various players, beginning with the most powerful, the United States.
It is too early to say whether President Bush will choose double-dealing or inconsistency. What we can say, however, is that he has chosen, in the end, to distance himself from Mr Sharon. According to the Wall Street Journal of 5 April, this is because he has bowed to pressure from Europe, the Arab world and most of the media. In Le Monde of 9 April, Patrick Jarreau adds that each of the three protagonists has, in effect, played a decisive role.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (DE) The resolution adopted by Parliament today is a step in the right direction, and we emphatically welcome it, for there is no reasonable alternative to a political solution, and the Sharon Government's present bellicose response to the terrorist attacks by Palestinian fanatics, which are contemptuous of human life, is no longer acceptable. As the resolution expressly states, Israel's military escalation offends against international law and human rights. In no way does it contribute to ending the terror, but is, rather, directed against the Palestinian civilian population and is destroying the Palestinian infrastructure.
We emphatically endorse Parliament's call for the immediate implementation of the UN Security Council resolutions 1397, 1402 and 1403, and especially for the immediate withdrawal of the Israeli army from Palestinian territory as well as for the condemnation of the attacks against Israel by suicidal terrorists. To place Arafat, a democratically elected president, under house arrest is wholly unacceptable.
We firmly welcome Parliament's expression of support for an arms embargo on Palestine and Israel, as well as its call for the Council and the Commission to consider suspending the Association Agreement between Israel and the European Union. It is, moreover, significant that Parliament is demanding free access for the media to the occupied territories and expressing its full support for Israeli, Palestinian and international organisations that are actively working for the restoration of peace in the Middle East.
We unreservedly support the condemnation in Parliament's resolution of the many anti-Semitic attacks in Europe on synagogues, Jewish schools and cemeteries.
Explanation of vote cut short pursuant to Rule 137 of the Rules of Procedure.
. (PT) Today's vote on the Resolution on the Middle East, which is supported by the majority of the political groups, with the exception of the PPE-DE, represents a major step in condemning the out and out war declared unilaterally by the Israeli Government and by Prime Minister Ariel Sharon against the Palestinian people and President Arafat in the Palestinian territories, which has already resulted in hundreds of deaths, a huge number of wounded and immense humanitarian problems and material damage, with the destruction of homes and of basic infrastructures.
As many speakers stated in yesterday's debate, the actions of the US Administration have also been harshly criticised, because of its responsibility for the way in which the situation in the region has developed.
Equally important are the measures that have been put forward, specifically: the request to suspend the Association Agreement with Israel, an arms embargo and the possibility of sending a peacekeeping and monitoring force to the region under the auspices of the UN, with the aim of securing peace, an end to Israeli aggression and its withdrawal from the occupied territories. We must also demand guarantees for the free access of the media and humanitarian organisations to the Palestinian territories and we must support the struggle of the Israeli reservists.
The draft resolution is right to condemn the destruction of the Palestinian infrastructure, to call for an arms boycott and to keep the option to suspend the Association Agreement between Israel and the EU open. For these reasons, and because a proportion of the Right who still do not grasp the full extent of the problem are voting against, I will be voting in favour. The Right still sees Israel as an outpost of Europe and America in the heart of the Arab region and as a military base near the major oil wells and the strategically important Suez Canal. This is precisely what inflames the surrounding Arab peoples. Israel's best chance of survival is to have open traffic connections with the surrounding area, to utilise Israeli expertise in the neighbouring countries and even to apply for membership of the Arab League. The current Israeli Government is employing the fear of attacks as a means of pressing home its minority view. It does not want to protect the safety of Israeli citizens as a priority. Above all, it wants to thwart the Palestinian regions in their economic development by destroying buildings, roads, the port and the airport. The objective of such a policy, defended by an aggressive Right since time immemorial, can be nothing but a permanent colonisation of Gaza and the West Bank, with hardliners flown in straight from the US involved in Jewish settlements. In this way, the Israeli Government puts the future of its own state at risk.
Vladimir Putin is being received today with great ceremony by Gerhard Schröder. They will be talking about increasing economic cooperation between Russia and Germany. One hundred thousand people have died in Chechnya and Grozny has been razed to the ground. This is genocide.
In addition, today, our Parliament is threatening trade sanctions against the State of Israel! While at the same time the European Union is negotiating agreements with Syria and Iran, which, as we all know, are champions of the democratic values we hold so dear! Stop this hypocrisy! Sanctions, threats, condemnation and formal demands for Israel but indulgence and a blind eye for the actions of the Palestinians.
Where is the unequivocal condemnation of an education system which glorifies shahid [martyrdom] and teaches a whole generation hatred and murder? Where do we mention, where do we condemn the financial support provided by Iraq, in particular, to suicide bombers and their families? There is not even a fleeting reference to the hundreds of weapons discovered at President Arafat's headquarters. We condemn the Israeli army for firing on an ambulance transporting a child, because they believed that the child was hiding a belt of explosives. Children being used by the Palestinian militia, children carrying guns - there is nothing new about that. I do not approve of the policy of the Sharon Government, I do not think that this military escalation will bring about peace. I call from the bottom of my heart for a return to the negotiating table.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
We are all deeply affected by the bloody events in the Middle East, following which hopes of peace are fading. We cannot remain indifferent in the face of attacks that terrify the children of Israel, and we cannot remain indifferent towards the suffering of the Palestinian people, a people that has been oppressed and humiliated.
When Mr Rabin was assassinated, Mr Netanyahu established further colonies, and hopes of peace grew fainter. When peace was given a second chance thanks to Camp David, let us not forget that Mr Barak made more concessions than ever, but Mr Arafat did not accept the extended hand of peace.
As Europeans, we cannot stand and watch this tragedy unfold, nor accept the insulting treatment to which the European Union delegation was subjected. It is clear that the attitude of the Israeli Government marks a turning point in relations between Israel and the European Union. Nevertheless, we must not abandon the Israeli people.
The aim of the draft compromise resolution submitted at the plenary session of the European Parliament is to examine the possibility of suspending the EU-Israel Association Agreement in the future, but I would emphasise that penalising the Israeli people may not be the best way to get through to the person we want to influence, namely Ariel Sharon.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
I have voted in favour of the motion for a resolution tabled by the Christian Democrats that form the Group of the European People's Party (Christian Democrats) and European Democrats. In the final vote, I voted against the joint motion tabled by the Group of the Party of European Socialists, the Group of the European Liberal, Democrat and Reform Party, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left/Nordic Green Left. This was adopted by 269 votes to 208, with 22 abstentions. The fact that the resolution was adopted by so slight a margin makes it politically weak.
The truth is the only way to real peace, reconciliation and co-existence. The resolution adopted chooses to criticise the State of Israel twelve times, but the Palestinians and the Palestinian Authority only three times. Neither Hamas nor Islamic Jihad - organisations labelled jointly by the United States and the EU as terrorist - is mentioned or criticised in the resolution, and nor are the Hezbollah group and the al-Aqsa Brigade, designated by the United States as terrorists.
In the adopted resolution, the European Parliament instead threatens suspension of the Association Agreement by the EU (paragraph 8). Reference is made to the fact that, at the border with Lebanon, there are clashes which could spill over to the whole region (paragraph 2), without its being stated that Hezbollah, which is supported by Iran and Syria, is launching rocket attacks against Israeli cities. The resolution encourages desertion in the Israeli army.
The PPE-DE Group's motion for a resolution was an important attempt to make the European Parliament and the EU significantly more relevant in relation to both Israel and the Palestinians by giving the most serious attention to the anxieties and suffering of both parties rather than of, mainly, just the one.
By adopting a resolution that is both unbalanced and irresponsible on the subject of Israel and Palestine, the European Parliament has once again discredited itself and provided proof, if this were necessary, of its inability to debate sensitive international issues in a serious, level-headed and effective manner.
The debate that our Assembly devoted to the events in the Middle East yesterday, including Commissioner Patten's contribution, was marked by a failure to put current events into perspective, the obvious imbalance in the positions taken and the absence of concern for the long term. Europeans cannot complain that they effectively carry no weight and are playing no part in the search for diplomatic solutions to the Middle East crisis, that their representatives are rebuffed, when they are doing all they can, at least as far as the European Parliament is concerned, to take a partisan position, allowing themselves to be guided solely by passion and emotion. Do we seriously believe that recommending the suspension of the Association Agreement with Israel will help Europe contribute to an effective quest for peace? Should we turn an indulgent blind eye to the abuse of the Church of the Nativity in Bethlehem by armed partisans, or show that this type of abuse makes the need for international protection of Holy Places even more topical?
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
I have just come back from Palestine, with mixed feelings of anger and horror at the violence committed by the Israeli army in the towns declared military security zones: there has been a curfew for over a week, power and water cuts, the wounded refused treatment, countless humiliations, the list goes on. The population has been taken hostage and is being increasingly ill treated - there are rumours of massacres at Jenin and Nablus - and the people are isolated, following the refusal by the Israeli army to authorise the presence of witnesses, journalists or internationalists.
We must act quickly. We know that the people of the region will never know peace unless the Palestinians receive justice and their right to a state, with East Jerusalem as its capital, is recognised. This means a complete withdrawal from the occupied territories, dismantling the settlements, and allowing refugees to return home. A force should be able to intervene to protect the Palestinian people and ensure immediate compliance with the UN resolutions.
This was the message of numerous demonstrations of support for the Palestinian people all over the world, in which we participated.
I voted for the proposed resolution as it aims to break Europe's silence of complicity, in particular by demanding the suspension of the EU-Israel Association Agreement.
This resolution is neither fair nor useful, yet Europe could make an important contribution - it does have the means to be credible. To do so, it would have to continue to support the genuine development of the Palestinian territories, and of the Palestinian State in the future, laying down respect for fundamental rights as an absolute condition for its assistance.
There is no reason not to be fair. We need a lot of pride to sanction Israel, its people, its civilian army and its democratic vitality, and although collective responsibility makes sense, I am not sure that our history or our recent past really qualify us to make such judgments. When we ourselves were faced with similar difficulties, we did not react any better. Can Italy, following police violence in Genoa, or Sweden, after police violence in Gothenburg, give Israel appropriate lessons in maintaining public order? Can France, whose troops camped outside Srebrenitza during the massacres? Can Spain, which as we know suppressed Basque terrorists, or England, which censored information during the Falklands war, teach Israel lessons in transparency?
Rather than rushing to condemn Israel again?
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
Last Saturday, Mr President, I was a guest at the Transnational Radical Party Congress in Geneva. While I was there, I listened very carefully to the Chechen Foreign Minister, Ilyas Akhmadov, who, like myself was a guest at the Congress too. I was already aware of the tragedy taking place in Chechnya and the suffering of the Chechen people, so many thousands of whom have died, but the Foreign Minister's speech further convinced me how important it is to remember all the people who cannot obtain independence through self-determination and who suffer such severe violations of rights. I therefore congratulate the European Parliament on adopting the resolution.
At the risk of upsetting the harmonious unanimity in this Assembly, which, in any case, seems rather artificial to me, I would like to make two comments in relation to this debate.
First, I see that, once again, the European Union, in general, and this Parliament, in particular, are getting involved in other countries' business.
As far as I am aware, the Russian Federation is not a member of the European Union. So on what grounds, then, are we interfering in the domestic affairs of this sovereign state? The situation in Chechnya is certainly tragic. However, war is always deplorable, in particular when it is started by seditionaries against the legitimate authority of a state.
Whatever upholders of humanitarian interventionism say, the operations carried out by the Russian forces in Chechen territory, and let us not forget that Chechnya is an integral part of the Russian Federation, are conducted by a regular army, under the authority of a democratically-elected president, and therefore concern the simple maintenance of law and order. Unless Parliament wants to stand as a moralising policeman giving lessons to the whole world, it does not have the least authority to judge the behaviour of the Russian forces in Chechnya. I have said this before and I repeat, today this Assembly is meddling in matters that do not concern it.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
Since September 11 2001, in the name of the fight against 'terrorism', the Russian Government has stepped up its attack on the Chechen people. A whole nation is thus being harassed and criminalised and the EU has shown no sign of condemning this.
The considerable importance of Russia on the world stage, the presence of oil and gas in the Caucasus and the fact that several oil pipelines pass through this area are perhaps the main reasons for the silence of the major powers with regard to Russia's policy in Chechnya.
The Russian Government has offered to allow the American forces to be present in central Asia. The US army also has 200 military advisers in Georgia, with Putin's agreement.
The European Parliament must call on the Russian authorities to bring an immediate end to its 'cleansing' operation. A cease-fire must be declared. The Russian Government must resume negotiations with President Maskhadov's representative immediately and unconditionally. The EU must let Russia know that the war in Chechnya is not compatible with the desire to build an open, transparent, democratic multi-ethnic society. That is why I voted for everything that advocated this approach.
That concludes the explanations of vote.
(The sitting was suspended at 2.03 p.m. and resumed at 3 p.m.)
The next item is the resumption of the debate on the report (?5-0076/2002) by Mr Graça Moura, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on an ?U strategy towards China: Implementation of the 1998 Communication and Future Steps for a more Effective EU policy [COM(2001)265 - C5-0098/2001 - 2001/2045(COS)].
Mr President, our fellow MEP, Mr Graça Moura, makes valid points in many areas in his report, which is very much worth a read. For example, it covers topics such as the situation of fundamental human rights in the Communist dictatorship which China still is, the brutal cultural genocide in Tibet and the instances of torture and death penalties on a large scale, also directed against political dissidents. Surely there is no comparison with the situation in the United States of America which, nevertheless, was likened to that in China by another speaker this morning. One thinks of the brutal threats to independent Taiwan and the total lack of freedom of expression. The list goes on.
When a list of this kind is included in this report, we should, in fact, also dare ask ourselves what the concrete or tangible result is of so many years of international and intense dialogue regarding human rights in the Communist dictatorship of China. What improvements have actually been made in that region over the past few years? Unfortunately, this is a rhetorical question. It remains, therefore, unacceptable in my view that this dictatorship can count on so much tolerance and so much cooperation from the EU, but also from more or less the entire international community, even with regard to the organisation of the Olympic Games in 2008. For example, I remember a few years ago that South Africa had to settle for far less understanding. The protest is only verbal and is never backed up by any action. I notice that when, in recent times, governments in Austria and Italy which were not to the liking of certain European opinion formers in, for example, my country took up office in entirely democratic ways, a number of boycott campaigns were actually launched. The self-same conscience of the world falls silent, however, or only deals in words when China is involved, which is something I regret.
I wish to begin by welcoming Mr Graça Moura's report. While I am not a member of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I am one of the vice-chairmen of the Delegation for relations with the Peoples' Republic of China and so take a considerable interest in what is happening there. From my perspective, the most significant development in China of recent years is the move towards China becoming incorporated into the world trading system. Not merely is this significant, as it takes China into the world community of nations, it also brings China into the evolving new system of decision-making in an increasingly interdependent world.
I would like to make two particular points which arise from this. First, for Chinese membership of the World Trade Organisation to be a success, it is necessary for legal certainty and even-handedness to apply to commercial relations between Chinese business and firms from outside. If and when these relationships go wrong, and it is bound to happen from time to time, there is an overriding requirement for there to be in place proper legal processes to deal even-handedly and fairly with outstanding causes of disagreement. I know that steps are being taken to enable this to occur and I very much support and welcome them because without them WTO membership cannot be a success.
Secondly, it is a characteristic of current developments in international relations that the traditional demarcation between domestic and foreign policy is breaking down. Regardless of whether human rights issues in the past may have been treated as purely domestic considerations, increasingly now they are not. Regardless of the situation in classical international law, these things are important to people outside China. They will and do take them into account in making policy, be it political or commercial.
The same equally applies within the European Union. How these aspects of life are handled domestically in China now has, and will continue in the future to have, repercussions on the way in which relations between China and both foreign countries and foreign businesses develop.
Mr President, we cannot overemphasise the importance of EU-China relations, which have developed significantly in recent years, as we all know, specifically in the areas of political dialogue, trade relations, and scientific and technological cooperation. We must now step up these relations and extend them to other areas in a way that suits both parties. The Commission communication, which warrants the support of Parliament, presents a strategic framework for such a process and proposes elements for practical action. Along these lines, we also hope that account will be taken of the ideas put forward in the excellent report by our colleague, Mr Vasco Graça Moura.
Because of the limited time available to me, I shall emphasise only three aspects: in addition to cooperation in the fields of trade, industry and technology, made possible by China's recent accession to the WTO, cultural dialogue between Europe and China must be stimulated. For example, the development of exchanges at university level is something we can easily achieve, specifically by extending the scope of the TEMPUS programme. Secondly, I wish to state that Macao and Hong Kong, in addition to being particularly important points of international contact in the economic and financial spheres, could also become centres of intense cultural exchange. The success of these two autonomous regions will benefit China, but would also be important for Europe. Apart from anything else, it could provide a good example of what can be achieved when international relations are geared towards peaceful interaction.
Lastly, the issue of human rights is still a matter of huge concern if we wish to deepen cooperation with China. As the rapporteur states, we hope to see some more positive and more significant indications by China so that, by the time the 2008 Olympic Games are held, China's image on the international scene will be an entirely positive one.
Mr President, Commissioner, ladies and gentlemen, my group shares the rapporteur's opinion that it is of the utmost importance for both the EU and China to strengthen relations between themselves. The EU can help a country such as China, with a population of 1 250 million and the world's seventh largest GDP, find its niche in the international community in terms of political, economic, social and cultural relations. China's accession to the World Trade Organisation last November in Doha is of crucial importance. It is now impossible for China to pursue political goals with economic sanctions, as it did before. Accordingly, economic sanctions, such as those directed against the Netherlands as President of the EU in 1997 because it drafted a UN resolution about the human rights situation in China, are now a thing of the past. China will need to observe the letter and spirit of the regulations of the World Trade Organisation. As chairman of the Interparliamentary Delegation for relations with the People's Republic of China, I should like to underline that the European Parliament can play quite a substantial role. In addition to the various summit meetings at government and official level, an open and transparent political dialogue between the European Parliament and the National People's Congress can help further develop democracy and respect for human rights in China.
The human rights situation in China has greatly deteriorated in the past year. The increasing number of political executions spring to mind, as well as the ban on the Falun Gong movement and the recent escape of the Tibetan Karmapa Lama to India. China must unconditionally observe the UN Treaty concerning civil and political rights which, after all, it signed itself. Actual steps must be taken in order to ensure that this is done.
The European Parliament will continue to insist on democratisation and the observance of human rights in China and will also continue to devote attention to the problems involving Taiwan and Tibet. A remarkable result was achieved two weeks ago during our dialogue with a delegation from the parliament of the Tibetan Autonomic Region in Brussels. A pledge was made on this occasion that the Red Cross will be allowed to visit prisons and work camps in Tibet. We welcome this with open arms and hope that this will actually be done. In June, the China delegation will be visiting China and Tibet. In this way, the European Parliament will be able to do its bit towards further strengthening relations with China, for we can learn a great deal from each other.
Mr President, I would like to start by expressing my congratulations to our rapporteur, Mr Garça Moura, but will only be speaking to the part of his report that deals with Tibet. I have known Tibet for over twenty years, even its furthest-flung corners, and it must be borne in mind that Tibet is the largest highland area in the world, about as large as the whole of Europe between Gibraltar and the Urals. Tibet possessed, and to some extent still does possess, an independent culture, religion and way of life, and it is now high time for the Council to appoint an EU Special Representative and for Tibet as a whole to achieve an agreed autonomy. For not all is yet lost while the old culture still lives on the fringes of present-day Tibet, in Kham and Amdo, which are today no longer considered part of the autonomous province of Tibet.
The opening of negotiations between the central government and Beijing and within the government-in-exile in Dharamsala must be encouraged. Nobody wants the old monastic state back, but Tibet can defend its culture as an autonomous region in China if human rights are guaranteed within it.
Let me close with something that is very close to my heart. Tibetans, both those in exile and those in Tibet, who have for 50 years used peaceful means to press for their rights, never resorting to terrorist actions of any kind, should not, in times like our own in which globalised terrorism predominates, be branded as terrorists, but are owed a tribute of respect for their peaceful approach.
Mr President, I wish to begin by offering my congratulations to the rapporteur, Mr Graça Moura, for a very balanced report. He has raised a number of issues which merit further consideration.
I agree with his observation that while the human rights dialogue could indeed be useful, unfortunately up to now it has not produced tangible results. Human rights continue to be abused, political activity is suppressed and, according to Amnesty International, there were more State executions in China last year than in all other countries combined.
On the issue of Taiwan, I also condemn President Jiang Zemin's threats to use military force. Only peaceful negotiations carried out in an atmosphere of mutual respect will bring about progress. Furthermore, the cowardice of EU Member States in refusing a visa to President Chen Shui-bian to visit Europe is self-serving and counterproductive.
Turning to other matters, the EU needs to review how the 1989 arms embargo is being implemented, especially since Member States are being allowed to interpret the rules themselves. In Ireland, for example, military goods can be exported to China, as long as they are not sold directly to the military. There are no end-user checks in place to ensure that they do not end up in the hands of the military or security services for purposes of which the EU would strongly disapprove. The UK continues to have a flourishing trade in British-made military goods.
As the rapporteur for Hong Kong, there are a number of issues about which I have concerns but I feel it is inappropriate to raise those concerns now. I hope that in the very near future - possibly in the autumn - the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy will take an initiative and we will have a much more comprehensive report to deal with the many concerns which this House and indeed I myself, as rapporteur, have relating to Hong Kong.
Mr President, whichever way you look at it, Mr Graça Moura's report is a good report, because it deals with questions of political strategy, leaving topical or daily issues out of the equation.
There have been huge changes in China over the last decade. Ten years ago, we witnessed the dramatic events in Tiannamen Square; today we are witnessing a solution - of sorts - to the problem of both Macao and Hong Kong, improvements in Taiwan, involvement in the World Trade Organisation and, after Greece, the next Olympic Games in 2008, which all goes to show that progress has been made.
Does that mean that it is all good news? By no means. China is not doing at all well when it comes to human rights. And it is not doing well it comes to human liberties. However, when you evaluate questions of political strategy, you have to decide on a cut-off point. And our cut-off point has to be a democratic China, a pole of stability in a multipolar, peaceful world. And that is what our political strategy should be geared towards. Accusations and one-sided relations do not bring about policies, which is precisely why the whole point of political strategy is to look to the future and not get bogged down in day-to-day issues.
Moderation, stable objectives and efficiency are the common ground for joint action in such cases. China has worked with us in the fight against terrorism and that is a peak on its development curve. Our relations are improving constantly and, more to the point, I hope that we shall have more improvements in the future.
Anyone meeting Chinese delegates nowadays will find a new generation of people, very young people, 30, 40, 50 at most, with a good level of education and a good grounding in world affairs and that is most encouraging. China itself has found a formula for progress, calling the change 'market Communism' and shying away from the term 'market policy' in both economic and social relations. That is how it is developing and I think that we should help it by persuading it to correct its bad points. And there are a lot of them! Nevertheless, we must not be subversive in our persuasion.
I think China is on the right path because, for better or for worse, it is one of the lucky countries, a lucky nation with a long history of culture and civilisation and the heritage to match. And in the changes being made to the ideological and political values which every society craves for the sake of its own cohesion, China's history and culture carry great weight and, as far as I know, it is precisely these cultural elements which derive from Confucius, from humanitarian values and so on, which efforts are being made to restore as social values in China, which is a good thing because they will help bring about a balanced and humanitarian society.
Having said which, I trust that when we come to vote on Mr Graça Moura's report tomorrow, subject to a few improvements, we shall set the European Union's strategy towards China on the right political course.
Mr President, we have talked about China many times in this House, and it is excellent that there is now an extensive and overarching report on the EU's cooperation strategy for the region. I want to congratulate Mr Graça Moura on a very sound report. It is a really good piece of work.
China is a huge country of growing importance in the world. The consequences of the economic, social and political transformations faced by the country are unforeseeable. In connection with China's membership of the WTO - supported by the Group of the European Liberal, Democrat and Reform Party - there will be many opportunities for the EU and China to deepen their cooperation. Economically, socially, culturally and politically, we must have an extensive dialogue with China. WTO membership will make demands when it comes to software piracy, environmental issues, trade unions etc, and we can perhaps be of help.
It will be no surprise to you, Mr President, that the ELDR Group is very concerned about the issue of human rights. We genuinely want to appeal to the Commission to increase the pressure on China where these issues are concerned. Commentators throughout the world are agreed that the human rights situation is deteriorating overall. It seems as if China, just like Russia in the case of Chechnya, is using the fight against terrorism as an alibi in order to commit atrocities against minorities. The ability to practise one's religion freely in China is strictly limited. Catholics report systematic persecution, and mosques are burned down. In Tibet, there is severe oppression of the Tibetan people, especially of monks.
We are also anxious about the torture and persecution of democracy campaigners, trade union activists and dissidents, and the attempt to limit freedom of expression on the Internet is of course unacceptable. The daily arrests, torturing and systematic persecution of Falun Gong practitioners is also very worrying. Even though the Chinese regime appears resolved to break this movement, it will not succeed, and a dialogue must therefore be brought about on this issue.
China also executes more people than all other countries put together and, in this area, we must exert pressure in order to bring about a moratorium. These issues must be given the highest priority in our cooperative relations with China. We had hoped that there might not perhaps have been any 2008 Olympic Games in China but, now that these are in fact to take place, we must use them as a means of exerting pressure.
I have stood on this platform many times and talked about human rights in China, and many telephone calls have been received from the Chinese Embassy. That will continue. As long as there are Liberals in this House, we shall stand up for human rights in China.
Mr President, Commissioner, I can tell the Liberals that they will not be alone in this fight. China has decided to join the World Trade Organisation. This means that China has made a conscious choice in favour of openness, and this will not only be in the area of trade. China will, as a result, go through major changes that will have a huge impact on society. We will conduct that dialogue with that enormous country and we will need to build that dialogue not only on economic interests, but we will, through our electorate, through our values, through our institutions, founded on democracy and human rights, be forced to put this dialogue on an ethical footing, and it is useful to spell this out to the Chinese authorities from the outset.
We heard about the large-scale repression of Catholics and Muslims earlier on. Without being familiar with any of the intricacies myself, I should like to warn against the large-scale repression of those who practise Falun Gong. They are a peace-loving people who are thrown into prison in their thousands. We have received blood-curdling accounts and testimonies on this score. Human rights and international law are at the moment clearly the weak point; democracy will gradually take root in Chinese society and find its own way. And the Chinese Government should not react to this with large-scale repression.
I should also like to mention the increasing concern we have in this Parliament for Tibet and for other regions in that giant country which are asking for a certain level of autonomy and which want to be able to go their own way, culturally speaking. To respond to this simply with repression is criminal and, in my view, all those who in the near future have contact with the Chinese authorities should make it clear to them that we and our communities are not only concerned about money matters.
Mr President, Commissioner, unlike the lady who spoke before me, I am not sure whether membership of the WTO will automatically lead to political change in China, but that is something I shall return to shortly. I think it was a good thing that the People's Republic of China joined the WTO. It was not a straightforward thing for the Chinese to do, as it will mean major processes of internal restructuring for them, but I consider it urgently necessary from the point of view of China's interests that these processes of restructuring should start now. I also believe that it represents a good starting point for an improvement in trading relationships.
I wish, though, to appeal to the Commission to keep a careful eye on how China meets the obligations it has entered into by joining the WTO. The behaviour of China, which had made promises, for example to open up the insurance market, has not been very encouraging in recent years. Promises were made, but attempts were made to evade them. In this respect, I hope that China will give real and positive acknowledgement of what the consequences must be - and it would be interesting if the Commissioner were to make a statement on the line the Commission will take on this.
As regards political dialogue, my fellow Members have all made reference to the human rights issue. These human rights apply universally; they are not European human rights that we want to enforce on China, but universally recognised human rights that we demand, and they include the rights of minorities, be they religious or cultural. My fellow Members have already had something to say about Tibet. I would like to take up another example, the persecution of the unofficial Catholic Church in China, which has to exist underground because the government does not recognise the Catholic Church which sees itself as linked to the Vatican. That is not acceptable.
Turning to Taiwan, I hope that the People's Republic of China will open political dialogue without setting prior conditions. It is only political dialogue of this kind that can lead to reunification, and then only if this is on the basis of human rights and of democracy in a constitutional state. We in Parliament should play our part in promoting contact between the two states. We should likewise maintain contacts with members of the parliaments in the People's Republic of China and in Taiwan.
Commissioner, I hope that the Commission will soon set up its office in Taipei, so that the Commission, too, may support dialogue between the two states by means of its missions in Beijing and in Taipei.
Mr President, the rapporteur has, in my view, presented an outstanding report which, in all its comprehensiveness, indicates the importance of relations with China and the importance of a fruitful dialogue with China. In my view, the chairperson of the China delegation, Mrs Plooij-van Gorsel, has made some very valid points on this score. Nevertheless, we must be careful in our relations with China not to avoid the truth. The previous speaker has already alluded to this, as others have too. If the Chinese emperor is not wearing any clothes, then we should tell him. This would not be the first time. In common with some fellow MEPs, I am thinking, for example, of the situation with regard to Taiwan and the way in which we, and particularly our Foreign Affairs Ministers, deal with this situation as the European Union, for it is really hypocritical the way we go about this.
Take Taiwan's observer status in international organisations, say the World Health Organisation, which is now being discussed. This situation is ridiculous. As a democratic country, Taiwan should be able to take part in such organisations. Surely Taiwan is not the PLO from the sixties and the seventies. It is a country with which we have good relations, at a political level too, and which has experienced a tremendous, democratic development, yet it is being treated like a pariah. This is unacceptable.
Why is it that an elected leader such as Chen Shin-lian was unable to receive his freedom prize here? His wife was here, which was a feat in itself, but the man around whom everything revolved was absent. This, while the Chinese leader is currently on a glorious tour of the European Union. I welcome the fact that he is on this tour. This enables us to talk to him about what is happening, including the positive developments in China, but it remains a hypocritical situation. For let us be clear about this: China does not meet one single democratic criterion. Hong Kong is the most telling example where, recently, so-called 'elections', conducted in an entirely undemocratic way, were held for a new chief executive. If that is the shape of things to come in Taiwan, should it form part of China again, then it is not very inspiring.
I should, of course, also mention the human rights situation over there, and in particular mention should be made of capital punishment. Needless to say, it is absolutely impossible for us, as the European Parliament, to condone capital punishment but, unfortunately, China beats everyone hands down when it comes to executions. Between April and July 2001, more than 1 700 people were executed, which is more than the combined total in the rest of the world during the previous three years. The torture and abuse of suspects are also common practice.
In my view, it is useful to add these critical observations to this excellent report.
Mr President, ladies and gentlemen, I, on the other hand, do not welcome Commissioner Nielson. I do not know why he is here; China would not appear to be part of his remit. In my opinion, Commissioner Nielson concerns himself too often with things which are none of his business - and I think he understands what I am trying to say - and so I do not know what he might have to contribute in this area.
Ladies and gentlemen, on the subject of this report, I want to say that, two hours ago, we adopted a document which is extremely critical of Israel and regarding which there were opposing positions in the House. I voted against this document and I saw that, when it wants to, Parliament is capable of raising its voice. Two hours later, Mr President, we are presented with a document on China, a country with 1.2 billion inhabitants which oppresses hundreds of millions of people, ethnic and cultural minorities and ordinary citizens who are advocates of freedom and democracy, yet Parliament is incapable of doing more than - in point 10 - timidly raising the issue of human rights, after making complimentary comments about China and its development, referring to trade with the European Union, of course.
We do not support this. We radicals condemn this approach, we condemn these double standards of the European Parliament, which is 'forceful' or tries to be forceful with those who are in a position of weakness, as Israel is now, under attack from a ferocious terrorism which, again this morning - and nobody has mentioned the fact - caused at least eight deaths, the deaths of innocent people, of course, in an Israeli bus, and then, the same day, expresses its satisfaction with the dictatorial Chinese regime which is oppressing hundreds of millions of people, rewarding it with a blank cheque. We condemn this behaviour.
We feel that Europe will only become great when it succeeds in adopting an unambiguous attitude towards human rights, the rights of individuals and the rights of minorities, and so we will not vote for a text which has been described as hypocritical, a view I share. There are parts of the text such as the section relating to Taiwan which we support, but we reject the overall line it takes. We feel that the message Parliament and the European Union send to that country should be very different.
The Commission welcomes Mr Graça Moura's report on the Commission's Communication on an EU strategy towards China.
I am very happy to note that overall Parliament and the Commission have reached similar conclusions on EU-China relations over the past three years and how they should develop in future. Despite several differences on some important issues, the EU and China have reached, in the last few years, a wide understanding on areas where the development of their relations is mutually beneficial. This has been amply demonstrated by the successful annual summits in 2000 and 2001, and, most recently, by Mr Patten's official visit to China which I will report on in the following remarks.
He was extremely well received, as a representative of the EU, wherever he went and had intensive meetings with President Jiang Zemin, the Deputy Prime Minister, Qian Qichen, five senior ministers and other policy makers. All of his interlocutors spoke frankly and openly about EU-China relations. Some strong messages he received during the visit were: a recognition of the increasing role of the EU in the world, an appreciation for the recent, rapid progress in EU-China relations; and a genuine will and commitment to continue the development of EU-China relations and cooperation at all levels.
During his visit, Mr Patten put across the messages that all EU Member States were committed to the EU's China policy, that not only had trade and investment cooperation been impressive, but also that very strong progress was being achieved in other bilateral and transnational areas of concern, for example immigration, the environment and science and technology. Dialogues on regional and international issues, such as the Korean peninsula, ASEM, Afghanistan, and international terrorism were proving to be increasingly beneficial to both sides.
Returning to the report, I note that it rightly picks out the importance of the events of 11 September and the launch of the fight against international terrorism, and China's entry into the WTO. These events will help define, to some extent, the parameters for EU-China relations in the international arena for the foreseeable future. More specifically, like Parliament, the Commission welcomes China's support in the international fight against terrorism and China's undertaking to assist in the reconstruction of Afghanistan.
The report congratulates China on its accession to the WTO and expresses support for China's continuing economic and social reforms. We agree with this. It took China 15 long years of arduous negotiations to join the WTO. China also came a long way in that period. From being a rather isolated, inward-looking, centrally planned economy with a slightly open door, it is about to remove - we hope - many of the remaining great barrier walls to free trade. It is therefore that it has joined the WTO, but we will now need to ensure that China fully adheres to its commitments.
We also welcome the fact that WTO accession will accelerate reform, but are conscious that the required reforms will bring with them serious challenges because of unemployment, urban drift and so on. We will do all we can to help to assist China during this delicate transition.
The human rights situation in China has, in some respects, improved in the last few years, notably in the field of social and economic rights. But we remain deeply concerned about the general human rights situation. We remain committed to the human rights dialogue. However, while we are conscious that the way ahead will be a long-term process, we nevertheless believe that improvements in political and civil rights are needed in China, also in the short-term. Chris Patten raised human rights issues in detail during his visit, particularly with Foreign Minister Tang.
The report draws the attention of the Chinese Government to the importance of respecting and protecting the religious and cultural heritage of Tibet, and the identity of the Tibetan people. Chairman Re Di, the leader of the delegation from the National People's Congress of the Tibetan Autonomous Region that visited Parliament last month - whom some of you met and also referred to today - gave assurances that the Chinese Government pays a lot of attention to the protection of minorities and to their religious freedoms. We attach great importance to these issues and were happy to note these assurances, but we will of course continue to be vigilant about Tibet and will continue to call for a direct dialogue between Beijing and the Dalai Lama. Mr Patten also discussed these issues with Foreign Minister Tang and Vice-Premier Qian Qichen.
As regards the issue of our cooperation with China I will take the liberty of informing Mr Dell'Alba that we are cooperating at a level of about EUR 50 million annually. We started from a traditional situation where we were funding quite a wide range of different activities. We are now at a point that is quite important, having approved in the Commission on 1 March this year a country strategy paper which brings our cooperation with China into the same mainstream as our global development policy, and which, is the responsibility of the Commissioner responsible for development cooperation.
The future priorities of our cooperation in China will be support for the social economic reform process, sustainable development and environment, and the promotion of good governance, human rights and the rule of law. We have singled out these issues from an analysis of what is needed in order to use our basic general principles of fighting poverty in a manner that fits China's situation.
Alongside the different aspects I have singled out here, there are several other issues to which we attach great importance, such as relations with Hong Kong, Macao and Taiwan, and international issues such as global warming and illegal migration that, unfortunately, I do not have sufficient time to comment on today.
However, I welcome the report's reconfirmation that the EU has a profound interest in a stable, prosperous and open China, which embraces democratic practices, free market principles, human rights and the rule of law, and that the EU must pursue policies which will help China further its endeavours in this direction. That is what we fully intend to do through our increased dialogues and cooperation across the board.
Lastly, I would like to reiterate the observation that for China some of our desired goals will take longer to achieve than others. As ever, there is a Chinese proverb that neatly encapsulates this very point, which is: "You won't help shoots grow by pulling them up higher".
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0071/2002) by Mr Fatuzzo, on behalf of the Committee on Employment and Social Affairs, on the Commission communication 'Supporting national strategies for safe and sustainable pensions through an integrated approach' [COM(2001) 362 - C5-0012/2002 - 2002/2017(COS)].
Mr President, I would like to start by congratulating the Commission, represented here by Mrs Diamantopolou, who I am afraid has to turn round in order to be able to hear me. I would move to a different seat in front of her so that I could see her while I am speaking if I had more time, for I do not like to see her having to perform contortions.
That said, I would like to inform you that this report places on the table the issues and the importance of elderly people in Europe. Without a doubt, there will soon be as many as 100 or 120 million people in Europe and, in the near future, in the enlarged Europe, and so this report concerns a very large number of European Union citizens. I am stressing this because, when pensioners and elderly people stop working, I regret to say that they are considered by governments, particularly the Ministers for the Budget, no longer to exist, to be citizens of which there should be as few as possible in a country, to be people who are a burden on the public purse, whereas, clearly, we are all agreed that being old means having worked for a lifetime, having suffered for a lifetime and having built up everything around us. It would therefore be appropriate for elderly people to be able to enjoy their lives more than young people.
I have to say that, in the meetings and discussions held within the Committee on Employment and Social Affairs with all the group representatives, there was complete consensus on the objectives: we all want Europe to do something, if possible, to improve the lot of pensioners. It is extremely important that we do this first. There may be some disagreement as to how we go about this, but that is democracy and it is the right way to address such important matters.
At this point, I want to focus, in particular, on the bone of contention. It is better to get the bad news over with first, if possible, and I will therefore start by making it quite clear that I personally do not support the statement of the Barcelona European Council, which, in the space of a day, without warning - nobody expected it - called for the average working age of citizens throughout Europe, of workers throughout Europe, to be increased by five years by 2010.
Together with the opposition groups and, in particular, the shadow rapporteur for the Group of the Party of European Socialists, Mr Cercas, among others, we have drawn up an amendment opposing this decision, on which the European Parliament was not consulted. I must also say, moreover, that I am totally against this decision; two amendments have been tabled by a group on the other side of the House, opposing this decision, and I personally cannot do anything but vote for these amendments, for I feel that citizens should be able to continue working on two conditions. What I mean is, after they have paid enough contributions for a pension and have worked for a sufficient number of years of their lives, people must only continue to work on two conditions: the first being that the decision to work is voluntary, in other words that they are not forced to work for 45, 50 or 60 years of their lives - and the Commission states this in its report - and the second, I would add, being that there are no young people out of work. As long as there is a young person who is unemployed, I feel that the elderly who have been able to work and can now draw a pension should leave their jobs for the young people.
I have now run out of time but I reserve the right to continue in my explanation of vote on this report.
Thank you, Mr Fatuzzo. To tell the truth, you have an excellent track record when it comes to explanations of vote!
Mr President, ladies and gentlemen, the rapporteur has mentioned that it was not exactly easy to draw up an opinion for Parliament. It contains a diversity of ideas, and I would like to pick up two main points, which refer to the procedure involved. I can see the danger in the open coordination process being conducted only by officials and so-called experts without public discussion. This topic is far too important to be permitted to be left exclusively to a closed circle in which far-reaching options are decided on.
We MEPs must therefore be involved in this issue as representatives of the public interest. I will take this opportunity to reiterate the demand that we should have an interinstitutional agreement on the method of open coordination.
In conclusion, addressing the Commission and the Member States, I will repeat that we must achieve definite progress on the problems that bear down on Europe's people. Pensions are one example of these. We need a speedy revision of Regulation 1408/71 on the coordination of social security schemes. We need simple rules on the transferability of occupational pensions. We need solutions to the taxation of occupational pensions, which cannot be founded on open coordination alone, so Parliament must be brought in to represent the interests of Europe's people.
Mr President, Commissioner, ladies and gentlemen, first of all, I should like to thank Mr Fatuzzo warmly for the report before us. It is very important that, when citizens reach pensionable age, they can count on a reasonable and fair pension scheme, whether they live in Finland or in Portugal. That applies to men and women alike. I should like to home in on this latter group and present three points which affect women, in particular.
First of all, the pension schemes must be designed effectively to prevent poverty and social exclusion. In many of the current schemes, it is still too often the case that mainly older, single women live far below the poverty line. Often, through their choice to devote themselves to their families and not to develop a professional career, they hardly have individual pension rights. I would therefore expressly call on the Member States to review their schemes in such a way as to ensure that women, but also men who, through family circumstances, are not active in the labour market, are nevertheless able to build up individual pension rights. Part-time work, mainly done by women, makes it difficult to accrue pension rights and, in this area too, there should be scope for building up additional rights.
Secondly, in its communication, the Commission notes that, in order to keep pension schemes affordable, it is essential for total participation in the labour market to increase, as Mr Fatuzzo pointed out a moment ago. In Laeken, a target figure of 60% was mentioned for women by 2010. An impressive target, but I would cast doubt on whether women, as is the case in some countries, would be prepared to increase their premium contributions for their pensions thanks to the so-called actuarial factors. The fact that, statistically, they have a longer life expectancy should not lead to discrimination. This is precisely where the principle of gender solidarity should come into play. I call on the Member States to give due consideration to this point.
Thirdly, the Commission suggests using the open co-ordination method to back the national strategies, and this requires gender-specific data and indicators. This too must be borne in mind.
Finally, for the future of an ageing Europe, it is of the utmost importance for safe, adequate and affordable pension schemes to be set up which guarantee that retired men and women can lead dignified and independent lives and can take a full part in social and cultural life.
Commissioner, Mr President, ladies and gentlemen, I think we are all aware that retirement provision with a secure future has become one of the greatest challenges to budgetary policy, social security provision, our policies in the social sphere, and hence to humanity, in our time. This is due to demographic developments, that is, the fact that the coming years will see around one-third of the population past pensionable age, and by reason of the fortunate increase in life expectancy.
We, the Group of the European People's Party (Christian Democrats) and European Democrats, are right behind the Commission in its three main proposals for doing everything possible in order to achieve an appropriate level of pension, to ensure the financial sustainability of public and private means of retirement provision and to modernise pension systems, so that, in future, they too will be able to offer security despite changed overall conditions.
We are always talking about a great deal of mobility and flexibility, and about the internal market. Today, it must also be said loud and clear that mobility, flexibility and a functioning internal market presuppose social security - security for people when they are required to be mobile. As a group, too, we are very clearly in favour of extending the three-pillar model, meaning public systems, occupational systems involving both employers and employees, and private or individual schemes. What we are dealing with is the way in which all three pillars of the retirement provision system relate to each other. The load cannot be left to rest on one pillar alone.
Reference should also be made in this context to the differing competences that we have at present. Responsibility for the systems, for the way the pillars relate to each other, for tax law, for labour and social security law, falls on the nation states. Responsibility for the internal market, for mobility, for cross-border activities, lies at the European level. We therefore favour greater coordination, but not to the exclusion of politics and Parliament, bypassing us, as it were. Yes to coordination, but with codecision for those with political responsibility and for the citizens' representatives.
We are responsible for occupational retirement provision, and on a cross-border basis. This is an important aspect of the Action Plan for Financial Services. Again, in the Barcelona Final Document, there is the call for the second pillar to be regulated also on a European level. In July 2001, Parliament set out our position with over 460 votes. To this day, we are waiting for the Council's Common Position. Things have come to such a pass that the Commissioner responsible said yesterday, in an interview with the 'Financial Times', that he was withdrawing the Commission proposal, despite our calling on him for there to be a regulation in Europe, and even though Barcelona puts us under pressure of time. Of those who are competent and bear responsibility, we demand that they do what they have undertaken to do and set themselves a time limit. Let them at last act, or else new reports and resolutions will not help us, for action will be dragging its feet on the way to the political objectives.
Do something, Council!
Mr President, Commissioner, ladies and gentlemen. My first request is addressed to you, Mr President. I should first of all like to say that this report comes at least one month, maybe many months, too late. This report should have been ready to take to the Barcelona Summit, where pensions were on the agenda. Parliament has, as it is, such a modest role in the open method of co-ordination that we must urgently find ways in this Presidency of improving our response time as Parliament. If not, we will lose any credibility in this debate. I hope, Mr President, that you will be able to inform the Presidency of this and that you will also find a solution to the problem.
I should now like to thank the rapporteur, Mr Fatuzzo, for the fact that, in this report, he has consistently adopted Parliament's line and the views we expressed in the report by Mr Cercas Alonso, for that is very important for my group. After years, the silence has at long last been broken in an important debate such as that on pensions. Silence is a very relative concept. For, since forever and a day, the ECOFIN Council has been working on pensions, but viewed from the angle of the Stability Pact and the broad economic guidelines and, thus, only from the point of view of the fundability of pensions. It is therefore a huge achievement on the part of the Commission, the Social Protection Committee and my own Minister, Mr Frank Vandenbroucke, under the Belgian Presidency, to have placed this issue on the agenda whilst adding the social dimension. For let us be quite honest: if we want to safeguard our European social model, if we want to preserve the solidarity between, and within, the generations in pensions, if we want pensions also to form part of a strategy against poverty and in favour of guaranteed income, then this debate should clearly be placed on a social footing. Although this issue mainly falls within the remit of the Member States, that does not mean that we cannot reach agreement at European level about the social objectives of the pension system. And this is why this report is so important, in my view.
My group is also of the view that the objectives are currently still vague and general, but this is exactly why we need reports of this kind in order to ensure that this open method of co-ordination becomes more concrete in years to come. And I am therefore particularly anxious about, and particularly surprised at, the attitude of the GUE/NGL Group on the one hand, and that of the PPE-DE on the other which now - at this of all times - wants to back-track and scale down a number of our positions, not only on the open method of co-ordination, but also on the social objectives of the pension system. This is really the limit. If we champion rights in the second pension pillar, then I fail to grasp why we should not do so for the statutory pension systems. This is, in fact, another cause of my concern. I have the impression that some reticence has crept in recently in the Council too. Following the panache that was displayed under the Swedish and Belgian Presidencies, I have the feeling that the Council under Spanish Presidency is taking a bit of a back seat. And that, indeed, respite is being given to countries that do not have their pension plans ready and that no more work is being done on indicators which can make this open method of co-ordination more concrete. And that moreover, Barcelona was merely a summit where some of the preparatory work was done.
Finally, let there be no mistake: my group too is convinced of the fact that more people will need to enter employment in order to make future pension schemes affordable. But let us also be quite clear about these social objectives; let us spell out clearly that this is not about raising the statutory retirement age but about introducing incentives which encourage people to stay in the labour market and about a resolute fight against any form of age discrimination within the labour market. I hope that we will be able to demonstrate in our vote that this is what this is all about for us. And I also hope that the PPE-DE will not play any games with this open method of co-ordination and will join us in voting in favour of Mr Fatuzzo's report.
Mr President, I wish to begin by congratulating Mr Fatuzzo on his report on a subject I know is close to his heart. I have two points to make, and they are in actual fact the same two points Mr Kuckelkorn touched upon, one concerning the open method of coordination for pensions and the other concerning the internal market for supplementary pension schemes.
Open coordination, through which the Member States set common objectives and guidelines for future policy in the pensions area, analyse developments and exchange experiences, is in many ways a fruitful form of cooperation. It is especially heartening that the debate on future pensions is no longer concerned only with national finances and with how expensive it will become over the next ten years because of the many pensioners. It is a good thing that the Member States are talking together about how we ensure that good, secure conditions for pensioners can be afforded in the future. However, I wish nonetheless to highlight the problem that exists with open coordination, namely the democratic deficit. The objectives and guidelines agreed by the Member States for future pensions are initially drawn up by so-called 'high level' representatives in the shape of officials despatched by the governments of the Member States. The agreements are then confirmed by ministers of the Member States who, it must then be assumed, have popular mandates. It is a case of having to 'assume' because there is no democratic debate on this matter here. When we adopt legislation in the EU, there are public debates in the Member States, that is to say in the national parliaments. There is a system for consulting special interest groups so that the politicians have an objective basis for making decisions. Here in the European Parliament, we have our open debates so that the public can hear and understand what the arguments are behind our decisions and so that special interest groups can make their presence felt in the debates. Open debate and this basis for decision-making are totally absent when countries cooperate by means of open coordination. If we are serious about this cooperation and want to see it reflected in actual policy, then the doors must be thrown open when decisions are made concerning objectives and guidelines. The national parliaments must be far more actively involved, and local authorities and special interest groups must play their part. The European Parliament can also play a positive role in this cooperation, for it is in this context that we of course bring all cultures together and look at things in their overall context. It cannot be emphasised enough that efforts must be made to democratise open coordination, and I would urge the Council to address this subject. Cooperation on a subject such as future pensions, in particular, demands transparency, for this is a subject that deeply affects us all, and I believe that a lot of the fear concerning the possible implications of pension reforms could be exorcised through greater openness.
The second point I wish to mention briefly is that of calling upon the Council and the Commission to bring about the speedy adoption of the Directive on Supplementary Pensions. It must, of course, be the right form of directive that we adopt. We must avoid constricting rules that hamper existing schemes. With that in mind, however, it is important to get things moving. By means of common rules, we can make life easier for employees in companies that operate across borders and can promote competition and efficiency on the part of pension providers.
Mr President, I also would to thank our rapporteur. We all know that this is subject on which he feels very strongly - at last he has got his five minutes on it.
I would agree with much of what has already been said in this debate. When we are looking at safe and sustainable pensions, it is a particular problem for women. There is a very strong gender dimension to the pension issue. We see many severe disparities, especially in relation to occupational pensions and even State pension entitlements, where women are effectively penalised for taking on domestic responsibilities; for having worked part-time or flexibly. As new working patterns become more common, it is clear that we need to ensure that pension provision is guaranteed for both men and women in those different working environments. Perhaps, as is usually the case, once more men start working flexibly, we will suddenly see much more interest in pensions keeping up with different forms of work. That is maybe cynical if truthful.
It is also, as Mr Van Lancker has said, an issue, which touches very strongly on poverty. We already see in far too many countries, pensioners with an inadequate basic pension unable to participate fully in society and often unable to meet their basic needs. The key, of course, is decent State pensions, and funding them is a political choice. My group does not believe that pension costs will necessarily destabilise economies or society, if such choices on spending are made carefully. Indeed, the cases of people playing by the rules and investing either in their companies - with the Enron example before us or indeed in Equitable Life in my own country - and making private pension provision, show that you cannot trust the markets any more than you can sometimes trust governments. The democratic deficit in open co-ordination is also becoming even clearer. This is obviously an issue we need to address extremely rapidly.
Mr President, the backdrop of the debate on the development of pensions systems is the new demographic context in Europe, a true challenge which has arisen due to the constant increase in the number of people reaching retiring age, which is linked to rising longevity.
In this context, the Commission and the Council have often called for pensions system reform in the name of the Stability and Growth Pact and combating state deficits. Whilst national competence with regard to pensions is not called into question, the open method of coordination, an integrated approach serving national strategies aiming to ensure safe and sustainable pensions, is being proposed and this is the subject of Mr Fatuzzo's report. We must find out the reason for this type of cooperation and how the objective of safe and sustainable pensions will be achieved. The issues of retirement age, guaranteed rights, the payment of pensions, in other words, retirement conditions, are all the more sensitive as they arise at the end of a lifetime of professional and human endeavours and are a guarantee of positive relations of mutual support between generations.
It is good that Mr Fatuzzo's report recognises that the debate on pensions must not be restricted to financing problems, but that rights must also be guaranteed. It is also good that he proposes to strengthen the open coordination method by democratic will, involving NGOs, the social partners, the candidate countries and the European Parliament in defining effective indicators and mechanisms with a view to assessing reforms and achieving modernisation. However, the report does support the Commission's basic plan for a universal pensions system, although it waters them down by asking for collective systems of funded pensions to be promoted over individual financial pension and savings schemes.
I do not know whether that will answer Mrs Van Lancker's question, but the report basically supports the Commission's desire to move towards more ad hoc reserve pension funds and not to use state spending within the framework of compliance with the Stability and Growth Pact. Nevertheless, we are all thinking about the Barcelona European Council which called for Member States to raise the retirement age by five years by 2010.
Clearly, the question of financing arises. The development of the contributory system cannot be considered in the new demographic context without an increase in funds. That would be irresponsible. New resources must therefore be found. We believe that there should be greater focus in two areas: the development and creation of quality employment for new contributors, and alongside that, making financial income subject to social security contributions at the same rate as wages and salaries, as advocated by an amendment tabled by my group.
Mr President, I too would like to congratulate Mr Fatuzzo on a report on which he has certainly worked with passion and on his devotion to the subject over many years.
The report certainly has good points. For instance, I especially welcome the emphasis placed on the link between the labour market and social protection. As long as rigid labour markets prevail in Europe, as long as employment rates, particularly among the youngest and oldest members of the active population, are prevented by corporate and protectionist policies from rising above their current low levels, as long as the labour market is organised in this way, it will be difficult or even impossible to guarantee to today's and tomorrow's pensioners conditions which are both dignified and sustainable in the medium and long term.
I feel, however, that certain points need further emphasis. The issue of pensions is not an easy question to deal with, and it is not one that can be resolved without cost. There are legitimate, quite specific interests involved. There are interests that are protected and interests that are not. On the one hand, we have powerful lobbies - and quite rightly so - including politicians and pensioners who vote, who belong to trade unions, and on the other, we have a lobby which has absolutely no power at all because it does not vote and does not belong to a trade union, namely the younger generations. I feel that the arguments surrounding the issue of pensions are first and foremost - for that is how things are - representative of a battle of interests between generations. At this stage, it is the poorly represented younger generations who are losing the battle, and who should be represented differently in Parliament and, I feel, in this report.
The labour market and pension reforms were intended to avoid the explosion of this intergenerational dispute. There are few guidelines to be followed for the reforms that are necessary, the first certainly being the need to raise the retirement age limit. We are familiar with population trends, life expectancies and the quality of life of elderly people, and so we must not continue to work with pension parameters that were appropriate maybe thirty or forty years ago.
In conclusion, Mr President, we need to eliminate corporate privileges and make increasing use of second- and third-tier funded schemes, leaving public welfare expenditure with the sole task of guaranteeing the minimum level. All the rest must be entrusted to funding mechanisms.
Mr President, I in turn would like to thank Mr Fatuzzo for his report, presented as always with a great deal of passion, which is situated in a demographic context, as indeed the United Nations Secretary-General has just emphasised at the Second World Assembly on Ageing, currently being held in Madrid. He reiterated on this occasion that in 2040, there will be more people in the world who are over 60 years old than there will be under fifteen. The forecasts for European demographic change are even more significant, as 40% of the European population will be 65 or over in 2025, according to Eurostat. Therefore, the consequences for the balance of pensions systems, in particular, of this ageing of the population - which is in fact an undeniable sign of progress in terms of health and social aspects - give cause for concern, as the current proportion of four workers to one pensioner will only be two workers to one pensioner in 2030.
That is why the European debate particularly welcomes the Commission's communication, which aims to guarantee safe and sustainable pensions through an integrated approach to the strategies of the Member States, whose pension schemes, especially state schemes, are managed at national level.
It should be noted that many countries of the European Union have begun to take bold steps to perpetuate their pensions systems. This is not the case of the French Government, which has not implemented the urgent and essential reforms, and, what is more, the national debate with which we are faced in France is evidence of this.
What I would like to point out here, in particular by referring to the Fatuzzo report, is that although the organisation and financing of state pensions must remain the responsibility of the Member States, the open coordination method proposed in this field by the Gothenburg Council should certainly encourage national reforms and enrich them with experiences of other States.
In this regard, Commissioner, we look forward to the presentation of the first national plans in the autumn, while insisting once again that the European Parliament should be more closely involved in this procedure. Also from this perspective, unlike others, I am delighted that the Barcelona European Council of 15 and 16 March 2002 committed, on the one hand, to stepping up efforts to provide mature workers with greater possibilities of remaining in the job market, for example by means of flexible gradual retirement programmes and guaranteeing genuine access to education and life-long training, and, on the other, to gradually increasing the average retirement age in the European Union by about five years by 2010. It seems to me that we should be able to offer, in the current context, an approach of free choice, based on employees' individual careers and their various life stages, which sometimes require them to keep working past retirement age, as obligatory retirement can lead to an immeasurable waste of human resources.
Mr President, Commissioner, this is a big day for Mr Fatuzzo, as the pensioners' ambassador par excellence.
The main aim of today's report is in fact to investigate how we can help national pension systems achieve the three basic objectives of retaining their capacity to achieve the social objectives which they have set, staying financially viable in the long term and responding to society's changing needs. To put it plainly, they are being asked to adapt without reducing the level of protection or standard of services which they provide. Consequently, as our political group sees it, collective state pensions systems still take priority over purely private systems and are still one of the main ways of redistributing wealth, which is why they must continue to be funded by society as a whole. As I see it, the amendments proposed by the PPE-DE undermine this basis and the balance struck in the Committee on Employment and Social Affairs. Proposing that only health care and social protection should be funded from the state budget, with workers' pensions paid for solely out of workers' and employers' contributions, does away with any notion of solidarity. Similarly, expecting Member States to include the positive impact which reducing the pension burden on contributions would have on the cost of labour and increasing pro rata contributions would have on auxiliary pension funds in their strategies means, to all intents and purposes, that the entire burden of pensions is shifted on to the workers. On the contrary, the whole point of the reform should be to broaden the base of contributors and extend alternative forms of funding.
Likewise, the proposal to ensure the reforms are democratically legitimate, by giving the European Parliament a more active role in commenting on national strategy reports and indicators to evaluate results and by extending the social dialogue to include representatives of pensioners, non-governmental organisations and women's organisations, is fundamental to the success of the reform process, which is why I feel that Amendment No 17 should be withdrawn.
Mr President, it is a pity that our opinion is only being submitted after Barcelona, thus limiting the scope of tomorrow's vote.
At Barcelona, the Council set itself the objective of increasing the retirement age by five years by 2010, without any conclusion from Parliament or the Committee on Employment and Social Affairs on the subject, and, most importantly, without taking account of the expectations of the citizens and the social partners, for whom this idea is completely unacceptable.
The European Union, which is not competent to decide on matters of social protection but which, in fact, is exercising this competence in the name of establishing the single market in funded pensions, should play a greater part in extending the public debate on the future of pensions.
How should this be done? First of all, by noting, as the Committee on Employment and Social Affairs has done, that this is essentially a social challenge with financial aspects, and not the other way round. Second, this challenge will only be taken up if we accept that the determining factor will be the employment rate rather than population ageing. We already knew that pension funds do not affect the key choices that have to be made by society: what is this question? What is this choice? What proportion of overall wealth do we want to allocate to pensioners?
In the past, we upheld the contributory pension system as a collective system of inter-generational support that creates a social link. Now, we should be completely immune to capitalisation, in view of the Enron affair and the situation of British insurers who are begging their clients to use contributory pension services.
For many companies, employment remains a factor in cost adjustment. The oldest workers, who are also the best paid, often pay the price of company exclusion policies. Under these conditions, we cannot pretend to be astonished that those under threat of unemployment and poverty choose early retirement.
An entirely different goal would be necessary in order to achieve modernisation that takes in to account developments in work and life stages and to create a genuine right to gradual retirement.
Mr President, one of the central issues in the whole approach to the social security system is the need to ensure that the new method of open coordination guarantees the right to pensions that enable pensioners to live a dignified and independent life and does not impose reforms on the system that are designed to privatise it, albeit partially, and I am referring here specifically to pensions funds.
It is certainly important, as stated by the rapporteur, Mr Fatuzzo, that we guarantee the right to adequate pensions, regardless of the problem of financing, and avoid the risk of making workers and pensioners responsible for any imbalances in pension systems, since maintaining a fair system is more a problem of distribution than of demographics. It is, therefore, important that we guarantee a public and universal social security system, which is able to combat poverty and maintain a satisfactory standard of living for all pensioners, as we proposed in the amendments we tabled.
It is not acceptable that, on the pretext of the budgetary consolidation stipulated in the Stability Pact, we move towards laying down rules and recommendations which, in practice, threaten the right to pensions that enable pensioners to lead a dignified and independent life and to participate in social and cultural activities. Hence the importance of expanding the base of contributors, of exploring alternative forms of financing statutory pension systems, for example, by extending social contributions to financial profits, and by conducting a thorough review of some legislative initiatives, specifically the directive on the activities and prudential supervision of institutions for occupational retirement provision.
Of equal concern is the approach outlined by the Council in the conclusions of the Barcelona Summit, proposing a progressive increase of around five years in the effective average age at which people stop working in the European Union by 2010. We are opposed to any attempt by the Member States to take the Council conclusion to be a starting point for increasing the legal retirement age or for extending the periods in which contributions are made in order to acquire full pension rights. We therefore hope that the proposals we tabled are approved so as to improve the content of the report.
Mr President, I too would like to join my colleagues in congratulating Mr Fatuzzo on his report. When he first came into this House and made his maiden speech, he spoke about the rights of pensioners and the duty that each of us had towards them for the future. A lot of people derided him or laughed at him because of what he had said. However, all I can say to Mr Fatuzzo is: "veni, vidi, vici". The issue of pensions, future contributions and necessity of securing pensions, is partly financial, no matter what anybody says. Of course, first and foremost, we have a social obligation and social concern for the most vulnerable within our society. Unless we put in place a proper financial model and basis for securing universal pensions for all, the system is bound to fail because of demographics and other priorities that may arise.
I think that each of us has to come to this debate and to this argument from the basis of guaranteeing maximum opportunities for employment, maximum opportunities for social protection and maximum opportunities for forward-planning with regard to pension needs. Many people have spoken about how best we can deal with this. I would point Members to the example of Ireland, my own country, where over recent years, we have been putting aside one percent of gross national product to deal with future public pension provision for the year 2025 and onwards. We do not have the same demographic problem in Ireland as there would be other countries, but we have taken that decision now, even though at the moment we could use the money for other things: infrastructure and so on. But we have given that commitment. That is one of the issues that has to be looked at: making a tough long-term political choice rather than a short-term political choice with regard to how we use funding.
The final point I will make, Mr President, is that I agree with the rapporteur when he says that the pension system should include individualisation of pensions, social security and taxation systems. However, we should be opposed to a harmonised and uniform system across the Union.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Carlo Fatuzzo on his excellent work, and in particular on his efforts to introduce the many amendments suggested.
In my view, the stereotype of old age has itself become old and outdated. It bears no relation to contemporary society. If asked to think of someone aged 60 or 65, one does not conjure up a picture of a decrepit individual whose physical and mental capacities are significantly impaired. That longer life span, extending well beyond the age of 65, represents a considerable achievement as regards culture, society, health and economics. Nonetheless, this achievement may become a problem if we fail to appreciate its deeper meaning and adapt accordingly. It is important to take advantage of its full potential.
It has been said that ageing is the most far-reaching social phenomenon of the beginning of this century. As Mrs Hermange already stated, the ratio between the potentially active population and that over the age of 65, currently 4 to 1 in many Member States, will become 2 to 1 towards the year 2050. It is essential to adjust to such changes so as to minimise their negative aspects. Achievements in the areas of culture, society, health and economics mean senior citizens should be able to enjoy a good quality of life at that age too, and society should benefit from their experience and wisdom. It will therefore be necessary to provide for a combination of public pensions and offer older people the opportunity to work if they so wish. Flexible working patterns and equal opportunities are very important in this connection and need to be promoted.
Women often work on a part-time basis, or may have done so in the past. Sometimes they join the labour force later in life, or return to it after perhaps bringing up a family. I believe the best approach is an open method of coordination. This makes it possible to approximate legislation on social matters between Member States. It also makes it possible to ensure that these people do not endure poverty at that stage of their lives. In addition, it facilitates mobility by recognising that pensions can be exported, as stated just recently at the Barcelona Council. Further, it also allows the skills of the so-called third age to be put to good use through social ventures and voluntary work, though not exclusively in these areas. Above all, it means senior citizens can be encouraged to be actively involved in the workplace, by promoting the policy of gender equality, as I said earlier.
Mr President, this Parliament is today debating a subject related to an issue that is of concern to everyone. At this very moment, the second United Nations World Assembly on Ageing is taking place in Madrid. I therefore congratulate Mr Fatuzzo on having drafted this report, which highlights just how crucial it is that we come up with a solution to the problem of the future sustainability of pensions systems.
The European Union is facing an enormous challenge in the forthcoming decades as a result of the increased ageing of the population, which is related to the falling birth rate and to greater life expectancy. The ageing of the population and the reduction in the number of people of working age requires innovative and effective policies to be drafted and implemented. It is crucial that the Member States of the European Union undertake a speedy reform of their pension schemes, which will require changes in the organisation of labour, the creation of more and better jobs, specifically for older people, and a redrafting of demographic, birth and immigration policies.
If it takes too long to implement these reforms, as the rapporteur states, the European social model and the growth and economic stability of the European Union will suffer serious consequences. In this field, one of the most important measures is the promotion of policies that foster the idea of active ageing; in other words, every citizen must have the option to retire or to remain in the labour market on a full or part-time basis.
Incentives must therefore be provided for later retirement, lifelong learning must be promoted and health systems must be improved. Legislation regulating social security systems falls within the sole competence of the Member States, as we all know, which explains the considerable differences between these systems. The importance of this issue and its economic and social effects, however, require a global approach and global strategies. The European Union must, therefore, play a leading role in supporting national strategies, by means of an open method of coordination, setting common objectives and working methods, and by promoting the exchange of experiences and of good practices in addition to undertaking an ongoing and coherent evaluation of the progress that has been made.
Another aspect that should be emphasised is the considerable proportion of elderly people in the Member States who are victims of poverty and social exclusion. Pension schemes must contribute to eliminating such problems and to maintaining standards of living that are worthy of the third age. Lastly, I feel obliged to state that current pension schemes are particularly unfavourable to women, and the Member States must, therefore, give priority to gender equality and European legislation that effectively guarantees the principle of non-discrimination on the grounds of gender in pension schemes must be promoted.
Mr President, Commissioner, ladies and gentlemen, no one disputes that the subject of today's debate lies at the heart of one of the biggest challenges facing the European Union if it is to update its social model and achieve the Lisbon objectives. And the size of the challenge is matched by our responsibility at European and national level to achieve these targets and reform our pension systems.
Parliament's Committee on Employment and Social Affairs, Commissioner, supports your efforts to highlight the importance of these reforms and their financial as well as their social implications and it supports the initiatives being taken to coordinate pension policies through joint objectives, joint working methods and joint monitoring and evaluation of the progress made. We maintain that these policies must be cohesive and must complement coordinated policies on employment, social exclusion and poverty.
Because these policies are so sweeping and so important to Europe both now and in the future, they have to be democratic and they have to increase the involvement of the social partners and of social and regional agencies and women's organisations because these social reforms are particularly important to women; and, come what way, the method of open coordination must guarantee that the European Parliament is fully involved. But that alone is not enough. The reforms needed will only be viable if they are supported by the whole of society. Public opinion is unprepared and uninformed. I think the European Commission urgently needs to organise information campaigns in liaison with the national governments and social partners. This is particularly important in Member States which have neglected or do not have the courage to implement suitable reforms and in order to prepare the candidate countries.
I should like to congratulate our rapporteur, Mr Fatuzzo, on a serious and detailed report which has our full support.
Mr President, to our Committee on Employment and Social Affairs - less so, though, to our highly-committed rapporteur, Mr Fatuzzo, who was sent to Parliament by the Italian Pensioners' Party - I would like to say that less would have been more. That, though, is the fault of - among other things - the over 200 amendments that our rapporteur had to deal with, the final result of which is the interminable resolution containing the relevant and the irrelevant along with, unfortunately, several contradictions and repetitions.
Despite that, this report is important because we indeed do not want to be left out of the European dialogue on safe pensions, not least because of the effects that unsustainable pension schemes could have on the value of the euro, quite apart from the pensioners' standard of living. If the euro is weak, we all suffer from it. Time means that I must, unfortunately, limit myself to a few fundamental principles. One is that, even if the decision-makers at national level retain responsibility for pension systems, it is still for the EU to call on them to introduce in due time reforms to secure the long-term sustainability of their systems, in order to guarantee pensions that are adequate and safe.
It is for that reason that one should also welcome the Commission's effort to monitor and promote these processes of reform through more in-depth cooperation between the Member States and on the basis of an open method of coordination. We can agree to the three guidelines on safe and sustainable pensions, as endorsed at Gothenburg. We may therefore expect the Member States to help to bring about a consensus capable of sustaining them in the solution of their common problems. We know that reforms of the pension systems have been introduced too hesitantly in various Member States, because they shrink from politically unpopular decisions. We therefore hope that the non-binding method of open coordination can contribute to the setting of common objectives and to speedily turning these into national policies.
As a woman - and, having been the youngest Member by far in 1965, I have since, unfortunately, become the oldest female in this House - I of course welcome the call, in the communication from the Commission, for pension systems to be examined with a view to their modernisation, with priority being given to the removal from all three pillars of all existing discrimination on the grounds of gender. That should have been done long ago in view of the directives from the 1970s on the equal treatment of women and men, which are still current. The Member States must of course ensure that women, and also house-husbands, who are for family reasons not represented in the labour market, as well as spouses who help out in family businesses, get opportunities to accrue individual pension entitlements. I would like to make particular reference to the spouses helping in businesses; there is a report on them by me dating back to 1995, and the Commission has still not yet responded to it.
Mr President, if you would allow me, as the oldest woman in this House, to say something further, it will be to those who have today resisted the idea that we, in view of our longer life expectancy should, of course, be able voluntarily to work for longer. I would like to add to that that they should perhaps take me as an example of how work and commitment are excellent ways of preventing premature ageing.
Mr President, Commissioner, the speech we just heard was in fact an excellent bridge to mine. Mrs Lulling represents my older female colleagues here, whereas I am the youngest female member of the PPE-DE Group. I can fully endorse what Mrs Lulling said in her speech just now. This shows that there is no generation gap in the European Parliament at least.
If the post of EU liaison officer for senior citizens were to be created the rapporteur, our colleague, Carlo Fatuzzo, would be the most likely candidate for the job. I am sure that young people in Finland, at least, would support his election. The way in which he devotes himself to his work is unequalled.
Pleasantries aside, however, Mr Fatuzzo has focused his efforts on defending the interests of senior citizens in Europe. For several decades he has had professional experience of elderly people's issues, which is also evident from this thorough and very professionally prepared report. The report is based on significant social phenomena. The growth in the number of pensioners, which is due to increased life expectancy and relatively early retirement, will eat away at the funding of the present pension schemes unless essential and sufficiently radical reforms are implemented in good time.
We need solutions at both national and Union level. There are such considerable differences between pension systems in the various Member States that the responsibility for regulating the organisation and funding of statutory pensions must be that of the Member States alone in the future also.
At Union level we can participate, instead, in defusing the pensions bomb by promoting the development of cross-border personal pension and savings schemes. Firstly, these will be sustainable in terms of their financing; secondly, they will provide the capital companies need in the form of investments; and thirdly, they will serve the changing needs of individuals better than universal statutory schemes.
Unfortunately, the Member States are shrinking from making the decisions necessary for all this to come about. The drafting of the directives on the activities and supervision of institutions for occupational retirement provision in particular has been painfully slow. It is hardly far-sighted to bury one's head in the sand. Like my colleagues, I too urge the Council to face up to the challenges of our population growth at long last and take the necessary decisions, while Spain still holds the Presidency, that would enable institutions that offer supplementary occupational pensions to operate constructively in our internal market.
The guarantee of a secure old age has played a key role in different cultures throughout the ages and all over the world. Care of the elderly is a yardstick of a civilised society. Making the decisions in good time is above all in the interests of the younger generation as every wasted day increases the costs of reform and aggravates the problem.
Mr President, I should like to bring a slightly different dimension to the debate and bring in the experience of Parliament's Committee on Petitions where pensions and social security issues constitute 20% of the petitions brought to the committee's attention. I add my own congratulations to Mr Fatuzzo and his own way of pressing the needs of pensioners. Pensioners across Europe have reason to be grateful to him for the work he has done.
The issue that tends to be raised most with the Committee on Petitions is increasingly that of people who in their working lives exercise their right to move across and work in various countries in Europe and then retire elsewhere. I well remember the case of a German citizen, married to a French woman, who had spent much of his working life in Belgium, had then retired to Spain and wanted to know who was going to help him in filling in his pension claim forms. There was also an Italian citizen who worked much of his time in Luxembourg and then retired to Italy. He pointed out that the arrangements (in place at the time) made it possible to accumulate benefits, but nevertheless penalised migrant workers who found themselves having to deal with any number of national pension schemes.
In another case earlier this year we considered a petition from a British citizen, on behalf of 40,000 British pensioners living in Spain, who complained that the British Government was refusing to pay them the winter fuel allowance. His argument was that it was paid to all pensioners living in Britain, regardless of means, regardless of how cold or warm it was in the part of Britain they lived in. I represent the Isle of Wight - the sunniest part of the United Kingdom - but the same winter fuel allowance is paid to people living in the cold north of Scotland; the British Government refused to pay this to the UK citizens in Spain. These citizens appealed to the European Parliament and I am delighted to say that as a result of that petition, the winter fuel allowance is now to be paid to British pensioners wherever they live. The point I make is that British pensioners have to look to the British Government, German pensioners to the German Government and so on.
I do not disagree that it is the responsibility of national governments, but the point that needs to be made, is that more and more thousands of citizens who are pensioners, who work in different countries in Europe, will retire to different countries in Europe. It is very important that the Member States that have responsibility for pension schemes bear in mind the needs of citizens who use their European rights to work and retire in different countries of the Union.
Mr President, Commissioner, ladies and gentlemen, Mr Fatuzzo's report paints an unvarnished picture of the thoroughly problematic retirement provision situation in all the European Union's Member States, in particular of the problems that already exist, and will certainly get worse in the future, in financing the national systems for providing pensions and other benefits.
It is quite beyond dispute that the EU needs to be active in this area as well as in others and to make its contribution to a possible solution of these problems, but it must do this within the framework of the legal bases in the Treaty establishing the European Community. Social security systems differ very widely from one EU Member State to another. More so than nearly all other legislative areas, they have grown from historic roots and have therefore evaded harmonisation of any kind at the European level.
My criticism is directed at the method of so-called open coordination for pensions that the Council has introduced, a method that the Fatuzzo report welcomes. This procedure would lead to the European Union appropriating for itself, without any basis in the Treaties and, so to speak, cold-bloodedly, a legislative authority that belongs to nations. Council resolutions cause Member States to subject themselves to ever more restrictive and more detailed demands, the result being a quasi-legal obligation and liability. We have, indeed, already been able to observe this development in the area of policy on the labour market and employment.
We are in favour of a clear demarcation of legislative competences between the EU and the Member States, that being the only way to guarantee the citizens of Europe comprehensibility and transparency, in short, legal clarity. In addition, the most fatal side effect of what is termed open coordination is that the only institution of the European Union to have any democratic legitimacy, namely Parliament, is completely sidelined. The Council has announced the extension of open coordination to other highly sensitive areas such as health provision and care for the elderly. It is therefore high time for Parliament to show the Council where the lines are drawn and take a position on this, above all in defence of its own interests.
The CSU delegation within the European People's Party, because of its substantial misgivings about open coordination, will not be voting in favour of the Fatuzzo report. I would like to see wide-ranging discussion on this issue in Parliament in the future - with specific reference too to the legislative work of the Convention.
Mr President, I should like to thank Mr Fatuzzo for his report and to express my admiration for his enthusiasm and staying power on the subject of the reform of pensions systems.
Monetary Union and the increasingly integrated economic policies of the Member States of the European Union undeniably give all policies a European dimension, even policies which were strictly national until just a few years ago. In December, both the ECOFIN and the Social Affairs Council agreed on joint objectives and working methods for pensions. The fact that both Councils - both ECOFIN and the Social Affairs and Employment Council - are taking an equally categorical and focused approach to the issue of pensions is an important political step. As we have said time and again in this Chamber, this is not an economic issue, it is a social issue with economic implications.
In today's report, Parliament has, I think, put an optimistic foot forward on the road to cooperation between the Council, the Commission and Parliament, a new, ambitious programme of cooperation on the subject of pensions. The Commission presented its report on pensions in June 2001. Let me reiterate what transpires from both the Commission report and the European Parliament report, because I think it is important. Pension systems cannot be reformed in a vacuum. This issue does not impinge on just one type of legislation. It impinges on a set of policies whose repercussions will be felt by the pension systems. I need only mention policies to resolve Europe's demographic problem. The demographic problem was initially aired at the Madrid conference on the ageing population, which discussed the twin problems of the rise in life expectancy and the European countries' inability to make up their populations.
A second important chapter is employment and I would remind you of the important steps taken by the European Council on specific objectives and on the involvement of older workers in the job market. There is an important point to be made here. We cannot simply focus on increasing age limits, justified as they are by the rise in life expectancy and economic problems. No, that is not enough. We also need to present and implement a set of policies to keep and motivate older workers to stay in the job market. It is extremely difficult for people over 50 to stay in or find work in numerous industries in the private sector. So we need investment and specific policies in the employment sector to train these people and to ensure that the education system and the training system commit to specific quotas for older people.
Policies on poverty and social exclusion also need to be mentioned here. Several Members defined the connection between policies on poverty and the reform of the pensions systems and the Commission is currently working on new indicators for pension adequacy in relation to data on poverty.
Ladies and gentlemen, the question of pensions is, of course, a question of national policy; in numerous countries it is a question of regional policy. The European Union has no desire - and it would, I think, be impossible - to intervene in national systems or issue guidelines as to which is the best system and which is the worst. However, it is clear, both for reasons of mobility - several members referred to numerous new problems with worker mobility in the European Union - and because there are common causes for the problem of viability, that there is a need for cooperation.
This need appears to be met by the method of open cooperation. This method is a new tool which we have tried in policies on employment and policies on poverty and exclusion and now we are really putting it to the test with pensions. Are there democratic lacunae? Indeed there are! Is there more room for cooperation with Parliament? Indeed there is!
I should like, if I may, to reiterate where exactly the European Parliament fits into the method of open cooperation on employment. Every year Parliament's presence is more keenly felt, greater account is taken of its proposals and it has a very important role in the application in question. The cooperation method on pensions has only just begun. In September, the Member States will submit their first reports. Parliament will be able to contribute to the Commission's joint report. And may I say I have no objection to sending all the reports to the Committee on Employment and Social Affairs, so that we can really work together right from the start.
Finally, two issues with a European and a specific dimension. The first is the dimension of gender equality which, because of the acquis communautaire and European legislation, have to be mainstreamed in all reforms. The second, as has quite rightly been stressed, is that enlargement and the candidate countries must be included in any plans. The conference which you have organised in May with authorities from the candidate countries is a good starting point for cooperation, given that the candidate countries will have to take part in this joint exercise in two years' time.
I think the agreed joint report with its three basic lines of approach and eleven points which all the countries must use as a basis for reform contains two important victories: the first is that the economic and social dimensions sit side by side and the second is that it gives maximum European added value to national policies.
Thank you very much, Commissioner Diamantopoulou.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0091/2002) by Mrs Damião, on behalf of the Committee on Employment and Social Affairs, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 83/477/EEC, on the protection of workers from the risks related to exposure to asbestos at work (COM(2001) 417 - C5-0347/2001 - 2001/0165(COD)).
Mr President, I should like to begin by congratulating the Commission and by saying that this initiative can be criticised only for its lateness and for the modesty of its ambition. Nevertheless, it has the merit of focusing on the groups of workers currently at greatest risk and also of including sectors that it would have been quite unjustifiable to exclude, such as the shipbuilding and aeronautical industries.
The Commission rightly affirms the need to expand protection for workers who are subject to risks of asbestos and also the need to increase the effectiveness of monitoring and prevention, especially in the civil construction industry, for certain tasks, such as the repair and removal of materials containing various types of asbestos.
I congratulate the Committee on the Environment, Public Health and Consumer Policy and its rapporteur, Mr Meyer, on the proposals he has presented us with and which the Committee on Employment and Social Affairs made the effort to include, despite the limited prospect of their becoming law. We also feel that this is, in fact, a public health issue, which should be looked at on the basis of Article 174, in another context. I should like to draw your attention to the efforts made by the Committee on Employment and Social Affairs and to emphasise that my colleagues have helped to ensure that this report is today a more ambitious, more wide-ranging report, which also makes greater demands for the follow-up process. We hope that the Commission and the Council will take account of these efforts.
Amongst the proposals are new limits, a new organisation to oversee risk prevention and a greater effort by all parties involved, specifically by employers, who are asked to provide more training, and who are asked not to shirk their responsibilities by hiring workers without proper contracts, or who are subcontracted. There must be guarantees that workplaces subject to risks of asbestos are properly protected and that every precaution is taken to prevent the diseases that can result, which are serious diseases and as a rule carcinogenic, with a high mortality rate, which must be eradicated. In order to eradicate these diseases, the Member States, the public authorities, must also be required to accept other responsibilities; specifically, when local authorities, civil protection services, and site inspectors are consulted, before demolition or maintenance work, hiring workers or opening a work-site begins, they must verify whether or not the legislation of the Member States and Community guidelines in this field is being complied with.
This is the rigorous evaluation we needed in order to make a legislative proposal that can, once and for all, put an end to certain arguments, which have more to do with vested interests than with what should be guiding us, which must respect the primacy of people's integrity at work and in society. This being the case, we would like the Commission to provide this Parliament with epidemiological studies that clearly show the consequences of each asbestos fibre for the health of workers, which groups are at risk, to supply statistics that will enable a reliable study to be conducted and also to prevent some countries in the Union, six to be specific, from maintaining higher limits than those now being proposed. Enlargement will, furthermore, lead to discrepancies between the preventive practices of the various countries in the Union.
Compensation for accidents and diseases is another issue that we would like the Commission to look into. Compensation paid to victims, specifically to fatal victims, is lower than that paid out for road accidents, which we do not find acceptable. We also think that the Commission, regardless of the fact that the Member States clearly bear full responsibility in this area, must steer this debate in such a way that companies that cause their workers, by means of concealing the truth, to contract these diseases are punished and that the compensation paid out is, in light of all the criteria, acceptable and socially fair.
The Commission must also take advantage of this range of packages - which it presented to Parliament in good time - to review the legal and conceptual criteria of hygiene and safety. There are striking differences between the organisation that is proposed for this directive and the directive on building sites and others and, we hope, therefore, that the Commission supports this revision in order to establish best legislative practice in this field.
Mr President, in the 60s and 70s, asbestos was considered a universal remedy in construction, in industry and as a subsurface for roads. Meanwhile, many victims who have inhaled asbestos dust have died from it. Long after it was known how destructive asbestos is in people, this relatively cheap material was still used in different countries.
Even now that its use will end in 2005 at the latest, we will still be contending with its harmful legacy for a long time. In the next 30 years, half a million people will become disabled and die prematurely in western Europe alone, because the illness often does not become apparent until long after infection. The demand for damages, other forms of compensation, disability pension and widows' and orphans' pensions is only right and proper.
Asbestos is used in buildings, appliances and vehicles in numerous locations, and it must be disposed of expertly. In the Eastern states that wish to join the European Union, the problem is even greater, partly because, in the countryside, houses there are built using roofs and facades that are entirely made of asbestos sheets of Russian origin.
The Committee on the Environment, Public Health and Consumer Policy has, in 15 additional amendments, mainly attempted to draw attention to people who have never worked with asbestos themselves, but who can become infected, such as family members, residents of dwellings that contain asbestos or people in the vicinity of asbestos-removal activities. We must assume that every building from the asbestos era contains asbestos unless, on the basis of independent evidence, it is proven otherwise beyond any doubt.
The proposals which I support are also aimed at making registers for all Member States and candidate countries compulsory, together with inspections of authorised scrapyards and a restriction on the transport of disposed asbestos to a distance of 500 km. In addition, the European Commission is invited to make proposals before the end of 2003 for the compensation and protection of victims who are not exposed to asbestos through their work, also in those cases in which the source of contamination is unknown or the company responsible no longer exists.
Mr President, Commissioner, ladies and gentlemen, I should first like to thank Mrs Damião very much for her work on such a sensitive aspect of health in the workplace. Discussion on improvements in the labour market and on a better quality of work within the culture in which stable work was an underlying principle of labour law usually focuses more on what is now termed health in the workplace and used to be referred to as health and safety in the workplace. There is a tendency to overlook a fundamental issue. Work always entails a risk. No situation is free from risk. Worse, that risk is sometimes hidden, not immediately obvious, does not strike us at once, and is difficult to detect.
This, I believe, is the situation in which those who work with asbestos find themselves. Working with asbestos can be dangerous. It can result in very serious illnesses such as lung fibrosis, pleural fibrosis or mesothelioma. A number of doubts and unanswered questions still surround the use of this substance. These concern for example the effect of inhaling small doses on the risk of cancer, the limits below which one can be certain that cancer will not arise and the carcinogenic properties of various types of amphibolic asbestos or chrysothile asbestos. Then there are the many jobs in which asbestos is or has been used, jobs undertaken by small and medium-sized enterprises with inadequate personal safety equipment. Further, the equipment is often incomplete or is incorrectly used. I refer to jobs such as maintenance, repair, overhaul or refurbishment of buildings, and also to the repair or scrapping of vessels, motor vehicles or industrial equipment.
Another equally significant uncertainty relates to the length of time it takes for the disease to manifest itself. This has a bearing on establishing responsibility for it, and on the need for preliminary or regular medical examinations for workers at risk from asbestos. As was stated previously, preventive measures are also needed for those who happen to live in the vicinity and may be indirectly affected. I have to say in this regard that we do not agree at all with the rapporteur that the directive should cover more than the protection of workers. I should like to be very clear. I mean all types of workers at risk of contracting asbestos-related diseases. This is because in our view a different legal basis is called for.
We do not believe either that the onus of proof should be reversed automatically in cases where the cause of the pathology is in doubt.
On the other hand, we do totally agree with the rapporteur on the need to change the culture on risk prevention in the workplace in general and on prevention of risks related to asbestos in particular.
We agree on the need to raise awareness at all levels that is, at state level and amongst employers and workers. We also agree that more training and information would be useful and indeed necessary. In short, we do feel it is time for a change of culture. I appeal to the Commissioner on this. The change should be set in train and promoted by the Commission and the Council.
We agree too on the importance of social dialogue as a way of achieving an effective policy on health in the workplace. We would also encourage administrations to collaborate amongst themselves. We would possibly ascribe less importance to a third interlocutor, namely the state. This is because the state clearly has a great many other concerns, and a large number of new regulations are not what is needed in this case, unless new risks become apparent. Action at a non-regulatory level will prove much more important. In conclusion Commissioner, I feel the Commission could make a significant contribution in this area.
Mr President, we all know that asbestos is one of the biggest threats of all to the health of workers in the EU. It is estimated, as a previous speaker has also said, that getting on for half a million deaths over the next 35 years will be directly linked to the serious illnesses caused by asbestos. The history of asbestos and the debate we have had about it show, in my view, how incredibly important it is that we take the precautionary principle seriously. For many years, asbestos was used without a thought for the harmful effects it might have and, as a precise consequence of this, the asbestos problem will dog us for many years to come. The proposal tabled by the Commission will ensure better protection of workers who are in danger of being exposed to asbestos in the course of their work, and it is on the whole a really sound proposal. The proposal reduces the limit value for the number of asbestos particles to which workers may be exposed. In view, however, of the danger presented by asbestos, it is good that the rapporteur try to have the limit value reduced further. What is crucial is that the employer be obliged to provide a relevant training programme for everyone at risk of being exposed to asbestos in the course of their work. Workers must be clear about how to protect themselves and others. In accordance with the Commission's proposal, common guidelines concerning the content of the training programme must be set up, and these must be as precise and exhaustive as possible. I should like today to call upon the Member States to go still further and set up proper, formal training schemes for working with asbestos.
I would also comment on the ban on asbestos. The 1999 directive bans chrysotile, which is the last type of asbestos it is permitted to use. The total ban on all use and marketing of asbestos is to be implemented in all the Member States from January 2005. I learn, however, that it is apparently uncertain whether the ban also applies to the export of asbestos to countries outside the EU. If the ban is indeed uncertain, the problem should be tackled. It would be ethically quite wrong if the EU were to export asbestos for use in third countries. It would be contrary to all the principles on the basis of which we normally proceed. I do not know how we are to approach the matter legally. I will adopt a political approach to the matter, and I should like to take the opportunity to ask the Commissioner to give an account today of the Commission's interpretation of this problem. Is it uncertain whether the 1999 directive does in fact ban exports to countries outside the EU? It would be interesting to be given an answer to that question. I also wish finally to say a big thank-you to the rapporteur, who has done an incredible amount of work to get this report up and running. I am entirely in favour of the report.
Mr President, every year 100 people die in my West Midlands constituency of asbestos-related diseases. Every year 4,500 people die in the UK from these diseases according to the trade unions, and studies predict, as Mrs Thorning-Schmidt said, that in excess of between 250,000 and 500,000 will die cross Western Europe in the next 35 years. The evidence is there. The facts are clear, based on scientific studies. Exposure to asbestos can maim and kill and asbestos workers have to be protected.
Manufacturing of asbestos has been banned in almost all Member States, but there are still millions of tonnes of asbestos left in Europe's buildings, industrial plants, railway carriages that were built in the 1950s and the 1960s, etc. I agree with the report that the presence of asbestos has to be presumed in a building if it has not been proved otherwise.
Workers will continue to be exposed for many years because of demolition, removal, refurbishment and maintenance still having to take place. That is why I sought further tightening of exposure levels in committee by proposing an amendment, which was accepted by committee, which would effectively halve the exposure allowed. Instead of the eight-hour exposure limit, it was opting for a four-hour exposure limit. It would also reflect the current working patterns within an industry because shifts are a lot less than they are in other sections of the industry. An eight-hour reference period will allow higher levels of exposure over a shorter period like one to two hours, which to my mind is unacceptable. I would like to see this limit for all workers who are exposed to asbestos, with the exception of people working in asbestos cement. I genuinely believe that is a separate case.
It is important we do not have different exposure limits, however, depending on the type of work, as Amendment No 21 has, but this will be dealt with in conciliation. I urge you to vote for Amendment No 21 and for the last six words of Amendment No 42. My understanding is that if Amendment No 21 is accepted then we can vote for the last sentence of Amendment No 42 which deals with asbestos cement, but we need clarification on that from the President.
I urge you to vote for this excellent report. It is one example of an EU directive where there is compelling scientific and medical evidence that it is needed to save lives across the European Union.
Commissioner, Mr President, rapporteurs, ladies and gentlemen, I should first of all like to thank the rapporteurs, both Mrs Damião and Mr Meijer, for yet another important building block that has been added to the edifice of - in this case - legislation concerning conditions at work at European level. In my view, this will be a constant process, and so it should be. I will return to this point in a moment. Prevention is what is desperately needed in activities of this kind, and we are all too aware of this. In the past, I too handled asbestos when making and connecting pipes and tubing. In retrospect, I probably consumed incredible amounts of fibres, and I am unsure of the end result, but I must stress at this point that it was in the context of DIY. And this is exactly where the problem lies for, at the moment, we can ascertain quite clearly that, although we are drafting decisions on behalf of workers, we are doing too little for all kinds of related factors: subcontracting has been mentioned, DIY is a factor, and there is the problem of people living in the vicinity of asbestos. I would therefore call on the Commission, possibly via the Environment Commissioner, to lay down additional legislation which we could use. I will overlook for a moment all the other elements which demonstrate the importance of this legislation, including these half million people, for everyone has mentioned them. I would like to return to what Mrs Lynne mentioned a moment ago, namely the aspects relating to asbestos cement and air-placed asbestos. These have, in fact, been mentioned by Mrs Smet in the past. I have noted that what is important here is the handling of asbestos, air-placed asbestos or asbestos cement, the processes they undergo and the amount of fibres released per cubic centimetre. This must be measured, and certain substances should not be excluded for no apparent reason.
Mr President, I too should like to congratulate Mrs Damião on the report. I find it gratifying that, by means of its proposal, the Commission is now tightening up on the arrangements for protecting workers against the dangers of exposure to asbestos, which is of course a particularly dangerous substance, and I am therefore also able fully to support all the other features of the amendments designed to tighten matters up. As Mrs Thorning-Schmidt pointed out, there is still an unsolved problem in connection with the legislation on asbestos. This was highlighted at the meeting of the Employment and Social Policy Council of Ministers on 7 March 2002. The problem is that the ban, which is to be introduced in the EU from 2005, does not apply to the production of asbestos for third countries. I know that quite a few countries, including Denmark, Germany, Sweden and Finland, wanted the ban to be incorporated into the directive, but unfortunately there was only a minority at the meeting of the Employment and Social Policy Council of Ministers who endorsed that approach. I also know that the Commission has been reluctant to incorporate a direct ban into the directive itself on the grounds that to do so would not be to follow the normal procedure and might therefore cause legal problems. That is at any event what I have heard. If this is the case, I would urge the Commission to find another solution so that we can also obtain a ban on the production of asbestos for sale to third countries. When our own workers are required to take special precautions, the EU cannot of course defend exports to third countries which do not have the same resources to take their own precautions. It is, to put it bluntly, immoral, and I quite simply do not understand those Member States who cannot appreciate this. The EU should naturally cease such production. Moreover, workers involved in production for third countries would be exposed to asbestos whether the product were sold within or outside the EU. The EU is already notorious for its ambivalent rules in relation to third countries. A change to this directive so that it also includes a ban on production for, and exports to, third countries could be a good way to begin changing this state of affairs.
Mr President, it has long been acknowledged that asbestos is likely to cause serious diseases, including various types of cancer. This material is a danger not only to workers who are exposed to it, but also to public health in general. The Commission proposal, which is to be praised, and which seeks to amend this directive for the third time, has come about because of the need to strengthen existing orders so as to safeguard the health and safety of workers, especially in sectors where the risks of exposure are today acknowledged to be more dangerous. The proposal also seeks to ensure greater clarity in the definition of various types of fibre, because many doubts still remain about these and about the risks inherent in the minimum dose of exposure.
The rapporteur, Elisa Damião, has adopted a balanced position on a sensitive and highly technical issue, on which I congratulate her. We can only welcome the emphasis she gives to prevention and to reducing exposure by workers to the minimum, particularly in activities involving the renovation, maintenance, upgrading or demolition of buildings. However, the measures envisaged for limit-values for exposure appear to be excessive where transite is concerned, since this is a substance that contains only 10% of fibres and, consequently, involves a lower degree of risk.
Professional training provided by employers, improving financing methods for small and medium-sized enterprises and self-employed workers, is another much-needed measure and is to be applauded, as is the preservation of registers and medical case-notes for a period of 40 years. Amending this directive not only provides greater protection and safety for workers, but also avoids imposing unnecessary conditions on employers.
Mr President, as the rapporteur has made quite clear, this directive does not require us to debate the hazardous nature of asbestos but to start from the certainty of that fact. Although further scientific research is necessary to completely clear up the remaining doubts regarding the risks of asbestos exposure to human health, the number of victims of asbestos-related diseases in Europe is such that the majority of the Member States have implemented the ban on the marketing and use of products containing asbestos. The problem is now also responding to the shift of asbestos-related risks from one sector to another: from the traditional risks in the production sector - which, although significant, are controllable - to the risks in the sectors in which asbestos has to be handled because removal, maintenance, repair, or demolition work is carried out. The latter are potentially high, predictable risks, with regard to which it is becoming essential to base proposals squarely on the precautionary principle when setting exposure limits.
Furthermore, the risks posed by asbestos extend beyond the workers directly exposed to it. Others, such as the families of workers and persons living near work sites, may also be at risk, albeit to a much lesser extent, namely the families of workers and persons living near work sites. Although Italy is fortunate in that its legislation is more advanced than the proposed rules, it is important that we support the rapporteur now and adopt the report, for we need to make it absolutely clear that standards of safety at the workplace cannot be lowered. We must never forget that a high level of competitiveness is based partly on high quality social conditions and that quality of work is an important production factor.
In conclusion, over and above the general political considerations mentioned, which, as we socialists see it, cannot be ignored, we must remember that the internationalisation of the economic and social costs of occupational diseases, both those already diagnosed and those still to be so, as well as accidents at work, should convince everybody beyond any doubt that high standards of health and safety in the workplace are, in addition to being a right of the workers, also beneficial to the companies themselves and to the economy in general.
Mr President, it should be noted that the Commission has been unable to suggest a maximum limit value on the exposure to chrysotile, mainly because it has been impossible to prove that any deaths have arisen from the use of products containing white asbestos. Yet this committee knows better. It thinks that the precautionary principle should apply. The only way to protect workers is a policy of zero risk.
To demonstrate the absurdity of this stance, you should note that a human being on average breathes in 20,000 white asbestos fibres a day; up to 2 million exist in the lungs of healthy individuals, and they are all from natural sources. In fact, although occupational exposure to massive levels of white asbestos may pose some risk, as indeed does exposure to any dust at high levels, even the UK's own risk-averse Health and Safety Executive concedes that there is a negligible risk from exposure to products made from white asbestos. Yet the inclusion of white asbestos in this directive is estimated by none other than our own Trade Union Council to cost GBP 80 billion for the UK alone and up to GBP 500 billion throughout Europe, without possibly saving a single life. At the very least, therefore, this Parliament should pause for thought and refer this legislation back to a committee for a full evaluation of its costs and consequences.
Mr President, a year ago I visited an asbestos factory in Poland where, during the Communist period, it was known that every fourth employee was affected sooner or later by lung or pleural cancer. However, the information was classified, and the factory was only closed after the Communist system had collapsed. There now remains a huge job of cleaning up to be done. Moreover, former employees are in constant anxiety about whether they will be affected by cancer in the future.
As I see it, there are three flaws in this otherwise excellent report. First of all, it is proposed that national registers be set up of companies suited to the task of removing asbestos. It would be much better if such companies were to be issued with certificates of competence that could be referred to when contracts were tendered for. Registers are bureaucratic and difficult to manage.
Secondly, it is certainly possible to require a reverse burden of proof in the case of suspected asbestos-related illness in the form of asbestosis and mesothelioma but, however, quite impossible when it comes to what may be a link between asbestos and bronchial cancer or cancer of the digestive system. Once, perhaps, many years have elapsed following exposure to asbestos, it is not possible to weigh up the role of asbestos against that of smoking and other factors which may have contributed to the illness. On the other hand, the link with asbestosis and mesothelioma is very strong.
Thirdly, I shudder, as a doctor, at the thought of the EU's beginning to lay down criteria for diagnosing illnesses. We have a worldwide system of diagnosis drawn up by the World Health Organisation, and the World Health Organisation ought also therefore to be responsible for assessing this system. If the EU is to establish diagnostic criteria, we are entering the area of health care, and the EU would then quite simply lack the power to decide on legislation.
Mr President, Commissioner, we have just heard various positions on asbestos, which is a genuine public health problem, that are all based on the same observation but arrive at different conclusions, namely that asbestos poses a highly significant risk that must not be underestimated, that the data are not conclusive enough, and that we must certainly not risk making companies pay too many charges.
This is not very responsible. The said conclusions, which underestimate a risk as significant as exposure to asbestos, are clearly to be given as much consideration as the grounds for applying the precautionary principle.
The original Community legislation prioritised this protection within the context of the manufacture and processing of asbestos. This legislation has borne fruit, but a total ban on production has not yet been implemented in certain countries. Today, the question of the upkeep and maintenance of asbestos found by chance during building works requires a new framework for intervention and new legislation.
This amendment was necessary but the goals of the directive thus amended are not yet truly equal to the seriousness of the problem. Mrs Damião's report, which has genuinely tried to give workers greater protection, is absolutely remarkable. However, I would like to highlight two points. First, the problem of derogations: the proposal for a directive does not meet our expectations on this point, so we shall vote for Amendment No 21, which we consider to be a minimum; second, the question of responsibility: as shown by the latest judgments passed recently by the French courts, the wording of the text must allow the broadest possible responsibilities to be envisaged as the concepts of project managers or site managers are not specific enough to be completely effective.
I would like to end with a clear warning to all those who do not wish to support all the minimum specifications proposed here, and who would therefore be willing to take responsibility for the significant health risks that would affect many workers in Europe. This underestimation of the risks of exposure to asbestos and failure to apply the precautionary principle, a procedure which may well be costly but is less costly than human life, could lead to considerable responsibilities for employers.
Mr President, ladies and gentlemen, Commissioner, and Mrs Damião, to whom many thanks for this very balanced report, I think it was not very easy to develop an approach for the future - which is what your report, my dear Elisa, has nevertheless done - from the many and various national regulatory arrangements in the EU. It is precisely because asbestos is one of the most hazardous materials to work with that the most harmful types of it have been banned in almost every country in the world. All the same, we occasionally have to contend with difficulties, and indeed with the dangers being minimised, even on a worldwide scale, as for example at present in the WTO with Canada.
From 2005, there will be a ban in Europe on the use and marketing of all types of asbestos. That notwithstanding, Commissioner, we see your initiative for reform as necessary, as reform was overdue on specific points and aspects.
I therefore do not understand the position of the PPE-DE Group as just put forward by Mr Pérez Álvarez. Of course it is sensible to extend protection to users and residents as well as workers. We all know schools, sports facilities, and even European Union buildings, that have had to be closed due to contamination with asbestos and then laboriously and expensively renovated.
One important new essential is prevention, that is, education about the dangers of asbestos, and the greater responsibility of employers - not only the major employers, but also the small ones, including subcontractors, with atypical employment relationships of course included. That too I see as being necessary.
Europe should set an example in the development and use of alternative materials. That, rather than the export of asbestos to the rest of the world, is where our future lies.
Mr President, I wish to begin by welcoming and thanking Mr de Miguel, State Secretary for European Affairs of the Spanish presidency. I would like to thank him for his understanding. We ran out of time, but sometimes things are very difficult.
I want to congratulate Mrs Damião on her excellent report on such a sensitive and technically difficult dossier as asbestos.
In order to complement the prohibition of marketing in the use of asbestos and products containing it, it is necessary to amend and update the provisions of the existing directive in order to focus the preventive measures on today's most exposed workers, namely those carrying out repairs, demolition and maintenance activities.
I would like to congratulate the House on the quality of its amendments. I very much understand why you so much insist on the need to increase the levels of protection, not only for workers but also for the general population and the environment. Unfortunately, this is not possible within the scope of Article 137 of the Treaty, which is the basis of this proposal.
I am going to reply to the Members' proposals through my comments and my justification for rejection or approval of the amendments.
The Commission can accept in full Amendments Nos 1, 11, 17, 18, 19, 22, 31, 32, 34 and 39, since they improve on the quality of the text and/or clarify its meaning. Although I can agree to the ideas behind Amendments Nos 2, 4, 7, 8, 9, 12, 13 and 14, the Commission cannot accept them for reasons of legal coherence and legislative technique.
The Commission has to reject Amendment No 16 and the second part of Amendment No 25, because the employers' responsibility is clearly established in the framework of Directive 89/391 and any further qualification would introduce legal uncertainties as regards where this responsibility lies.
As regards the limit value, the Commission cannot accept Amendments Nos 15, 21 and 42, because they would introduce two different limit values, implying different protection levels for workers carrying out different activities. In addition, the expression of the limit values as a time-weighted average in a period of four hours instead of eight hours has to be rejected because it would create confusion when compared to the same values in international standards which use a reference period of eight hours. Amendments Nos 5, 10, 27, 38 and 40 cannot be accepted by the Commission because Article 137, on which the proposal for a directive is based, does not allow for the recognition of and financial compensation for occupational diseases and concerns only the protection of workers. In any case the compensation issue is a subject of subsidiarity.
In accordance with the principle of subsidiarity, the Commission cannot accept Amendments Nos 30, 33, 35, 36 and 37. Amendment No 29 cannot be accepted since Directive 89/391 imposes an obligation on the employer to provide adequate training for workers and not merely to make training available.
Amendment No 41, cannot be followed by the Commission because it would introduce, in the case of activities involving sporadic and low-intensity exposures, unnecessary additional bureaucratic burden on enterprises and national administrations without any additional benefit.
Finally, the Commission considers that Amendments Nos 3, 6, the second part of Amendment No 23, Amendments Nos 24, 26 and 28 are already contained in substance in the different articles of the proposal and therefore cannot be accepted.
Before summing up, there is a real political question: will this directive as it stands now prohibit any export to third countries after 2005? The answer, unfortunately, is clear: no, it cannot. It is one of the main issues of discussion between the Commission and the Council. A total ban could be the answer but, in that case - and the Commission has no objections to this approach - you must admit that it is a very complicated problem because in the case of a total ban we must take into account not only the problems of demolition or maintenance - and the workers who are exposed to these activities - but also the fact that there is a list of different products which contain very small amounts of asbestos which is not dangerous, and we must see how we can solve this very complicated internal market problem.
There was a question about the exclusion of asbestos cement. As my colleague, who is an expert on this issue, tells me there is a real problem with this product so we cannot exclude it. At least it is not something less dangerous than the others which we exclude.
Finally, to sum up, the Commission can accept in full Amendments Nos 1, 11, 17, 18, 19, 22, 31, 32, 34 and 39. It can accept in part Amendments Nos 20, 23 and 25. It rejects Amendments Nos 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 21, 24, 26, 27, 28, 29, 30, 33, 35, 36, 37, 38, 40, 41 and 42.
It was a very interesting debate and there is no need for me to refer to the substance of the directive because everybody agrees that this is one of the most important directives concerning health and safety in our legislation.
Thank you very much, Mrs Diamantopoulou.
We are aware that the debate has run over, and apologise. It is unfortunately often the case.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
Mr De Rossa has asked for the floor on a point of order. I trust he does in fact wish to make a point of order. You have the floor.
Mr President, you will find that it is a very real point of order. It relates to question No 33 which I was informed, yesterday, was being removed from the list to be replied to today by the President-in-office. I protested about this earlier today and Mr Cox, the President of Parliament, has written to Mr Pique I Camps requesting that my question and nine others be restored to the order paper. What I want to know is whether or not that request has been acceded to before I proceed with what I might like to say. Could I ask if that is the situation?
Mr De Rossa, honourable Members, without prejudice to any information Mr de Miguel might wish to provide on behalf of the Council, I am bound to explain to you that there is a difference of opinion between Parliament and the Council. It concerns the date and time by which questions should have been submitted in order to receive an answer. I am simply saying that such a difference of opinion exists. I am not making a value judgment, just stating facts. Parliament's deadline is 1 p.m. on 26 April. Council's is 1 p.m. on 25 April.
The situation is that in any case the last ten of the series of questions to be put to the Council would not have been answered orally, because they are at the end. That being so, the Council may decide to provide a written answer, further to the President's letter. This is what would have happened anyway. Alternatively, the questions may be transferred to the next part-session. That would be the worst scenario as far as Parliament is concerned. I trust Parliament and the Council will come to an understanding and the questions will be answered. Let us show some optimism for once.
Should you wish to provide further clarification, Mr de Miguel, you have the floor.
Full understanding between our respective institutions and compliance with existing agreements between us are a prerequisite for Question Time to the Council to be properly conducted.
This particular case concerns deadlines for questions to be submitted. As you already stated, our opinions differ. Nonetheless, the time available to the Council, though it is the minimum required, is always very limited when it comes to drafting replies and having them approved by the Member States. I cannot provide any replies in Parliament unless they are approved by the Council in advance.
Further, on this occasion normal working time was disrupted by the Easter celebrations. All the institutions shut down for several days. The Council would like to ensure that there is no repetition of situations such as the one we are confronted with today. We would therefore appreciate it if both institutions could come to an agreement. It should then be able to avoid similar situations in the future, especially when holiday periods intervene.
At a stage when our Presidency is making an unprecedented effort to achieve interinstitutional understanding - I must stress that there has been nothing like this in the past - I really do not want this matter to be blown up out of all proportion. There is no need to make a mountain out of a molehill. There simply has not been enough time. There have not been enough hours in the day to produce replies, and there has not been time either to have the replies approved by the Council and by Council delegations.
I suggest we provide written replies. These questions would anyway have been replied to in writing. Let me remind you that it is almost 6 p.m. We were already half an hour late starting, so we will not even be able to reply to all the questions agreed to, let alone the additional ones.
I should also like to point out, because I feel it is relevant, that the question Mr De Rossa has particularly in mind relates to Palestine. You will recall that an important debate on the situation in the Middle East took place in the House yesterday afternoon. There was no reason why Mr De Rossa could not have put his name forward and asked his question yesterday. Both the High Representative and I were present on behalf of the Council, and we would have been delighted to answer it.
I shall give the floor to you all, but I must ask you to?Mr De Rossa, please calm down and resume your seat.
Let me remind you that Members wishing to ask questions should not be prevented from doing so. We have only an hour left, and that ought not to be devoted to a general debate on relations between Parliament and the Council regarding questions.
I shall give you the floor so you can express your opinion briefly.
On the basis of my experience over the years, I do not think the first thirty questions could have been replied to in one and a half hours, even if that time had been available. Consequently they would in any case have been dealt with in writing. If they do receive written replies, that will be the end of the matter. If they do not, Parliament will invoke the necessary measures to ensure they receive oral replies during the next part-session. I do however have a lot of faith in interinstitutional dialogue and in precedents where agreements have been reached.
I shall not take up the points made by Mr de Miguel, because I do not wish to start a debate.
Mr De Rossa, do you wish to raise a point of order? Regarding Palestine, I can tell you straight away that usually, when an issue is debated during a part-session, questions on that issue are withdrawn from Question Time. That decision is taken by the President of Parliament in consultation with his Office. In this case, the President took the decision to retain these questions. This does fall within the President's competence, and as President of this sitting, I abide by his decision. You have the floor, Mr De Rossa.
Mr President, on a point of order, could I assure you that I am very calm, but I am not any less angry for that. I thank the Minister for his consideration in undertaking to reply to the questions in writing. I presume this means he will reply in the normal way and within the normal period.
I should like to point out to him that unfortunately I am not the master of whether I get the opportunity to put a question to him, or any other minister in this House, during the course of the debates - it is the group which decides who takes the floor. If I had had the opportunity yesterday to put these questions, I would have done so. The reason I am raising the matter here, by way of question, is because the content of my question was not dealt with in your statement yesterday.
You may submit a supplementary question when the time comes for Mr Crowley to ask his.
Mr Crowley has the floor on a point of order.
Mr President, it is not actually on my own question but on behalf of Mr Gallagher, whose question is No 10. He had to leave earlier this afternoon and he forgot to sign a letter asking for me to take his question on his behalf. He rang me before I came into the Chamber asking me if it would be possible to do that; it is in your hands.
There is no precedent for this if a letter from the Member in question has not been received. I am sorry to say that the question must therefore lapse. Nonetheless, as it is part of a joint reply, you may submit a supplementary question if you so wish.
Question Time should now commence, as the President-in-Office of the Council is scheduled to leave at 7 p.m.
The next item is questions to the Council (B5-0014/2002).
We shall consider a number of questions.
Question No 1 by Bernd Posselt (H-0166/02):
Subject: Concept of marriage in the EU
In the Polish Sejm, Joanna Sosnowska of the ruling Democratic Left Alliance (SLD) declared that EU standards would be taken into account in tabling a draft law on unmarried couples in long-term relationships. Are there any EU standards on this subject, or is this not a matter, together with the definition of marriage and the family, for Member States' legislation in accordance with the principle of subsidiarity?
This declaration was made in the Polish Parliament, though the Spanish translation states it was made in a Polish city.
Mr de Miguel has the floor.
I should like to confirm to Mr Posselt that there is no EU definition of a couple. Further, national legislation provides for the right to marry and start a family and regulates the exercise of such rights. There is no EU definition of a couple, however.
Mr President, thank you for this clarification. I really would like to ask that you reiterate your assurance to us that the Council will make it clear to the Member States that it cannot be acceptable for certain ideological groups to attempt to sell things to them as acquis communautaire when they do not form part of it. There is an increasing impression in the Member States that regulations would be foisted on the candidate states in the areas of family life, abortion and bioethics with the claim that they are part of the acquis communautaire.
I would like to ask you to confirm unambiguously for the benefit of all the candidate countries that these subject areas are not covered by the acquis communautaire.
This situation seems to be as appropriate as any other for me to reiterate something the Council and certainly the Spanish Presidency have repeated ad nauseam, namely that the Treaties on which the Union is based are attributive in nature. By definition, the acquis is to be found exclusively in the primary legislation agreed in the treaties, and in secondary legislation which must be based on primary legislation. As Ferdinand of Aragon, a former King of Spain once said way back in history, whatever is not in writing does not count. Similarly, anything not contained in primary or secondary legislation is meaningless as far as the Union is concerned.
Question No 2 by Camilo Nogueira Román (H-0170/02):
Subject: Power of large states in the EU's future: the Blair-Schröder document
What is the Council's position on the document signed by the British Prime Minister Tony Blair and the German Chancellor Gerhard Schröder on the power of states, particularly large states, in the EU's future?
Mr President, the joint communication from Prime Minister Blair and Chancellor Schröeder refers to a whole raft of measures. It offers an interpretation of the measures aimed at ensuring optimum results from work in the Councils. It does not refer only to the European Council but also to councils deriving from it. In addition, it sets out to improve the efficiency of the European Council and other councils, notably the General Affairs Council.
Implementation of the suggestions contained in this communication would not require amendment of the Treaties. The suggestions largely coincide with the proposals put forward by the High Representative, the Secretary-General of the Council at the Barcelona European Council. These are intended as a contribution to the current debate on improving the working of the Council with a view to preparing it for enlargement.
The honourable Member is doubtless aware that the Seville European Council is to rule on a series of proposals presented by the Secretary-General, the High Representative of the Council, at the Barcelona European Council. These proposals are aimed specifically at improving and making more efficient the work of the European Council and sectoral Councils. The Schröeder-Blair document is therefore just one more contribution to this debate, along with that of Prime Minister Persson of Sweden. The debate is open, and should culminate at the Seville European Council. The changes it is hoped to introduce will not of course affect the Treaties. That is solely within the competence of the Convention and the subsequent Intergovernmental Conference.
Mr President, Mr President-in-Office of the Council, I see that you are not going to give me a straight answer on an issue that the European public has been debating for several weeks, and which concerns a political matter that must now fall within the competence of the Convention, the institution that will be addressing this and other fundamental aspects of the future Constitution of the Union. My question, Mr President-in-Office of the Council, is whether or not the issues that are to be addressed at the European Councils will be referred at this historic moment to the competent institution, which is the Convention chaired by Mr Giscard d'Estaing?
It is an extremely serious matter that the Spanish Presidency, which has regrettably said nothing yet about the political future of the Union, is remaining on the sidelines of a debate that deals with an issue to which, furthermore, it is going to be difficult to find any democratic solution that respects national and European diversity except through the existence of a government of the Union and of a European Parliament with full legislative powers.
I repeat what I have said before: first of all, the Council has sovereign powers to equip itself with the means to achieve greater efficacy, greater transparency, greater effectiveness and greater order in its deliberations, provided it does not touch the Treaty provisions. Nobody, therefore, can stop the Council from adopting internal rules, provided these rules conform to the terms of the Treaties.
I have also said that if, in the end, the European Council considered that some of the Treaty provisions needed amending, they would immediately be referred to the Convention so that it could prepare them for the Intergovernmental Conference.
I should like to repeat to Mr Nogueira that nobody upholds the preservation of the institutional balance in the famous Council-Parliament-Commission institutional triangle more firmly than the Spanish Presidency. He can therefore rest assured that during the Spanish Presidency there will never be an attempt to upset this balance, nor will the Council adopt any measure affecting primary legislation, because that is solely the competence of the Intergovernmental Conference.
Mr President, Europe is, after all, about unity in diversity, and so I would like to put the following question. How do you think the right of veto will develop? This is a major and very important area for the smaller States. Do you believe - and this also relates to the Convention - that the Council will in future consider the retention of the right of veto in certain areas indispensable?
This is a matter for the Intergovernmental Conference, and I hope the Convention will deal with it in preparing the Conference. Let me say, however, that you are talking of the right of veto and I am talking of unanimous decision-making. I want to remind you that in the most democratic societies decisions can be made either by simple majority or by qualified majority or by unanimity, and the fact that we have unanimity when making decisions in the Council does not imply the use of a right of veto; it merely means we have to try harder for everyone to agree. Moreover, you will agree with me that there are still areas subject to Community decision-making which, because they are politically sensitive, require the Council to try hard - as hard as is needed - to unify what we all want. That is the positive explanation I give for the fact that unanimity still exists in just a very few aspects of decision-making in the Union. It will continue to exist, provided that it is politically necessary, in order to maintain balances, which I believe are a major fact of life in all the countries that make up the Union.
First of all, I should like to say to the President-in-Office of the Council that King Ferdinand of Aragón was not a Spanish king, because Spain did not exist at that time; he was a king of Aragón.
Secondly, I want to point out to him that Ireland's refusal to ratify the Treaty of Nice and Denmark's reluctance in the past are proof that the small Member States are afraid that the large States - the superstates - may impose their own criteria and interests on them.
I should therefore like to ask him if the best solution for the smaller States' fears might not be to grant the European Parliament full legislative competence in all Community and European Union matters, without exception, and to demand the presence of the governments of the historical nations, federal states and constitutional regions in the Councils of Ministers, providing a more balanced position for the Council's decisions, which would not be so centralising but rather more balanced and better distributed from a territorial point of view.
I was not interested in wearying this Parliament with history lessons or particularly in wearying Mr Ortuondo Larrea with some reference showing him he might need to brush up on Spanish history, although I am hardly surprised that he does not know it because he is not interested in doing so.
With regard to his second question, this is a matter for the Convention and the Intergovernmental Conference and it is not a subject for debate in Parliament right now. The Council cannot give an answer.
I should just like to reject the way Mr de Miguel jumped to conclusions saying that I am not interested in knowing Spanish history. I am interested and I do know it. I am not going to judge now whether I know it better or worse or the same or more than Mr de Miguel.
I ask the Members and all the institutions that we should focus on the debates before us. I am going to act as if I were a Finnish President who knew nothing about the history of my country and not intervene in any way.
Question No 3 by Brian Crowley (H-0172/02):
Subject: Peace in the Middle East
Will the Council outline what initiatives it has taken in recent weeks aimed at establishing new contacts with Mr Arafat in the context of the continuing and growing violence in the Middle East, and will it further state what influence the Council can have or intends to use with regard to its relations with Israel in order to halt the rising and alarming number of deaths in the area?
Even though there was a debate on this subject yesterday which lasted more than two hours, I understand this question is being maintained. I therefore do not mind answering that in its Declaration on 16 March the European Council clearly stated that the bloodshed must stop, that there can be no military solution to the Middle East conflict, and that peace and security can only be achieved through negotiations.
The Council is keeping in constant touch with the two sides and other important players, particularly through the High Representative for the CFSP, who has already visited the region three times this year. I recall that the President-in-Office of the Council has been twice. The European Union special representative for the Middle East peace process, Mr Moratinos, is continuing his efforts in the field.
The Council has been working closely with other interested parties, such as the United States, Russia and the United Nations; proof of this is the summit taking place today in Madrid between the four players I have mentioned - the United States, Russia, the United Nations and the Presidency of the European Union. It has also been in contact with countries in the region. In addition, it has expressed its support for the recent initiative by Crown Prince Abdullah of Saudi Arabia. The Council is delighted that this initiative has been backed by the Arab League Summit in Beirut, which the President-in-Office of the Council of the European Union also attended; this was indeed an unprecedented action because never before has a President-in-Office of the Council been invited to take part in a meeting of Arab League Ministers.
I believe, therefore, that all the preconditions for peace have been placed on the table by the European Union, as was made quite clear here in the debate we had yesterday. Contacts are continuing, and we hope that decisions may come out of today's meeting that will allow us to achieve an immediate ceasefire and start peace talks straight away to re-establish order between Palestine and Israel.
I should like to thank the President-in-Office for his response. I know it is difficult to come back to this question again and again. However, you will see that my question was submitted at the end of February. Like my colleague, Mr De Rossa, I did not have time to speak in the House yesterday.
There comes a time within a negotiation when the kid gloves must come off, when action must be taken. The European Union delegation was given a kick in the face by the Israelis by not being allowed to meet with the necessary parties to try to start a dialogue and bring it around. We have to be more vocal in our support for the right of the Palestinian people to have their own state, whilst at the same time guaranteeing the right of Israel to its security. None of us could agree with or condone the suicide bombings which have taken place over the last number of weeks. But likewise it would be wrong of us not to strongly condemn the reactions taken by the Israeli forces. Until such time as both sides can be brought together to work out a solution then peace will never arrive. Peace can only be built on parity of esteem, where there is respect for the territorial integrity and the rights of each group.
I urge the President-in-Office of the Council to utilise what are obviously the good offices of the Spanish presidency to bring about that solution.
Mr President, I should like to thank Mr Crowley for his considerations, with which I agree. As we debated this subject in depth yesterday and this morning Parliament supported a strong resolution on the subject of the Middle East, I think we should refer to the conclusions we drew jointly from yesterday's debate, which were well reflected in the resolution approved by the House this morning.
Mr President, my question relates to whether or not the Presidency-in-Office has on its agenda the issue of suspension of the Association Agreement with Israel. There are very clear human rights provisions in that Association Agreement. There are very strong indications that torture is being used against Palestinians - Israeli human rights organisations are reporting that.
If this is true, it is in breach of the Association Agreement. Could I ask the President-in-Office whether he intends to place this on the agenda and make it clear to the Israeli Government that the Association Agreement can be suspended and that even tougher action, such as a trade embargo, could be put in place if this kind of activity does not stop.
Mr President, I should like to remind the honourable Member that it was only yesterday, right here, during the conclusion of the debate, that I pointed out on behalf of the Presidency that it intended to convene the European Union-Israel Association Council.
With regard to the measures that may derive from our considerations on whether or not it is appropriate to apply or suspend any part of the Agreement, I should like to remind you also that these decisions are made unanimously by the Council and that therefore it will be the Council, in its wisdom, that decides whether the measures you refer to will be adopted.
At the moment I can only tell you what I said yesterday: the Presidency is actively working on convening this Association Council and, if circumstances permit, it might even be able to meet during the next General Affairs Council, to be held in Luxembourg on the 15 and 16 April. If for procedural reasons it does not happen, we will convene it as soon as possible. I repeat, however: it is one thing to convene the Association Council and another to adopt measures that have to be approved unanimously.
Mr de Miguel, I am glad to hear you speak again. I heard you yesterday, when you did indeed announce that the Presidency intends to convene the Council, and today you remind us that the review of the agreement with Israel has to be adopted unanimously.
I should like to ask the President-in-Office of the Council this: what is the Spanish Presidency's position?
I will say that, with regard to the Council, the Presidency cannot have a position, although I believe Mrs Díez González is well aware of the Spanish Government's position on this matter. I hope, therefore, she will excuse me from having to express it in public, because that would not befit the neutrality that the Presidency must have.
Question No 4 by Marie Anne Isler Béguin (H-0174/02):
Subject: Community programme for environmental education
The aim of the Spring Summits is to evaluate the degree of integration of sustainable development in Community policies.
In your priorities for the European Council Presidency you said that education would play a major role.
How do you aim to incorporate the idea of environmental education, not included in the priorities for the 'Spanish Presidency programme: More Europe', in your proposals?
Mr President, I should like to reply to Mrs Isler Béguin that at the moment no proposal has been put to the Council on the idea of environmental education alluded to in her question. But I should also like to remind her that the subject of education is not something that lies within the competence of the Community, but is the exclusive competence of the Member States. I am very pleased to hear - although I do not know the details, I do know enough to say this - that environmental subjects are already included in primary and secondary teaching and, of course, at university level in most Member States. As I say, however, this is something that falls to the Member States and is not within the competence of the Community. The only institution that has the right of initiative to submit proposals is the Commission and, since it has no legal base to make proposals on this, it has not made any.
Mr President, I was half expecting your response as we are well aware that education is the responsibility of the Member States. The reason I asked this question, however, is precisely because it is really urgent. You all know that people everywhere are talking of nothing but sustainable development, without knowing exactly what this term means.
We must therefore take action, and I think it would be useful if, at Council and European Union level, an initiative was taken precisely so that we could envisage every pupil, every high school student perhaps, being able to have a lesson on 'sustainable development and the environment' within the European Union. Although it is not the responsibility of the Member States, I believe there have been other requests on the history of the European Union. I think this is urgent, as we have been talking about the environment and environmental education for thirty years, and ultimately, this subject is always the responsibility of the Member States or the voluntary sector. I think it is time, and the matter is urgent now, to implement provisions and practical initiatives.
I do not need to be convinced of the need to introduce an element of universality in education matters at a European level, in both history and the environment, but I repeat what I said a moment ago: in the Union attributions are made only by the Treaties and secondary legislation. Primary law does not, therefore, recognise this Community competence. You know that the possibility was raised in Intergovernmental Conferences of amending the articles of the Treaty, and this was rejected by several countries that I am not going to name, but you know which they are.
Therefore, all I can tell you is that the only instrument at a European level that can prick the consciences of the Member States is this Parliament, and so I encourage you to put forward a motion or a parliamentary resolution to get this subject on the table, so it can be a wake-up call for the Member States' governments. Since there cannot be a common policy and the Commission cannot, therefore, make proposals, let these come from the Union's political body, the European Parliament.
Question No 5 by Francisca Sauquillo Pérez del Arco (H-0179/02):
Subject: Ratification of the Cotonou Agreement
By 6 March 2002, according to information published by the Council itself, only four of the European Union's Member States (Denmark, Finland, UK and Sweden) had ratified the Cotonou Agreement signed on 23 June 2000. To date, only Belgium and Italy have begun the relevant ratification procedures; the ratification of the Agreement by the European Community took place on 16 January 2001, after the European Parliament had given its assent.
What are the Council's forecasts for the ratification of the Cotonou Agreement as we approach the second anniversary of its signing?
What action has the Presidency taken or will it take to encourage those Member States which have not yet done so to initiate their respective ratification procedures?
Does the Council not believe that there is a need for a European-level campaign to inform individual citizens and associations of the existence of this agreement, which constitutes the framework for the EU's associative relationship with 77 countries in the developing world?
I should like to confirm that, unfortunately, even though it was signed some time ago, only four Member States have so far ratified the Cotonou Agreement. In chronological order they are Denmark, United Kingdom, Sweden and Finland.
The Council wishes, however, to correct the statement that only two Member States have begun ratification procedures. That is not the case: these procedures have been started in all the Member States without exception, and they are even nearing completion in Spain, for instance. I could almost say it is a matter of days rather than weeks.
The ratification procedures are following their normal course, although it is a long process, and we can expect that, if nothing untoward happens, all the Member States will have ratified the Cotonou Agreement before the end of this year, 2002.
The Presidency of the Council - which has been aware of this situation - has contacted all the Member States of the Union to urge them to push forward and speed up their ratification procedures, and nothing would give us greater satisfaction than to be able to say that by the end of our Presidency the Cotonou Agreement had been ratified. We must bear in mind that this agreement will come into force on the first day of the second month following the date on which the ratification instruments are deposited by the European Union Member States and two thirds - i.e. 51 - of the ACP states, as well as the instrument by which the Community approves the agreement. As of today, 42 ACP states have deposited their ratification instruments.
I want to take this opportunity to emphasise once again that the Presidency is reminding all the contracting parties to the Cotonou Agreement that full implementation of this agreement is urgent, since it is an essential component of the European Union's foreign cooperation and development policy. I did so myself on behalf of the Presidency of the Council of the European Union at the meeting of the Joint Parliamentary Assembly which took place in Cape Town from 18 to 21 March this year. This will of course be a priority issue at the meeting of ACP-EU Ministers to be held at Punta Cana -Dominican Republic - on 28 June, during the Spanish Presidency.
Mr President, Mr President-in-Office of the Council, from what you have said today and you also said in Cape Town, I imagine that Spain is about to ratify it. In any case, given the importance of this Association Agreement between the ACP countries and the European Union, and as two years have now passed since the signing of the Cotonou Agreement, I should like to know whether - apart from what the Member States that have ratified it - only four of them, as the President-in-Office of the Council has pointed out - may be doing - the Council is thinking of organising a campaign to inform our public opinion in Europe, which hardly knows what this Cotonou Association Agreement is about. The same cannot be said of the ACP countries, 44 of which have ratified it, as he has indicated. Does the Council intend to make the most of this Presidency and the current situation in the ACP countries to carry out this awareness campaign?
I think you are quite right about this being an opportunity to launch a campaign to make European citizens aware of the importance of this relationship, the longest-standing one that the Union has had with third countries. It is a commitment that the European Union has to the developing world, a world towards which the countries of Europe hold a special responsibility since most of these ACP countries were once colonised by the former colonial powers, now members of the European Union.
I also think the time is just right. The Monterey Conference on development funding has taken place, and in Johannesburg there is going to be a world conference on sustainable development in early September, at which development funding and all the actions developed under the Cotonou Agreement will be high on the agenda. I am, of course, prepared to bring this up with the Commission - with the Commissioner responsible - and to back a campaign to effectively raise European citizens' awareness of the importance of this instrument, which places Europe at the head of development cooperation in the world we live in. This is particularly important, especially when you take into account the fact that at Monterey we were reminded of the special duty that the more developed countries have to help the less developed ones.
Question No 6 by Richard Corbett (H-0183/02):
Subject: Kashmir
Does the Council agree that recent developments have made it all the more urgent to find a solution to the dispute over Kashmir?
What steps does the EU intend to take to help bring the parties concerned together to negotiate a solution?
The Council is concerned about the recent tensions between India and Pakistan, especially in view of the extent of their military build-up and the nuclear capability of both countries. It hopes that, as a result of the firm measures taken by Pakistan against the terrorist groups that are based in its territory and operate in India, both countries will be able to resume bilateral talks in the spirit of the Shimla Agreement and the Lahore Declaration. The Council also hopes that these talks will cover all subjects of interest to both parties, including the question of Jammu and Kashmir. The Council is prepared to assist in the talks, but only if the parties consider it would be useful.
Does the presidency agree that Kashmir is a good example of a conflict allowed to fester for too long? While our attention is understandably focused elsewhere - such as on the Middle East - we tend to forget that there are very dangerous conflicts going on in other parts of the world and therefore tend to do too little about trying to resolve them?
Is the presidency aware that there are many EU citizens of Kashmiri origin - not least in my own constituency - who are very worried, and increasingly worried, about the wellbeing of their relations? Does the President-in-Office agree that it is now time to press even harder for the parties concerned to find a negotiated solution? We should not forget that conflict while our attention is focused elsewhere. We need to pay more attention to it as a European Union and, if necessary, we offer the European Union's services as a mediator if that would be helpful to those involved.
Mr President, the Presidency is well aware that the Kashmir conflict is one of those conflicts that last or have lasted longer than would be desirable. Unfortunately, adjustments in the modern society that has emerged on the international scene in the twentieth century have caused flashpoints to develop in various parts of the various continents; it has not been possible to defuse these flashpoints, because they are highly charged both politically and emotionally.
Kashmir evidently does not claim our full attention, but not because it is not a serious problem but precisely because of the praiseworthy efforts made by both India and Pakistan to contain this hotbed, which has been on the brink of sparking off a war that could have had incalculable consequences. This was possible thanks to the spirit of dialogue which still exists between India and Pakistan, despite their many problems.
I think the Council has been extraordinarily appreciative of this spirit of conciliation shown by the Indian Government and the Pakistani Government, particularly over the recent months when very serious events have occurred, with terrorist attacks that could have destabilised the region, which was already unsettled enough with the conflict in Afghanistan. The Presidency has, of course, been offering both sides its services since the very first day.
I believe Pakistan and India are countries with a high culture and long traditions. They believe they can solve the conflict by themselves. If they should need us, you can rest assured that we will be there for them, but for the time being the spirit of dialogue that reigns between the two powers, Pakistan and India, suggests that slowly but surely they have the will to solve this conflict, which is similar to what happened at the time of separation from India, when Pakistan became independent, which sparked off great frustrations.
Question No 6 by Cecilia Malmström (H-0187/02):
Subject: Visitor's visa for leading Taiwanese citizens
Taiwan's democratically elected Liberal President, Chen Shui-bian has been invited to Sweden by a Swedish sister party to take part on a private basis in its hundredth anniversary celebrations. He is being refused an entry visa on grounds that EU visa rules do not allow the Taiwanese President to enter any EU Member State. President Chen Shui-bian was also refused a visa to visit Brussels last autumn.
The One China policy is clearly restricting the EU's room for manoeuvre in its relations with Taiwan. EU Member States have for a long time been testing the limits as regards our diplomatic relations with China and have occasionally managed to stretch those limits. As recently as autumn 2001, for example, the European Union received the Tibetan leader, Dalai Lama.
Is the Council prepared to review its visa policy towards Taiwan so that the country's democratically elected president can enter the European Union at least for private visits? Does it consider the policy of allowing the Tibetan leader to visit, but not the democratically elected president of Taiwan, to be consistent?
Council Regulation 539/2001 lays down the list of third countries, identities and territorial authorities not recognised as states, at least by one Member State, whose citizens are required to hold a visa to cross the external borders of the Member States, and Taiwan appears on this list. It is up to the Member States to adopt decisions regarding the granting or refusal of a visa in individual cases, based on the criteria laid down in the Common Consular Instructions on Visas, when said decision relates to the Schengen acquis. There is no specific Council decision obliging Member States to refuse a visa to the person you refer to. The Member States therefore have the power to do so if they so desire.
Thank you, Mr President-in-Office of the Council, for that clarification. We discussed China this morning, and there was a great deal of agreement in the House about how important it is to have dialogue and cooperation where human rights too are concerned.
If I interpret your answer correctly, you are saying that there is no justification for the references to the EU's visa regulations made by the French, Danish and, now most recently, the Swedish Governments when President Chen Shui-bian was refused a visa after he had received an invitation on a private basis. As I now understand it, there is, then, no decision by EU ministers which must be adhered to in this case. Instead, each country can make its own judgment on the matter.
Do you not think it strange that these judgments are made? It sends very odd signals to China at a time when we are so anxious to emphasise the dialogue on human rights and to strike the right note in discussing this issue with Taiwan.
I see nothing strange in that, Mrs Malmström. What I have to say is that Taiwan poses a political problem that you are aware of - and which, naturally, I am not going to go into - and so the Common Consular Instructions on Visas do not state that visas should be automatically issued to people from Taiwan, especially to someone as significant as the President of the Government. Nevertheless, any European Union country that itself wants to issue such a visa exclusively for entry into that country may do so, and nobody will stop it. That, of course, depends on the political considerations of each Member State, and I imagine it does not escape you that there are powerful political grounds and great pressure from China for such visas not to be issued.
As the author is not present, Question No 8 by Mr Van den Bos lapses.
As they deal with similar subjects, Questions Nos 9 and 10 will be taken together. Mrs Rodríguez Ramos, author of Question No 9, has appointed Mrs Díez González as her deputy. Question No 9 by María Rodríguez Ramos (H-0192/02):
Subject: Action to unblock international adoptions in Romania
Following pressure from various international institutions, the Romanian government decided in June 2001 to suspend international adoptions. It is now preparing a new adoption law which will reportedly soon be put before the national parliament. Nonetheless, on 7 December 2001 the Romanian government adopted an 'emergency ordinance' opening the door to the completion of the procedures currently sub judice, thus authorising certain exceptions to the blockage of procedures pending adoption of the new law.
A considerable number of families from the Member States, including 1200 from Spain, had started the procedure for adopting a Romanian child. In some cases, the Romanian Adoption Committee had gone so far as to assign a child to prospective parents, and the couple concerned had visited Romania to get to know the child - only to be faced with the suspension measure. These circumstances apply to 17 requests made by Spanish families to whom a child has been assigned by the Romanian government and who have been waiting for confirmation from the Romanian Adoption Committee before they can act within the Romanian legal system.
What action has the Council taken, or what action does it intend to take, vis-à-vis the Romanian authorities to ensure that these 17 procedures are completed? What initiatives does the Council intend to promote to ensure that the families whose adoption procedure has been bureaucratically blocked since 2000 are offered a rapid solution to an agonising situation which now has been going on for far too long?  Question No 10 by Pat the Cope Gallagher (H-0219/02):
Subject: International adoptions and Romania
In June 2001 the Romanian Adoption Committee stopped referring children to international adoption foundations and suspended the registration of new foreign families requesting international adoption for at least one year. Will the Council state what steps it is taking to seek the lifting of the moratorium on international adoptions in Romania, and is it satisfied that enough is being done to integrate childcare policy with other sectoral policies?
Mr President, by chance you were chairing this sitting in March this year. At this very time and in this sitting I answered a question by Mr Gil-Robles Gil-Delgado and I spoke plainly and at length on this subject.
The question now asked is identical. I could refer you to my reply to Mr Gil-Robles Gil-Delgado, but I am not going to do so; instead I am going to read out exactly what I replied to him, so that everyone will know that the Council has not in fact changed its mind between March and April:
'The European Union has systematically given priority to the issue of human rights and the protection of minorities within its relations with the candidate countries.
'This issue is a key element of the pre-accession strategy for each of these countries, in accordance with the political requirements for accession established by the Copenhagen European Council in 1993.
'In the case of Romania, one of the specific areas included in the pre-accession strategy is childcare. In the Commission's periodic report for 2000 on Romania's progress towards accession, the Commission expressed its concern in relation to the legislation and practice on adoption between different countries, which allow considerations other than the best interests of the child to influence decisions on adoption. As a result of this, and other expressions of concern, the Romanian Government decided to suspend international adoptions. In the revised Association for the accession of Romania, adopted by the Council on 28 January 2002, amongst the intermediate priorities and objectives, it is stipulated that Romania must maintain the moratorium on international adoption until new legislation is adopted which is compatible with the interests of the children and with Romania's international obligations, and the necessary administrative capacity to apply the new legislation is guaranteed. As well as maintaining the general moratorium, the Romanian Government adopted measures in December 2001 to allow for the completion of adoption procedures in those cases which were already before the courts at the time of the suspension of international adoptions. The Presidency of the Council believes that the adoptions of those children whose adoption procedures have already begun in the Member States, with all legal guarantees, should be completed within a reasonable period.?
Actually, the President-in-Office of the Council of the European Union - the President of the Spanish Government, Mr Aznar - obtained this commitment when he visited Mr Iliescu and Mr Nastase last November during a tour of capital cities prior to the beginning of the Presidency. There we were given guarantees that the adoptions were to go ahead and, moreover, that they were going to introduce all the legislation needed. Thus the Presidency did this before it started its term of office, and now it intends - as was said in the reply - to 'closely monitor the situation in Romania in this regard, especially within the bodies created within the framework of the European Agreement, such as the Association Council and the Association Committee.'
I should point out that this subject was raised at the last meeting of the Association Council, and we have also raised it bilaterally with both the Prime Minister, Mr Nastase, and the Foreign Minister, Mr Geoana.
Mr President, Mr President-in-Office of the Council, you have, in effect, told us that there is a new piece of legislation, an emergency decree that will allow some formalities to be completed more quickly.
Mr de Miguel, I do not want the Council to change its mind, and I also believe that we need to protect children, but, do you not think that our governments could at least be as effective as their American counterparts? You are well aware that in February, after a visit from the Romanian President to the United States, and pursuant to this new decree and this new legislation, nineteen children were given up to American families for adoption. Do you not think that, once this decree is in force and we have removed barriers to adoption, keeping a close eye, of course, on the children involved, but also asking the Romanian Government to ensure equal treatment for European families, the solution lies in properly exerted political pressure? Do you not think that if Mr Aznar were to include this issue in his agenda once again, if he were to pick up the telephone, if he were to establish political contact at a high level, this issue - which affects at least 17 Spanish families that have already been allocated children - the barriers would be removed, as has been the case for the Americans? I think it would, Mr President-in-Office of the Council, and I would ask him to do this.
I can only reiterate that the President-in-Office of the Council indeed took action, which managed to kick-start this issue, before Spain took on the Presidency of the EU. This issue has been raised again, most recently at the Barcelona European Council. I am not aware of the measures Romania has taken with regard to children given up for adoption to American families, nor do I know the specific details of the adoptions under way in EU Member States. I would remind you that the Presidency makes no exceptions for nationality - all children in the EU are equal, whether they be Spanish or from any other Member State. I do not know the numbers of adoptions under way that have been unblocked, but I have the impression that the process is well underway. In any case, I would like to tell you, Mrs Díez, that we will naturally spare no effort, and if we need to take further action, we will not hesitate to do so. I have taken note of what has been said and I will not hesitate to pass these views on to the appropriate person - I will even take the necessary action in this regard myself.
I thank the President-in-Office for his honesty in saying he has given the same reply as he gave last month.
My supplementary question relates in particular to vast evidence that is available to us in Parliament thanks to a report that Baroness Nicholson of Winterbourne drew up on behalf of Parliament. It is in the interests of a lot of children to be given up for adoption because they can have a better chance in life. In particular there are a number of severely disabled children in orphanages in Romania for whom there are willing host families in European Union countries. These families are now being prevented from taking what in a lot of cases would be unwanted children in Romania and other countries - in America in particular. There are host families in the European Union who are willing to take in severely traumatised and disabled children - disabled both physically and mentally - into their own families. Unfortunately they have been blocked from doing so.
Could not a priority system be put in place with regard to those kind of adoptions?
Mr Crowley, my work takes me frequently to Romania and I have had the opportunity on several occasions to see the wretched and miserable lives led by children who are orphans or who have been separated from their parents in orphanages and children's homes. I can only agree with you when you say that these children would be much better off living with a family than in a charitable institution, which usually have neither the resources nor the money available to be able to offer these children a decent life.
This issue of adoption, however, is very emotional for Romania and states in a similar situation to it, and, because it is emotional, it is also highly political. The Romanian Government is not finding it easy to put its house in order where this matter is concerned, because this issue has also been tainted by the unbelievable corruption that has tarnished Romanian public life.
I think that we should give a vote of confidence to the new government put together by Mr Nastase, an honest Prime Minister, which is trying to establish a system free from corruption and based to the greatest possible extent on respect for rights and human rights as it is required to do by the Copenhagen accession criteria for EU candidate countries, and I feel that we need to give Romanian Government the space it needs to be able to reconstruct the adoption system. This issue, however, which affects many families, is a humanitarian issue. There is also the problem of families who are still waiting for the children they have already been allocated; we need to take care of this situation and then give the Romanian Government the room for manoeuvre it needs to establish a completely transparent adoption system that allows Romanian children, that have neither family nor fortune, to find a better future with European or American families.
It gives me very great pleasure to thank and support the Council for everything that it has said today on this complicated issue. I rise because, although the Council position has not altered, the Romanian Government has put in a great deal of work, and I want to commend to the Council the report that came out just a few days ago from the independent group for international adoption analysis, which the Prime Minister commissioned. The report has now been adopted and will be published and promoted once one or two details have been sorted out.
This new report is very important, in particular for unblocking pipeline cases, which I know will give my good and eminent colleague, Mr Gil-Robles Gil-Delgado, very great pleasure. But we need to remember that it is not just families in Spain and North America who are affected by the corruption and child-trafficking to which the Council has referred. There are many thousands of children in Romania who have families of their own and have become detached from them. So the whole system has to be refreshed, renewed and looked at, as the Council has said. It is a very important matter, particularly in regard to severely disabled children, and I feel confident the new report helps on priority as well.
My question to the Council, however, is that I am very concerned at reports, that appear to be very well-founded that the US, stirred perhaps by the emotion that this issue creates, is linking the potential membership of Romania to NATO, which this Parliament 100% supports, with the lifting of the moratorium on inter-country adoption. Could the Council please state - if it is true - that this is a most improper way to behave?
My reply is going to be very succinct, because I do not wish to continue discussing this issue. Baroness Nicholson has made a very significant contribution to relations between the European Union and Romania in her report, of which we are all aware and, with which the Romanians are, of course, even more familiar than we are. I think she knows that many of these issues are in the process of being resolved and I do not think it is an appropriate time to continue speculating on matters of adoption in Romania.
Mr President, my question will be very brief. I would like to ask the President-in-Office of the Council whether, according to his information, there used to be around 3 500 international adoptions every year in Romania, and the same number of children living in orphanages? If there are now at least 50 000 children in orphanages, we will not be able to resolve this problem using this system. Is the Romanian Government truly exempt, because of its duty to eradicate corruption, from a basic principle of the European Union, which is the non-retroactivity of current laws, under which adoptions have hitherto been processed?
To tell the truth, I am not able to give any precise details on the number of children in Romanian orphanages. It goes without saying, however, that there are tens of thousands. I also agree that one way - a humane way - of providing some kind of future for these unfortunate children would be to speed up the adoption procedure. However, I also said that I believe this is a serious political problem for the new Romanian Government, which is dogged by what has happened in the past. This government is taking great steps to produce legislation on and to put some kind of order into this issue of adoption which, I might add, is extraordinarily sensitive inasmuch as it affects the whole of Romanian society. Therefore, I think that we must be prepared to give this government the benefit of the doubt and have faith that Mr Nastase and his government will implement this new legislation and be able to re-establish the pace of adoptions that existed before.
The principle of retroactivity is one option for the Romanian Government, which can, if it wants, apply the old legislation, or wait to apply the new legislation. In any event, we have already reached the compromise that children allocated under the old legislation will be delivered to the corresponding families, and this is what is actually happening at the moment.
Question No 11 by Jonas Sjöstedt (H-0193/02):
Subject: Extension of scope of SIS 2
The Council is considering a proposal to extend the recording of details in the SIS 2 register to include 'troublemakers', for instance football hooligans or violent demonstrators.
Does the Council intend to make it possible to record in the SIS register details of demonstrators who have not committed any offence, too?
Mr President, the question refers to the Belgian proposal to include details of persons known to have committed certain public order offences, who could become troublemakers in certain circumstances, such as at sporting, social or cultural events, or any kind of demonstration, in the SIS (Schengen Information System) register.
The intention was to match this information with descriptions provided under Article 99 of the Schengen Agreement, but with a different aim: that is to say, to actually prevent these people participating in certain events, instead of implementing specific or one-off surveillance operations, as has been the case recently.
Ministers debated this proposal at the meeting of the Joint Committee on 7 December 2001. There were differences of opinion and some delegations firmly opposed to the proposal. Consequently, no detailed examination of the proposal by experts was carried out nor were the possible conditions for the introduction of this information on particular individuals made clear in case it was agreed that these measures would be introduced. Therefore, at this time, a definitive answer to the question cannot be given but, taking account of current opinions, it does not seem likely that this proposal will prosper in the near future and even less likely that it could affect persons who have not committed any crime.
For your information, the Council would like to point out that there is a draft Council Decision concerning security at international football matches. In the aforementioned draft decision, the exchange of police information between national football information points is anticipated but not the use of the SIS for this purpose.
I would thank the President-in-Office of the Council for his answer. My question now is about whether this proposal will be debated again by one working party or another or in the Council of Ministers. Has it been included on the agenda for forthcoming meetings?
I should also like to emphasise that this is an important legal rights issue. It is about possibly restricting fundamental human rights: the right to travel and the right to express one's opinion by taking part in a demonstration. There need to be very strong reasons for imposing any such restrictions. An absolute condition must be the existence of a judgment so that it is not done merely on the grounds of, for example, a political suspicion. I am pleased with the Council's answer, to the effect that it does not see it as possible in practice to include people not convicted of crimes in such a register and that it considers it unlikely that such a decision would be made.
I think I have been explicit enough, Mr Sjöstedt. The Council has not been receptive to this idea of adding to the SIS lists of persons known solely for their slightly unusual activities at particular events, because this would give rise to an absolutely intolerable surveillance of persons who have committed no crime. The SIS is only used to compile lists of criminals.
In cases where public order issues are expected to arise, such as at sporting or political events, or demonstrations, as has been the case in the past, the discreet surveillance of individuals entering a country and of borders is far more effective than compiling such lists which are not only odious, but run counter to our civic tradition as a whole. I would like to remind you that the last occasion when discreet surveillance was used was the Barcelona Council, to prevent the streets of Barcelona from being turned into some sort of battleground, as happened in Genoa. The temporary suspension of the Schengen Agreement allowed the Spanish police to stop several troublemakers at the border, who were carrying clubs and baseball bats with which to break shop windows, for example. More than 2 000 implements were confiscated. Everyone was allowed to cross the border, except those carrying objects with the aim of causing destruction.
Such controls are surely more effective than the publication of a list of persons that have theoretically committed no crime and who, therefore, have absolutely no reason to be classified.
I would not have asked the question had the President-in-Office not referred to Genoa. May I remind the President-in-Office that controls were carried out; in fact a ship carrying Greek demonstrators was turned back. That did not stop the fatal incidents in Genoa, which just goes to show that the problem is not with the demonstrators, it is with the police and the authorities, which have a penchant for using suppressive tactics against demonstrators, a problem which we have denounced on numerous occasions
Mr President, this is not really a question, but I shall willingly respond to your suggestion that, in effect, neither controls, whether discrete or not, nor the SIS lists can prevent unfortunate acts from taking place at public demonstrations. I believe that the Spanish Presidency can pride itself on the fact that absolutely no violent acts were committed in Barcelona, against goods, property, persons or against demonstrators, because the police as expected - carried out their task of control and surveillance with sufficient respect for the people demonstrating, always attempting to separate troublemakers from peaceful demonstrators. It should be remembered that the Barcelona demonstration was an extraordinary display of civic unity and that for a demonstration of such size to be free from violence is quite unprecedented. Therefore, I am absolutely convinced that the best way of preventing these occurrences from taking place is to carry out effective surveillance and to have a police force that knows how to operate effectively, as was the case at the Barcelona European Council.
As the time allocated to Question Time has elapsed, Questions Nos 12 to 40 will be answered in writing.
Mr President, I have attended Question Time in this Parliament on many occasions and my personal view is that, when compared with others, Mr de Miguel is guilty of parliamentary filibustering, because he speaks very slowly, but more than anything, he also reads very slowly, which is even more astounding.
I understand the Spanish language very well, and I see this approach as a kind of parliamentary nit-picking, designed to all but bring the debate to a halt. I believe that if we were to carry out a comparative phonetic, phonological and time study, we would see that there have been Presidents-in-Office of the Council whose participation in these debates has been magnificent, and who have devoted a great deal of time to their explanations, but unfortunately, this is not the case here.
I believe there to be a certain amount of political filibustering at play here, in deliberately slowing things down, so there is not enough time to answer all the questions. For this reason I would ask the Presidency to study this issue to see if it would be appropriate to give Mr de Miguel some advice on this matter.
Mrs Izquierdo, I can tell you that my perception of this matter does not coincide with your own, very personal, opinion.
This is not a point of order. You have every right to express your views in writing, but I can tell you that the Presidency has absolutely no intention of carrying out any phonological or time study and believes that Mr de Miguel answers questions as he is supposed to. Sometimes Members of this House like this arrangement and on other occasions they do not, Mrs Izquierdo. I do not think this is too hard to understand.
If Mr de Miguel would like to answer, since this matter concerns him, he has the floor.
I think that this remark stretches courtesy to its very limits, and even more so today, since Parliament kept me waiting for half an hour before starting Question Time because of another debate. I did not reproach Parliament for this delay in the debate because this seems to be a completely normal occurrence. I find it absolutely incredible that someone in this House should accuse me of wasting time when answering questions when it is Parliament itself that has kept me waiting for half an hour. Mrs Izquierdo should be aware of this. Furthermore, this is not the first time I have spoken in a parliament - this not even the first time I have spoken in this one - and nobody has ever accused me of filibustering. In fact, the opposite is the case. I believe I read with sufficient speed and talk quickly enough for no one to accuse me of such things. Therefore, Mr President, I would like to formally protest at these comments, which I think are bordering on out and out rudeness, to put it very mildly.
Mr de Miguel, I would like to apologise for the late start to Question Time. I am sure you are aware that this delay is not the fault of the President of a particular sitting, because the debate running beforehand has to come to an end. I have already made it perfectly clear that the Presidency does not agree with any of the comments made by Mrs Izquierdo.
We have no intention of stirring up trouble between Parliament and the Council, because this would be pointless. I personally, as President of this sitting, am very satisfied with your answers, with the pace at which you give your answers, and with your cooperation with Parliament. Having established that, we, or rather the Members of this House, are free to criticise the type of answers given as they see fit and as takes place in parliaments worldwide.
I am sure that Mrs Izquierdo will at some point come to share this view, even if she does not right now. However, the Presidency is absolutely convinced of the President-in-Office of the Council's dedication in coming here this evening, and he has done exactly what you have asked of him, if not more. With the utmost courtesy, then, I would like to thank you, Mr President-in-Office, for coming to Parliament to speak to us today.
The next item is the debate on the report (A5-0020/2002) by Mr Skinner, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication to the Council and the Parliament on implementation of the risk capital action plan (RCAP) [COM(2001)605 - C5-0015/2002 - 2001/2213(CNS)].
Mr President, it is because the Lisbon Summit first of all set its sights on making Europe the most dynamic and knowledge-based economy in the world by 2010 that we actually have the risk capital action plan we have today. It was optimistic of governments to set this target, but not unrealistic, given that it is within their grasp to achieve it. A stimulating framework is required for us to promote high-growth industries such as information and biotechnologies and from that the jobs that must come. SMEs are a part of that process and that is what this is about: attracting finance to try to generate those businesses.
Why do we need the risk capital action plan? If we make a comparison of Europe and the US in the areas of business generation and equity financing, particularly amongst small businesses, then venture capital activity demonstrates a huge gap in Europe's readiness to compete. A framework has had to be established in order for us to plot Europe's future.
To begin with, and the Commission has done this fairly well - after prompting by Parliament - key barriers had to be removed and benchmarks set for their removal. The framework for these benchmarks has now been identified. The first is market fragmentation. How do companies actually raise debt and equity finance across the European Union? There are varied and contrasting pictures across the 15 Member States. There are can best be described on one side as nascent markets, and on the other, rather more sophisticated and developed approaches. Commercial bank loans are how many small- to medium-sized businesses attract finance.
This is wholly appropriate in some circumstances; but new and exciting projects or spin-offs are not necessarily so appropriate for bank loans. In areas where risk is likely to be a considerable feature of the exchange, dotcoms for example, commercial banking may be deemed inappropriate and unworkable. Alternative processes are then required - business angels or groups of investors, private investors - bringing together people with ideas on one side and money on the other. At the institutional level, there is the possibility of quotation on the AIMS market in the UK, for example, and perhaps even the idea of using pension funds to allow for higher growth returns rather than with bonds and blue chip equities.
Given the pursuit of those higher returns for potential new and growing firms, it is not perhaps surprising to learn that an entire industry has sprung up in this field. Similarly, the careful approach of these investors, with their application of the principle of due diligence, means that spontaneity is not a part of the risk equation, as one might have first imagined. If the EU wants a place in the "premier division" of industrial growth and competition, then funding the industries of tomorrow is of vital importance. This is the stark reality of a market which is held back, not just by the slow evolution of debt-raising, but also by the nature of the institutional and regulatory barriers which fence in any further development across the European Union.
Let us have a look at some of those barriers. On the administrative side, it is nice to see that the administrative formalities for forming a company have now acquired the cornerstone of the company statute. This permits the kind of progress we hope to see.
I note also that in January 2002 the Directorate-General for Enterprises started to work on benchmarking the administration of business start-ups. The cost of starting up a business varies across the European Union and there is some progress. But look at some of the licensing issues. Look at some of the other issues which hold companies back. It is important to make distinctions, and here we see companies in the areas of hi-tech, drugs, and biotechnology being made to jump through hoops which may have to be reconsidered.
We have to look at just how these businesses fare. We do not just need to look at start-ups - businesses grow, they develop or they are bought out. So, for any practical observation, we need to consider just what kind of businesses we are looking at for risk capital. Even now buy-outs - and management buy-outs in particular - are the single largest category of acting in venture capital.
Clearing the path of regulatory barriers means introducing new directives. There they bind together the approaches necessary for a single market to emerge. Recently the prospectuses directive was adopted and now - I believe, because of the activities of this Parliament - protects small- to medium-sized businesses from the bureaucratic requirements of continual registration or the dangers that threatened their ability to have access to funding.
The issues of the prospectuses directive which Parliament had to address could have been avoided if there had been sufficient cross-referencing with the risk capital action plan in the first place.
Let me also just mention pensions and the need for us to have a good quality directive on pensions - one that avoids the prudential plus approach. That approach, would actually reduce the prospects of any kind of funding from the pensions industry - an industry which, in the US is a major source of small business investment. If that prudential plus approach is used, then we may as well not have a pensions directive in Europe.
The financial services action plan itself gathers together many of the directives necessary for completion of the risk capital action plan, including most of what I have already mentioned. But now that the Lamfalussy issue is practically resolved, progress will be assured, leaving the regulatory framework requirement for the risk capital action plan well within our sights. The impact of small- to medium-sized businesses has long been an issue raised by many parliamentarians who want to see nothing but the most positive advantages passed on to companies.
The Commission's benchmarking of its achievements in these areas has given the European Parliament and the Council the tool to measure Europe's progress. So far that progress has been good, if a little slow.
There are other areas which have been mentioned, such as taxation, double taxation of venture capital or capital gains tax, tax arrangements for new firms and comparative tax rates with less risky forms of capital. These have been taken up by a number of Member States but some backbone still needs to be put into these issues.
Also, in terms of human resources, we have to have the kind of training or advice that is necessary to help these businesses flourish in the first place: life-long learning and initiatives in vocational qualifications can seen as the start of the spread of best practice, as is the introduction of business mentors in certain countries and developments in school curricula.
The high-tech small businesses which, in the end, are the target of the risk capital action plan, are in short supply themselves.
The Lisbon Summit of 1997 threw down the gauntlet of the risk capital action plan for Europe to pick up. The expectation is to reach completion by 2005 in terms of a regulatory framework and 2010 for the knowledge-based economy. The risk capital action plan is not in itself a master plan for increased growth or job creation, but it is the essential framework. Progress has been made but it is quite slow.
Mr President, I should like to begin by making two declarations of interest. The first is that I represent Wales in the European Parliament. Members may know that the risk capital action plan was first adopted at the Cardiff Summit, the capital city of Wales and also the city in which I live. However, a rather more direct financial interest is that I am a director of the National Farmers' Union Mutual Insurance Company in the UK, one of the UK's top ten insurance companies. I should mention that because some of my remarks will touch upon issues that are relevant in the insurance sector.
I congratulate Mr Skinner for the work he has done on this report. It is traditional to say that but, in this instance, I really do value the hard work and commitment that he has given. He is a somewhat solitary figure on that particular side of the House in terms of the need to ensure that we develop the interests of business. Nonetheless, his is a voice that we welcome. His report is one that we welcome. My colleagues and I in the Committee on Economic and Monetary Affairs have made some variations to the report which make it even more acceptable.
This report is set within the context - I believe - of some of the failures of the venture capital industry. There have been such failures. The venture capital industry has been too focused on areas where there is already significant financial activity. That is why it is necessary for there to be some guidance in relation to the state aid rules. But I should like to caution Parliament in the light of some of my own experience of the history of the failure of government-sponsored forays into the whole venture capital area.
First of all, people imagine that if there is some government-sponsored capital scheme it is bound to mean a guarantee of financial support. Secondly, what are the judgments as to which investments should be backed and which should not? Who is making those judgments?
Thirdly, the effect that there can sometimes be in distorting markets and actually driving good competitors out of business. These are some of the cautions there may be.
The report we are considering here gets this balance right but we still need to get away from the idea that government, in some sense, can resolve all of these issues. It is important that we deal with the promotion of entrepreneurship. We give too much lip service to this without effectively putting it into operation.
In my own country we have Objective I status but getting the people who are involved in putting that plan into operation to recognise the importance of entrepreneurship is very difficult. Very often we have local and regional administrations run by the public sector who just regard this as yet another income stream. So there must be guidance in those areas as well.
Finally, I want to make a point about the sources for raising funds. They are pension funds, banks and insurance companies. That is something that is recognised by the Commission and Mr Skinner as well. In this House we have to get away from demonising these organisations. These organisations are the ones that we look to for the funding to create the dynamic economy that we want to develop in Europe. There will be two benefits: we will create new businesses and employment opportunities and we will, at the same time, be funding, very often, income for retirement for European citizens. As a result of that we will be creating a virtuous circle of investment. That is a message that is not heard often enough in this Chamber.
Mr President, without any sense of parliamentary obligation, I shall begin by welcoming Peter Skinner and praise him for the quality and depth of his report which, in fact, obviates the need for me to make specific points on the subject, since he deals with them very well in his report.
Ladies and gentlemen, Europe's economic recovery, which is absolutely crucial to the Union's achieving all its political objectives, must depend more on the quality of the policies themselves than on the result of favourable boosts that it receives through recovery in other economic areas. In Lisbon, in 2000, the Union defined the clear and crucial objective of making the European Union the most dynamic and competitive knowledge-based economy in the world by 2010. Achieving this objective involves, on the one hand, taking full advantage of all the potential arising from the expansion of the information and knowledge-based society and from the liberalisation of some markets, specifically in the area of energy, and, on the other hand, the definition and implementation of public competition and competitiveness policies that create an environment that favours sustainable economic development.
A Community-based Europe consists of an economy founded on a commercial framework in which private initiative is dominant and a culture of innovation and risk is an indisputable reality. This, therefore, requires the national authorities for political regulation and the appropriate Community institutions to promote and not to hinder all these efforts at innovation.
The risk capital action plan drawn up at the Lisbon European Council, which called for its full implementation by 2003, is one of these instruments and certainly one of the most effective instruments available to us. It is, therefore, important that it is assessed and that its implementation is monitored, not only to record the progress that is made, but mainly to motivate all the relevant bodies in the Member States and to alert them to the need for the gradual and ongoing pursuit of a healthy entrepreneurial spirit underpinned by a culture in which risk is a factor that is permanently under control. The use of risk capital as an instrument to promote investment in new businesses and above all in sectors that face considerable uncertainty at the start of the production process must be stimulated and protected, because the enormous potential that risk capital creates and multiplies is not yet exhausted. Nevertheless, as the rapporteur quite rightly points out, this requires a set of measures for legislative harmonisation and the acceptance of policies for fiscal stimulation drawn up by every Member State, but also some suggested by the Union, which will enable us to break down existing barriers in the field of capital provision and, specifically, with regard to the access of small and medium-sized enterprises to this financing instrument.
By accepting greater responsibility for the financing of risk capital through the European Investment Bank, Europe is demonstrating its desire to unequivocally shoulder its share of responsibility. Nevertheless, without precluding access to this form of financing by the high-technology sectors, we must strengthen and develop the appropriate political, economic and institutional framework for the full use of the instrument of risk capital for small and medium-sized enterprises.
The role of the Commission and of Parliament becomes, in this context, absolutely essential and will certainly be decisive.
Many major technological breakthroughs were made by small-time entrepreneurs with an ingenious streak. For example, Philips invented the light bulb at home and Bill Gates started developing software from his garage. Needless to say, not every innovation is immediately accessible to the public at large. This requires courage, moral fibre, boldness and risk capital.
In order to allow society to benefit from these innovations, it is important that investments be made. These promote the further development of new technology. However, many small entrepreneurs do not have these investments at their disposal or have no access to the capital market in order to obtain these resources on favourable conditions. It is therefore very important to promote access to risk capital and to remove obstructing rules. Based on the fact that, in the past few years, both supply and demand in respect of risk capital for medium-sized and small businesses have been stagnating, it can be concluded that only an approach which removes obstructions both on the supply and on the demand side will be effective. In this context, I can hardly see a case for making public funds available, if at all.
It is mainly up to the Member States to provide sound legislation with regard to the way in which pension funds make the resources entrusted to them profitable. Scope to invest in risk capital must be possible under strict conditions, taking into account the risk profile of the funds. Pensions should not be put at risk as a result.
In addition, Member States must ensure that incentives do not ultimately become government support. This is undesirable and does not provide incentives to the innovative and creative entrepreneur. Nor is it a solution to the substantial problem of an inadequate capital market. The incentives should therefore certainly be temporary in nature.
Mr President, Commissioner, and those ladies and gentlemen who are not yet present, it is clear to all of us, how significant equity capital and risk capital are in terms of Europe's achievement of the Lisbon objectives. We are glad that clear indications were given in Lisbon of the important role played by efficient risk capital markets in respect of innovative, fast-growing small and medium-sized enterprises and thus also in the creation of new and lasting employment.
We are very glad that Lisbon saw the renewed demand made for full implementation of the risk capital action plan by 2003, and that it was made clear that small and medium-sized enterprises are the foundation of technological development and innovation on our continent. We are therefore also most heartened by the result showing that venture capital investments in Europe increased in gross volume from EUR 10 billion in 1999 to EUR 19.6 billion in 2000. Despite this report of success, we are saddened by the fact that we are still a long way behind the United States. Taken as a share of GDP, venture capital investments in 2000 accounted for only 0.23% of Europe's, as against 0.7% in the United States. We must catch up on America, or overtake them, if we want to achieve the Lisbon objectives in this area.
It is also important, in this connection to point out - as my predecessor on the floor has done - that the largest sources of finance are the pension funds, followed by insurance and banks. It is, then, all the more regrettable that the Commission proposal for Europe-wide enhancement of occupational retirement provision in the Internal Market as part of the Financial Services Action Plan has to this moment still elicited no official response from the Council, so that we are at the moment unable to negotiate.
I also regret the fact that we get the feeling that the so-called compromise proposals in the Council cannot and will not be adopted by either Parliament or the Commission, so that Commissioner Bolkestein, who is responsible for these matters, has now felt constrained to say that, if we make no headway here, the need to get things moving would force him to withdraw his Commission proposal. The Council's behaviour also goes against the Barcelona decisions.
We also know that small and medium-sized enterprises have difficulties when it comes to getting access to capital. That is why the Basle Process is so important, as is the fact that the Basle result makes allowances for the private business sector in Europe and does not make access to capital more difficult for small and medium-sized enterprises. We would, then, also request the Commission, not only to monitor the Basle Process in line with the Barcelona decisions, but also, in the interests of European economic structure and in view of the significance of small and medium-sized enterprises for growth and employment, to actively influence it.
Mr President, the Skinner report provides a sensible response to the October 2000 Commission communication to implement the risk capital action plan which dates back to the 1998 Cardiff Summit and dovetails neatly with the financial services action plan which Barcelona has made a priority.
SMEs in Europe face much greater difficulties than their US counterparts in raising loan or equity finance, which may help in part to explain the extraordinary success in US economic growth over the last ten years. Although there is now rapid growth in venture capital funds in the European Union, there is enormous variation in performance. The City of London, which I proudly represent, leads the way at 0.4% of UK GDP devoted to this cause. But even here, most funding comes from US sources. Pension funds are the prime source of capital, and I have advocated UK-style self-select pension plans for the self-employed being permitted to make such investments on a pan-European basis, although this was rejected in committee, unfortunately.
I agree with the call for US-style EU-wide insolvency laws along the lines of the American Chapter XI bankruptcy procedures which afford a number of advantages, particularly in so far as they do not disrupt the continuity of trading in failing companies.
I also lament the lateness in bringing forward the much-needed Community patent, due to excessive sensitivity on the language issue which will only add to the cost for SMEs and make the procedures unworkable. Not radically tackling the language issue now will only get worse after enlargement when there are 40 million Polish speakers who also want their language to be given the same priority as, say, Italian or Spanish.
Member States should also seriously consider promotion of funds through generous capital gains tax incentives to mitigate the risk to investors. I generally, though, reject State funding directly for SMEs as the State is generally poor at picking winners amongst competing demands for capital. Nevertheless Mr Skinner's suggestion of a one-stop shop risk capital website to facilitate the interface of SMEs and the finance-providers is a very good one.
This excellent report enjoyed considerable cross-party support in the Committee on Economic and Monetary Affairs and, in spite of originating from the other side of the House, deserves our full support.
Mr President, I wish first of all to praise the rapporteur, Mr Skinner, who has done very well in describing a large number of measures which must be taken if the supply of risk capital in Europe is to be increased. If we are to be able to attain the very optimistic objective set in Lisbon two years ago, according to which Europe is to be the world's top economy by the year 2010, measures must be taken quickly to increase companies' access to risk capital. Time is running out, and the United States is increasing its lead.
As the rapporteur also points out, it is especially important to review the conditions governing small and medium-sized enterprises, for it is among these that regeneration and technical development take place. It is also small and medium-sized enterprises that can give rise to new job opportunities.
We know that risk capital investments have fallen in Europe. In such a situation, it is easy to revert to the solution applied in the past: public funding. However, that would lead not to strong and healthy companies but to companies which, though certainly new, would be dependent upon subsidies. It is therefore important to emphasise that state support can only be justified in exceptional circumstances.
The overall business climate is crucial to the success or otherwise of the European economy and the economies of the Member States. One clear example of a country that is deficient in this area is Sweden, which has experimented a great deal with state aid and so excluded healthy competition. Since 1960, not a single large company has been started up in Sweden.
The report discusses much that is important to small and medium-sized enterprises, and what clearly emerges from this discussion is that there are still administrative, legal and cultural obstacles to be overcome and that too little has been done to remove these. It is essential that the work required continue at a brisker pace because access to risk capital is a prerequisite of companies' growth and development.
It must be possible for companies which go bankrupt to be given another chance. To try and then fail must not lead to companies' being stigmatised due to bankruptcy legislation. Otherwise, no one in the end will want to go out on a limb. People who are prepared to do just that, together with the availability of risk capital, are the indispensable features of a growing economy.
Mr President, Commissioner, ladies and gentlemen, Mr Jonathan Evans represents the citizens of Wales, and I represent the citizens of Wels. In both our cities we have strong small and medium-sized enterprises, and that is also Europe's strength. It is because firms with under 250 employees account for two-thirds of jobs that we in the political world must always bear in mind the need to 'think small first'. First we must think of the 'small players' and look to see how we can apply some leverage for them.
It is precisely for the students or workers who want to become self-employed that we have no help to offer by means of functioning instruments. The so-called 'one man start up' is a very important area of concern. It must also be possible to make risk capital available in instalments ranging from EUR 5 000 to EUR 10 000 rather than only from EUR 5 million upwards.
In particular, we will have need of that when it comes to the new Member States. We must be aware that they suffer a glaring lack of equity capital, and that even the banks there find this very difficult. If we want to build prosperity there, with a market economy that works, we have to consider how these businesses get their hands on the capital they need once they are working in the European Union.
The second major area is the transfer of businesses. There is at present an enormous tax burden when businesses are handed on from one generation to the next. It is, though, precisely at this stage that the enterprise is at greatest risk, as, on the one hand, the experienced generation is stepping down, and the new generation takes risks in its desire to build something new. I would ask the Commissioner to offer alternatives on this point.
I would like to add, in conclusion, that it is important that we think about fiscal optimisation. Are the rules on depreciation right? Do new businesses and enterprises using risk capital not need new rules on depreciation, new allowances and reserves? How long are time limits to be, and to what should they apply? I believe that tax also plays an enormous role in the accumulation of equity capital. I request the Commission to produce a Green Paper on this issue, because it is in taxation also that Basle II will bring enormous changes, as we can create the conditions for Basle II only if there is massively reduced taxation of business proceeds, especially of undistributed profits from businesses, and then the Finance Ministers really will have to prick their ears up.
Mr President, I should like to begin by saying that the Commission welcomes this report and would like to thank the rapporteur, Mr Skinner, for preparing the report on implementing the risk capital action plan. The report is clearly supportive of the Community strategy to develop the EU risk capital market.
As has been said a number of times this evening in this Parliament, risk capital provides a vital source of financing for new and innovative enterprises, and in that way it contributes significantly to economic growth and to the creation of jobs. The development of a large and efficient EU risk capital market is a key element in the so-called Lisbon Strategy to create a more dynamic and prosperous European Union.
The period since the launch of the risk capital action plan has seen a rapid growth in the EU risk capital market. Investment almost tripled between 1998 and 2000. Growth then slowed in 2001 as the "dot.com bubble" burst and the global economy weakened, but nonetheless the market remains fundamentally sound. Indeed the slowdown in growth may be seen as a necessary consolidation after the rather exuberant behaviour of previous years.
But despite the real progress that has been made, there are still important barriers to development of the EU risk capital market. As the report points out, these barriers affect both the supply side and the demand side of the market. The risk capital action plan is designed to address those barriers, and in order to meet the deadline of 2003 for implementation of the RCAP a number of key actions are required. Perhaps I may mention four of them.
Firstly, the relevant measures in the financial services action plan must be adopted urgently. Those measures include the proposed directive on prospectuses, the proposed directive on occupational pension funds, about which a number of Members have spoken tonight, and the proposed regulation on international accounting standards. The commitment by the Barcelona European Council to have those proposals adopted as early as possible in 2002 is very welcome.
May I say in reply to Mr Karas, on the matter of occupational pension funds, that the Commission is not in the business of making life more difficult for those pension funds that are in operation and that operate efficiently and satisfactorily. Why should the Commission place an increased burden of regulation on those pension funds? That is why I recently said that if the Council were to insist on further restrictions on those pension funds which operate satisfactorily - and basically they are found in the United Kingdom and Ireland, in the Netherlands and Denmark: together those countries account for maybe two thirds or 75% of total capital assembled and saved for the purpose of defraying pension fund obligations - why should the Commission place further restrictions on those pension funds? That is why I have said that if the Council wants to do that then the Commission will have no alternative but to withdraw the proposal.
That is the first way in which the Commission aims at increasing the risk capital action plan market. The second way is that Member States must maintain, and improve where necessary, the pace of structural reform. The objective of reform must be to create an environment in which the risk capital market can flourish. Progress has been made but much remains to be done. The Commission's broad economic policy guidelines for the year 2002/2003 will again call for intensified efforts in this area.
Thirdly, entrepreneurship must be encouraged. Measures to promote a culture of enterprise in the EU have been taken at Community and national levels, but Members of Parliament will appreciate that to change a culture is not easy. Cultural barriers can indeed be particularly difficult to overcome but our efforts in this field must continue and, if possible, be intensified.
Fourthly and lastly the efficiency of public funding for risk capital activities must be improved and it is important that public funding should not crowd out private sector investment. We do not want to see that happen. Based on that consideration the Commission has clarified its policy on state aid to risk capital activities.
I regard the report from the Committee on Economic and Monetary Affairs as another important building block in our efforts to develop the EU risk capital market. It is encouraging that the recommendations from the committee correspond fully to the measures proposed in the risk capital action plan, and the Commission would very much like to once again thank the rapporteur for his work.
Before I end my contribution to this debate I should like to say, in reply to a question put by Mr Karas, that the Commission is actively following the negotiations at Basle. As Mr Karas knows, the Commission is an observer in those negotiations. We are now entering a third consultation round. More time has been allotted for those negotiations and one of the prime objectives of the Commission is to see to such a development as will ensure that small- and medium-sized enterprises will have the same possibilities of attracting capital as larger companies. Again, why would the Commission approve something which would harm the possibilities for small and medium-sized enterprises to get capital? After all, all we want to do is to facilitate capital going to SMEs since we all know that SMEs play a very important part in creating jobs; of course they also they play a very important part in the creation of high-tech industries, or rather, activities which may lead to high-tech industries.
In conclusion, I would like to say something about the five amendments which have been proposed by Mr Goebbels. Unfortunately he is not here, but I would like to say that on the first amendment the Commission has difficulties because we fear that his amendment would send the wrong signal to the market. We are particularly concerned that state aid discipline should not be weakened, and therefore the Commission does not really like the first amendment and hopes that it will not be accepted by Parliament.
The second amendment states that a shortage of appropriate finance is the major obstacle to starting a business. The Commission begs to differ. The Commission does not agree that the shortage of funds is the major obstacle. There are a number of obstacles and it would be difficult to say which one is the major obstacle. Therefore the Commission regrets it cannot accept this amendment.
The other three amendments - Amendments Nos 3, 4 and 5 - are acceptable to the Commission and no doubt Mr Goebbels will be informed about the opinions of the Commission. We therefore once again accept the fact that those three amendments will be approved by Parliament.
Thank you, Commissioner Bolkestein.
The Presidency will, of course, pass on your opinions to Mr Goebbels, who was, however, represented by Mr Santos in this debate.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0073/2002) by Mrs Ayuso González, on behalf of the Committee on Agriculture and Rural Development, on the on the proposal for a Council regulation on the common organisation of the market in ethyl alcohol of agricultural origin [COM(2001)101 - C5-0095/2001 - 2001/0055(CNS)].
Mr President, Commissioner, ladies and gentlemen, The EU produces 20 million hectolitres of alcohol annually, of which 13 million hectolitres are of agricultural origin and the rest of the Union's production is what is known as synthetic alcohol.
The main manufacturing industries that use ethyl alcohol are the spirit drinks industry, which represents around 30% of the European alcohol market and can only use alcohol of agricultural origin, and the chemical, pharmaceutical and cosmetics industries, which represent the other 70% and which can use both agricultural and synthetic alcohol. Both types of alcohol, therefore, are competing in the same market.
In the past, there have been five successive attempts by the Commission to set up a COM in alcohol, but all of these attempts have come to grief in the Council. The reasons for this failure lie in the wide variety of national systems traditionally used for alcohol in the various Member States. The main reason is that, in principle, establishing a COM would entail dismantling national aid, as set out in Article 10 of the proposal. This type of aid, linked to rural aid, however, can and should be maintained, not least because it does not distort the market in the current Europe of fifteen.
The arguments in favour of a Community legal framework are to improve the functioning of the single market, to ensure fair conditions of competition between operators and to help improve transparency and knowledge of marketing flows with a view to globalisation. The global liberalisation process is the main threat to European alcohol producers.
Alcohol imports from third countries are finding it increasingly easy to gain access to the EU market due to new openings arising from preferential systems, GATT tariff-cutting agreements or bilateral negotiations with specific third countries that produce a large amount of alcohol.
Other factors which might affect development prospects for the European alcohol market at this time include the substantial levels of alcohol production in the applicant countries, future tariff reductions in the forthcoming WTO negotiations and a possible increase in bioethanol production for fuel in the European Union, that could significantly alter the horizon for traditional uses of European ethyl alcohol.
Faced with such developments, the Council of Agricultural Ministers of 17 July 2000 asked the Commission to examine the possibility of introducing a regulatory framework for agricultural alcohol, in order to improve statistical information and market transparency, as well as introducing a regime for import and export licences, and to create an appropriate management committee for the sector.
The Commission is proposing a limited scope or 'lightweight' COM, which does not involve measures under the EAGGF, but does however go further than the Council request in that, in addition to the definitions, statistics, import and export licences system, and the establishment of an appropriate management committee, the proposal also contains elements such as the possibility of establishing tariff quotas and a safeguard clause, the possibility of prohibiting or restricting inward processing arrangements and a specific provision on state aid.
The problem arises from the fact that a COM can apply only to products included in Annex I of the Treaty, which means it can apply to alcohol of agricultural origin but not to synthetic alcohol. Given that the two types of alcohol compete with each other and are to a large extent interchangeable for most uses, the fact that the Commission is only intending to regulate alcohol of agricultural origin prompts questions about the purpose and value of rules supposedly designed to regulate the European alcohol market as a whole.
For this reason, a problem surfaced at the time of drawing up the corresponding report on behalf of the Committee on Agriculture and Rural Development, which was, what should be done with synthetic alcohol? To add synthetic alcohol would mean having to consult the Committee on Legal Affairs and the Internal Market, given that this addition would involve amendment to the legal basis of the Commission proposal. The Committee on Legal Affairs and the Internal Market established that the dual legal basis (Articles 37 and 95) is impossible, given that the procedures that correspond to the two articles are incompatible. As a result, faced with the impossibility of amending the proposal to include synthetic alcohol, the rapporteur proposes that the Commission should put forward a new proposal to include synthetic alcohol within its scope. In this way it will be possible to regulate the whole ethyl alcohol market at Community level. You will understand why the Committee on Agriculture and Rural Development voted for this proposal unanimously. A COM is probably not the appropriate instrument, but we have to bear in mind that it is the Commission that has the power of legislative initiative.
I would like to finish by asking the Commission three questions. Can you tell what stage negotiations in the Council have reached? Is the Commission intending to withdraw the proposal? If this is the case, does it intend to present another?
Mr President, we have reached that time of the evening at which I am sure Commissioner Bolkestein, Mrs Ayuso González, you and I can all think of better things to do with ethyl alcohol than talk about it. However, we are fated to spend at least a few more minutes in conversation.
I would like to express profound sympathy with Mrs Ayuso González for the amount of work and time she has put into this report, only to discover that it was not possible to construct an adequate legal base to bring in both the sources of ethyl alcohol. As I understand it, ethyl alcohol produced for industrial use comes more or less equally from agricultural sources and from non-agricultural sources, chiefly from the oil industry. In that context, it would be necessary to find a dual legal base to deal with both together.
Personally I think she is right that it would be absurd for the Community to try to deal with this single identical substance differently according to the two alternative sources. On the other hand, the economics of production and the industrial circumstances of production are quite different, as I am sure Commissioner Bolkestein knows even better than I from his own manifold past experience. So it is quite an important question to try and find a way of dealing with the whole market in a way that is sensitive to both sources of production.
It would have been objectionable - I know from contacts of my own with the oil industry in Scotland - to spatchcock the oil industry-produced ethanol into an agricultural organisation which had been set up without regard to circumstances in the other sector, so we need a two-handed approach to this. Thus it is absolutely right to suggest that the Commission should put its thinking cap on again and come back with a new look at whatever is needed in the way of keeping an eye on the whole alcohol market at this difficult time, dealing even-handedly with both sources of production.
Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking Mrs Ayuso most warmly for the work she has done. The Common Market Organisation for agricultural alcohol was voted down in the Committee on Agriculture and Rural Development.
We are convinced that the Commission should withdraw this proposal and revise it. Whilst the Spanish Presidency would very much like to wrap this issue up during its term of office, I do not think this will be possible, quite simply because Parliament will not have produced a position for the Agriculture Council in due time.
There are three key issues; firstly, for example, the title of the act. Is a Common Market Organisation appropriate, or a simple regulation? Secondly, to what extent do we include synthetic alcohol? Thirdly, is there the need for a regulation on state aid? As discussions currently stand between Parliament and the Commission, these issues have not been resolved.
If the Commission were to abandon its dogmatic position on the Common Market Organisation, it could surely agree to the regulation providing for the purely statistical supervision of synthetic alcohol. This way ahead would be possible even without extending the legal basis. I reckon that a qualified majority in the Council of Ministers could adopt the lightweight Regulation that was originally called for. I continue to be highly sceptical about the aid provisions, on which many questions remain unanswered.
On the issue of universal land use management across the whole of Europe, which includes the sparse areas, and also on the twofold task of agriculture, which is both the cultivation and raising of agricultural products and the care and maintenance of the cultivated landscape, we must support producers of agricultural alcohol through the production of corn, potatoes and fruit.
My appeal to the Commission is this: please, let us not needlessly wreck a system that works.
Mr President, Commissioner, on behalf of my group I also wish to thank the rapporteur for the work that we on the Committee on Agricultural and Rural Development jointly prepared.
The proposal before us now can be traced back to when my country held the presidency in 1999. Then once again it was realised that the alcohol markets need common rules. The objective is to correct the surplus situation and it is being proposed to dismantle national aid as part of the measures to be implemented. The committee, however, was unanimous in its conclusion that the whole proposal should be rejected. Synthetic alcohol should be considered comparable with alcohol of agricultural origin. The legal basis now in force makes this impossible.
The ELDR Group endorses the course of action proposed by the rapporteur as we wish to make two comments: firstly, we want to complain about the unsatisfactory way in which the Commission has prepared this matter, and, secondly, it would be good to keep the legal basis consistent from the point of view of the single market. We could in this way also proceed in the right way in COM reform. Although the Commission's proposal is by no means totally acceptable, my personal opinion is that it would make the situation better than it is now. We on the committee drafted a good number of amendments to it which might have helped this matter to gain ground. It is a pity that now we will not effect any legislation. This is probably the sixth time this matter has been discussed by the EU institutions. The end result is always the same: nothing is done. The legal basis cannot be changed just like that. We have to continue with things as they are.
As I understand it, this is all very much based on the question of the codecision procedure relating to agricultural matters, which causes problems all the time. It is continually being discussed in the Committee on Agricultural and Rural Development and often we reach a situation that is somewhat artificial.
The EU is in the process of enlarging. Soon we will have ten new Member States, and a simple matter like this, such as similar substances coming from the same source, as Mr MacCormick said here, cannot be dealt with or decided upon. The EU institutions have debated this issue five or six times and have always drawn a blank.
Ethyl alcohol and synthetic alcohol are, in my view, an excellent example of why we must swiftly address questions about the Treaty, as after 2006, with the reform of agricultural policy, Parliament will have to take some very fundamental decisions. If the Treaty prevents this kind of issue from being corrected and taken forward we really will be on the wrong track. How will it reflect on the agricultural profession as a whole and how will it be for the European agricultural model and its justification if we cannot have a decision on a matter of this sort?
Mr President, Commissioner, ladies and gentlemen, the Commission proposal to create a common organisation of the market in ethyl alcohol of agricultural origin is underpinned by a good intention. This is to establish conditions ensuring that the market is better regulated and that there is greater transparency and fairer competition in trade both within the European Union and with third countries. This product should, furthermore, make a major contribution to the functioning of the single market in this field. Its use in sectors such as the spirits industry and in the chemical, cosmetics and pharmaceutical industries, gives it a strategic importance in the European context.
Ethyl alcohol of agricultural origin, however, only represents around one half of alcohol consumed and produced in the European Union, with the rest being produced synthetically. This type of alcohol which is a good competitive alternative for all uses except alcoholic drinks, has seen increased growth in the European Union. The Commission proposal, however, only covers ethyl alcohol of agricultural origin, and ignores synthetic alcohol, as stated by Mrs Ayuso González.
Consequently, the proposal will not enable us to achieve even a minimally effective regulation of the market unless we include, without rules or with different rules, this type of alcohol. It is also worth adding that the Commission proposal also fails to solve the problem of the small and very small distillers which, until now, has been resolved by means of national schemes and national aid.
For these reasons, we feel it is reasonable to do as the rapporteur proposes and reject this Commission proposal. The European Parliament would be thereby clearly expressing its dissatisfaction with the scope of the Commission's intentions and would call on the Commission to submit a new proposal regulating the entire market in alcohol, of both agricultural and non-agricultural origin, and to resolve the outstanding problems with the various national systems in force. The issues of bioethanol and enlargement will also have to be considered in the next proposal.
Mr President, Commissioner, ladies and gentlemen, my thanks must go first to Mrs Ayuso González, who has invested the greatest effort in this report, even if we are left to vote on just one amendment.
Members who sit on the Committee for Agriculture and Rural Development, with Mrs Ayuso, have disregarded party boundaries in trying to point the Commission proposal in a more balanced direction. By balanced we mean that, as well as agricultural alcohol, which makes up only a part of the alcohol market as a whole, synthetic alcohol must also eventually be the subject of a Common Market Organisation, both types of alcohol being in direct competition with each other. Our demand that this be done was rejected.
Secondly, there must be exceptions to the existing regulations in Member States which give state support to the production of agricultural alcohol in order to take account of the need to protect the landscape and environment, safeguard the diversity of species and maintain the structures of smallholdings. I am speaking here with specific reference to the German agricultural alcohol monopoly, which has to date effectively performed the functions I have just mentioned. Minimal state aid, which in the European context is in no way relevant to the Internal Market, is used, particularly in southern Germany, to maintain cultural landscapes with fruit meadows that are of ecological value, and which are cultivated and looked after almost exclusively by smallholders. The result of this policy, which has to date been right and proper, can be seen by you yourselves, ladies and gentlemen, on the steepest slopes of the Black Forest, which are now in bloom.
This small remuneration for caring for the landscape is almost an idea from the second pillar, which is widely believed to be in need of reinforcement. This concern, though, has not been taken into account either. Parliament is therefore, in my view, doing the right thing in rejecting the Commission proposal before us, which, moreover, utterly disregarded the Council's original mandate for a simple framework regulation. We have kicked the ball back.
I am putting my hopes in the unofficial meeting of agriculture ministers at the end of April, and quite specifically in Mrs Künast. The desirable outcome would be for the Council to take up what Parliament has come up with, which I presume will be decided on tomorrow.
Mr President, Commissioner, ladies and gentlemen, I unequivocally welcome the favourable opinion the Committee on Agriculture and Rural Development has on Mrs Ayuso González' report. Rejection of the Commission proposal for a Common Market Organisation for agricultural alcohol is the only sensible response that the committee could have delivered.
I would like to use this opportunity to briefly recapitulate on why this is the case. The Commission had not been tasked with the setting up of a new market organisation and with using it to intervene in a healthy and intact market. Despite that, and with great zeal, it drew up a proposal whose substantial loopholes are evident even on first sight.
Thus, synthetic alcohol is left completely out of the equation, even though it now has a 50% share of use in the EU and is, above all, indispensable in fields as important as the cosmetics, pharmaceutical and chemical industries. This gives rise to the danger that distortions in competition may result to the detriment of the market for agricultural alcohol.
A new market organisation is also to be rejected in view of the EU's enlargement, and of the fact that very large quantities of agricultural alcohol are produced in many candidate countries. We cannot, shortly before the accession of these countries, make a regulation that takes no account of their circumstances and thus would not sufficiently prepare their existing markets.
A further significant point of criticism lies in the Commission proposal's manifest complete disregard for the cultural and economic importance of agricultural alcohol. Alcohol, when produced on an agricultural basis, originates as a natural product in small and medium-sized enterprises mainly situated in rural areas, and makes a substantial contribution to preserving traditional cultural landscapes. Mrs Jeggle has pointed this out.
Its production is also of great significance from an ecological point of view, and the by-products are, indeed, still used as agricultural feedingstuffs. Rural areas characterised by fruit meadows would find themselves in a serious crisis situation if the Commission's plans were implemented. It is easy to see that not only the regions shaped by private business and farming would suffer as a result of this, but that there would also be massive loss of jobs.
The Commission cannot and must not overlook this, and so I find it utterly incomprehensible that they are disregarding the adverse consequences for agriculture and above all for small and medium-sized enterprises in this way. The Commission paper before us is thus, in my opinion, a futile approach to shaping the market in alcohol. Any new regulation must cover all types of alcohol. There cannot and must not be partial solutions that bring more imbalances in their train.
Quite apart from that, it makes sense not to provide a transition period for the current national aid arrangements, but rather to integrate these into the overall framework in a rational way.
Mr President, it is actually a pity about the great amount of work done by the Commission and by the rapporteur, who has indeed taken a great deal of trouble, because, at the end of the day, tomorrow's vote will not result in a satisfactory outcome. So this sixth attempt is a real loss.
I would like to make use of the opportunity afforded by this short speech to refer to two things. I get the impression that, with the avowed intention of thoroughly justifiably protecting small businesses - some of which are very small indeed - we will end up back with a situation we very often encounter on agricultural issues, where the small players are used as a pretext while the big players can continue to safeguard their position.
Please do not misunderstand me. I am very much in favour of maintaining the small distilleries and the arrangements for benefits in kind, especially in the form in which they exist in Germany, but within bounds, and for the benefit of the small rather than of the great.
I would like to end with the topic of biofuels, one that is of the utmost importance. I believe that biofuels represent a great opportunity for agriculture. There is still far more that we can do in this area than has been done to date, and that is through research into them, into the conditions to be imposed on them and how best to promote them, so that we can involve these alcohol products, too, in an ecological approach to our surroundings and thereby find new trade outlets for our agricultural sector.
Mr President, ladies and gentlemen, Commissioner, I too would like to thank Mrs Ayuso for this report and for the work she has done. She has spared neither effort nor trouble in trying to bring about a positive outcome in the Committee on Agriculture and Rural Development, but that has unfortunately not been possible.
Around 20 million hectolitres of alcohol are produced in Europe every year, around 13 million hectolitres of which are of agricultural origin. The attempt has often been made to create a common market organisation for alcohol in the EU. Up to now, proposals for this have always failed at Council level, as the national regulatory systems were so heterogeneous, and the frameworks and aid structures so diverse, that no common denominator could be found. This time, the hurdle at which it fell was that of the legal basis.
The new Commission proposal envisages what is termed a 'lightweight' COM, with no provision for intervention mechanisms to the detriment of the EAGGF or of export refunds, and, hence, comprises only the definition of products, a system of monitoring foreign trade through import and export licences, the possibility of laying down tariff quotas and a protection clause, the collection of statistical data or specific provisions on state aid.
My response to this is that I basically welcome the Commission proposal, even though the current position of the alcohol sector in Austria is not a very important problem. I am well aware, though, that for other Member States the inclusion of synthetic alcohol in the proposed COM is a central issue. It is precisely for this reason that I do not see it as possible, because there is no basis that is legally incontestable. It is for that reason, too, that I fully endorse our rapporteur's view that we should call on the Commission to submit a new proposal.
At this point I would like to make a more critical observation on the relationship between agricultural and synthetic alcohols. The concerns of farmers and of the rural areas as a whole matter to me. It is from this perspective that I would like to point out that the agricultural manufacture of alcohol as the product of specific raw materials such as, for example, wine, fruit, corn, and potatoes represents an important trade outlet. I want to firmly emphasise that this portfolio should cover the production and sale of agricultural alcohol and not of synthetic alcohol. Synthetic alcohol is in my view to be used only for industry, pharmacy, energy and so on, and not mixed with any other products. As a representative of rural areas in Parliament, I will always put forward the interests of farmers and of rural areas, as multifunctional, farm-based, universal and environmentally-responsible agriculture is the model for land management throughout the whole of Europe. It is my view that any new proposal by the Commission should, in any case, provide for a specific Management Committee, as the present Management Committee for Wine is already overstretched by its plethora of competences.
In conclusion, I wish to declare my wholehearted commitment to a common agricultural policy, from which I have learned of the problems of farmers in the different Member States.
I would like to thank all Members of Parliament who have spoken for the work they have put into considering the proposal for a Common Market Organisation for Alcohol. In particular, my thanks go to the rapporteur, Mrs Ayuso, for her analysis of the proposal and efforts to understand its objectives.
As you know, this is another proposal to establish a set of common rules for the alcohol sector, after several attempts in the past that all failed for different reasons, as has been mentioned tonight by several Members. The Commission is of the opinion that the actual market situation in this sector made it necessary to propose at least a minimal set of rules and that, under those circumstances, the chances of succeeding this time were fairly good. That was also the opinion of a large majority of Member States that invited the Commission to come forward with such a proposal.
The Commission is therefore somewhat surprised that, despite the hard work of the rapporteur, who initially came forward with a series of amendments which might well have been considered, Parliament now proposes rejecting the whole proposal. In the draft resolution Parliament has asked the Commission to withdraw its proposal as it does not fulfil its objectives of regulating the whole market of alcohol in the European Union. I presume this amendment refers to the non-inclusion of synthetic alcohol in the proposal for agricultural alcohol.
The Commission cannot, at this stage, agree with Parliament's position, as is understandable. Parliament's position would imply considering the proposal to be the result of a lack of reflection and lack of analysis of the real situation of the sector.
If, from an economic point of view, there are good reasons to extend the proposal to synthetic alcohol, there are legal and practical reasons why the Commission did not do this, when it established the proposal. Synthetic alcohol is a non-Annex I product and therefore not covered by CAP. Inserting it into the proposal would mean that we would have to find another legal basis other than the CAP Articles 36 and 37 of the Treaty. More importantly, the smoothest way to make a proposal was to limit it to agricultural alcohol because the production and trade in synthetic alcohol in the European Union is more limited. Most of the problems the sector faces are linked to agricultural alcohol and not so much to synthetic alcohol. If, once this regulation is applied, serious problems arise in relation to synthetic alcohol, insertion of synthetic alcohol into this instrument could always be envisaged.
The Commission is well aware of the fact that the major part of the alcohol market is accessible to both types of alcohol, which therefore compete for the same outlets. In order to realise its objective of better market information and transparency, the insertion of synthetic alcohol in the article on data collection to establish a yearly market balance of the sector and therefore to increase market knowledge might be considered. The Commission is working on that. This would also be defensible without a change of legal base provided that it could be shown that it was genuinely necessary, in order to manage the CMO for agricultural alcohol, that we should have the data for synthetic alcohol. The case-law of the Court of Justice permits the use of Article 37 for provisions that have an ancillary effect on non-Annex I products, where this is necessary for the proper functioning of the CMO. For the rest, the Commission is of the opinion that all other provisions proposed are necessary to establish a set of common rules for the alcohol sector, including the provisions on the application of the rules on state aid. Without a fair application of those rules there would not be a common market for agricultural alcohol, as already exists for synthetic alcohol.
I should like to say something about the German market in answer to Members who have made reference to that particular aspect. The Commission is well aware of the functioning of the German alcohol monopoly. The purpose of this proposal for a common market organisation for alcohol is not to put an end to the existence of the German monopoly. If the production of alcohol by German farmers, under the rules of the monopoly, including federal payments, is necessary for the maintenance of precious eco-systems or to cover the additional costs of environmentally-friendly production methods, there would be no problems, as current state aid rules offer substantial possibilities for Member States to grant aid for those purposes. If, on the contrary, the aid in Germany is not given for such reasons but is simple operating assistance, paid for other reasons, then the application of the state aid rules would cause a problem. On the other hand, those small distillers who produce not only alcohol but also a spirit, could benefit from the de minimis rules on state aid for non-agricultural products.
I hope that these comments which I have also made on behalf of my colleague, Mr Fischler, have clarified the Commission's position on the proposal. Moreover, I would like to thank Members of Parliament for their constructive suggestions, which the Commission will consider.
In answer to the question put to me by the rapporteur, if this amendment is accepted - which the Commission would regret - then Mr Fischler and my other colleagues will reassess the situation and reflect on a further course of action.
Again I thank all Members that have spoken and others who have dealt with this subject. I thank them for the time they have given to this proposal. In particular I thank the rapporteur, Mrs Ayuso González, for her efforts.
Thank you, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Mr President, it is not just a procedural matter; it is a personal, political matter ...
(The President cut the speaker off)
I voted in favour of the draft recommendation for second reading tabled by Mr Sterckx. I would like to thank the rapporteur, who presented those of Parliament's amendments that had not been taken up by the Council in its common position.
For first reading, I proposed a tighter timetable for the installation of black boxes and transponders onboard vessels. This timetable was adopted in plenary by the European Parliament, but was not taken up by the Council in its common position for second reading.
However, the United States has made a submission in IMO concerning the anticipated application of AIS carriage at the latest in 2004. I would point out that the Council common position gives 2007 as the date for application by Member States. Once again, we will be lagging behind the United States in the area of maritime safety.
I therefore welcome the fact that the House has reintroduced this request in today's vote.
However, I have some reservations as to the concept of places of refuge, which does not provide the same guarantees as a port, for equipment and naval installations.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)